

Exhibit 10.8


Execution Version

--------------------------------------------------------------------------------



ASGN INCORPORATED
THE GUARANTORS PARTY HERETO FROM TIME TO TIME
4.625% SENIOR NOTES DUE 2028
INDENTURE
Dated as of November 22, 2019
U.S. BANK NATIONAL ASSOCIATION,
as Trustee



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------


Page


TABLE OF CONTENTS


ARTICLE I
DEFINITIONS
SECTION 1.01.
Definitions
1
SECTION 1.02.
Other Definitions.
28
SECTION 1.03.
Rules of Construction
29
SECTION 1.04.
No Incorporation by Reference of Trust Indenture Act
30
SECTION 1.05.
Limited Condition Transactions.
30



ARTICLE II
THE NOTES
SECTION 2.01.
Amount of Notes
32
SECTION 2.02.
Form and Dating
32
SECTION 2.03.
Execution and Authentication
33
SECTION 2.04.
Registrar and Paying Agent
33
SECTION 2.05.
Paying Agent to Hold Money in Trust
34
SECTION 2.06.
Holder Lists
34
SECTION 2.07.
Transfer and Exchange
34
SECTION 2.08.
Replacement Notes
35
SECTION 2.09.
Outstanding Notes
35
SECTION 2.10.
Cancellation
35
SECTION 2.11.
Defaulted Interest
35
SECTION 2.12.
CUSIP Numbers, ISINs, Etc
36
SECTION 2.13.
Calculation of Principal Amount of Notes
36



ARTICLE III
REDEMPTION
SECTION 3.01.
Redemption
36
SECTION 3.02.
Applicability of Article
36
SECTION 3.03.
Notices to Trustee
36
SECTION 3.04.
Selection of Notes to Be Redeemed
37
SECTION 3.05.
Notice of Optional Redemption
37
SECTION 3.06.
Effect of Notice of Redemption
38
SECTION 3.07.
Deposit of Redemption Price
38
SECTION 3.08.
Notes Redeemed in Part
38





i



--------------------------------------------------------------------------------

Page






ARTICLE IV
COVENANTS
SECTION 4.01.
Payment of Notes
38
SECTION 4.02.
SEC Reports.
38
SECTION 4.03.
Limitation on Indebtedness
40
SECTION 4.04.
Limitation on Restricted Payments.
43
SECTION 4.05.
Limitation on Restrictions on Distributions from Restricted Subsidiaries
46
SECTION 4.06.
Limitation on Sales of Assets and Subsidiary Stock.
48
SECTION 4.07.
Limitation on Affiliate Transactions.
50
SECTION 4.08.
Change of Control.
51
SECTION 4.09.
Limitation on Liens.
53
SECTION 4.10.
Compliance Certificate
53
SECTION 4.11.
Future Guarantors
53
SECTION 4.12.
Further Instruments and Acts
54
SECTION 4.13.
Maintenance of Office or Agency
54
SECTION 4.14.
Covenant Suspension
54



ARTICLE V
SUCCESSOR COMPANY
SECTION 5.01.
When Issuer May Merge or Transfer Assets
55



ARTICLE VI
DEFAULTS AND REMEDIES
SECTION 6.01.
Events of Default
56
SECTION 6.02.
Acceleration
59
SECTION 6.03.
Other Remedies
59
SECTION 6.04.
Waiver of Past Defaults
59
SECTION 6.05.
Control by Majority
59
SECTION 6.06.
Limitation on Suits
59
SECTION 6.07.
Contractual Rights of the Holders to Receive Payment
60
SECTION 6.08.
Collection Suit by Trustee
60
SECTION 6.09.
Trustee May File Proofs of Claim
60
SECTION 6.10.
Priorities
60
SECTION 6.11.
Undertaking for Costs
61
SECTION 6.12.
Waiver of Stay or Extension Laws
61



ii



--------------------------------------------------------------------------------

Page




ARTICLE VII
TRUSTEE
SECTION 7.01.
Duties of Trustee
61
SECTION 7.02.
Rights of Trustee
62
SECTION 7.03.
Individual Rights of Trustee
63
SECTION 7.04.
Trustee’s Disclaimer
63
SECTION 7.05.
Notice of Defaults
64
SECTION 7.06.
[Reserved]
64
SECTION 7.07.
Compensation and Indemnity
64
SECTION 7.08.
Replacement of Trustee
65
SECTION 7.09.
Successor Trustee by Merger
66
SECTION 7.10.
Eligibility; Disqualification
66
SECTION 7.11.
Preferential Collection of Claims Against the Issuer
66



ARTICLE VIII
DISCHARGE OF INDENTURE; DEFEASANCE
SECTION 8.01.
Discharge of Liability on Notes; Defeasance.
66
SECTION 8.02.
Conditions to Defeasance
67
SECTION 8.03.
Application of Trust Money
68
SECTION 8.04.
Repayment to Issuer
69
SECTION 8.05.
Indemnity for U.S. Government Obligations
69
SECTION 8.06.
Reinstatement
69



ARTICLE IX
AMENDMENTS AND WAIVERS
SECTION 9.01.
Without Consent of the Holders
69
SECTION 9.02.
With Consent of the Holders
70
SECTION 9.03.
Revocation and Effect of Consents and Waivers
71
SECTION 9.04.
Notation or Exchange of Notes
71
SECTION 9.05.
Trustee to Sign Amendments
71
SECTION 9.06.
Additional Voting Terms; Calculation of Principal Amount
71

















iii



--------------------------------------------------------------------------------

Page


ARTICLE X
GUARANTEE
SECTION 10.01.
Note Guarantee
72
SECTION 10.02.
Limitation on Liability
73
SECTION 10.03.
[Reserved].
74
SECTION 10.04.
Successors and Assigns
74
SECTION 10.05.
No Waiver
74
SECTION 10.06.
Modification
74
SECTION 10.07.
Execution of Supplemental Indenture for Future Guarantors
74
SECTION 10.08.
Non-Impairment
75



ARTICLE XI
MISCELLANEOUS
SECTION 11.01.
Notices
75
SECTION 11.02.
Certificate and Opinion as to Conditions Precedent
76
SECTION 11.03.
Statements Required in Certificate or Opinion
76
SECTION 11.04.
When Notes Disregarded
76
SECTION 11.05.
Rules by Trustee, Paying Agent and Registrar
76
SECTION 11.06.
Legal Holidays
76
SECTION 11.07.
Governing Law
77
SECTION 11.08.
No Recourse Against Others
77
SECTION 11.09.
Successors
77
SECTION 11.10.
Multiple Originals
77
SECTION 11.11.
Table of Contents; Headings
77
SECTION 11.12.
Indenture Controls
77
SECTION 11.13.
Severability
77
SECTION 11.14.
Waiver of Jury Trial
77
SECTION 11.15.
U.S.A. Patriot Act
77



Appendix A
–
Provisions Relating to Initial Notes and Additional Notes
 
 
 
Exhibit A
–
Form of Initial Note
Exhibit B
–
Form of Transferee Letter of Representation
Exhibit C
–
Form of Supplemental Indenture





iv



--------------------------------------------------------------------------------






This INDENTURE dated as of November 22, 2019, is by and among ASGN Incorporated,
a Delaware corporation (the “Issuer”), the Guarantors (as defined herein) party
hereto from time to time and U.S. Bank National Association, a national banking
association, as trustee (the “Trustee”).
Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders of $550,000,000 aggregate principal
amount of the Issuer’s 4.625% Senior Notes due 2028 issued on the date hereof
(the “Initial Notes”) and (ii) Additional Notes issued from time to time
(together with the Initial Notes, the “Notes”):
ARTICLE I
DEFINITIONS
SECTION 1.01.    Definitions. For purposes of this Indenture, except as
otherwise expressly provided or unless the context otherwise requires the
following terms have the meanings indicated below.
“Additional Assets” means
(1)    any Property used in a Related Business;
(2)    the Capital Stock of a Person that becomes a Restricted Subsidiary as a
result of the acquisition of such Capital Stock by the Issuer or another
Restricted Subsidiary; or
(3)    Capital Stock constituting a minority interest in any Person that at such
time is a Restricted Subsidiary;
provided, however, that any such Restricted Subsidiary described in clause (2)
or (3) above is primarily engaged in a Related Business.
“Additional Notes” means Notes issued under the terms of this Indenture
subsequent to the Issue Date and in compliance with Section 4.03, it being
understood that any Notes issued in exchange for or replacement of any Initial
Note shall not be an Additional Note.
“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing. No
Person (other than the Issuer or any Subsidiary of the Issuer) in whom a
Receivables Entity makes an Investment in connection with a Qualified
Receivables Transaction will be deemed to be an Affiliate of the Issuer or any
of its Subsidiaries solely by reason of such Investment.
“Applicable Premium” means, with respect to any Note being redeemed on any
applicable redemption date, as determined by the Issuer, the greater of:
(1)    1% of the then outstanding principal amount of the Note; and
(2)    the excess of: (a) the present value at such redemption date of (i) the
redemption price of the Note at the First Call Date (such redemption price being
set forth in the table appearing Exhibit A) plus (ii) all required interest
payments due on the Note through the First Call Date (excluding accrued but
unpaid interest), computed using a discount rate equal to the Treasury Rate as
of such redemption date plus 50 basis points; over (b) the then outstanding
principal amount of the Note.





--------------------------------------------------------------------------------





“Approved Commercial Bank” means a commercial bank with a consolidated combined
capital and surplus of at least $5,000,000,000.
“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) by the Issuer or any
Restricted Subsidiary, including any disposition by means of a merger,
consolidation or similar transaction (each referred to for the purposes of this
definition as a “disposition”), of:
(1)    any shares of Capital Stock of a Restricted Subsidiary (other than
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Issuer or a Restricted Subsidiary); or
(2)    any other Property of the Issuer or any Restricted Subsidiary outside of
the ordinary course of business of the Issuer or such Restricted Subsidiary
(including by way of Sale/Leaseback Transaction),
in each case other than:
(A)    a disposition by a Restricted Subsidiary to the Issuer or by the Issuer
or a Restricted Subsidiary to a Restricted Subsidiary;
(B)    for purposes of Section 4.06 only, a disposition that constitutes a
Restricted Payment (or would constitute a Restricted Payment but for the
exclusions from the definition thereof) that is not prohibited by Section 4.04
or that constitutes a Permitted Investment;
(C)    (i) a disposition of all or substantially all the assets of the Issuer in
accordance with Section 5.01 or any disposition that constitutes a Change of
Control and (ii) a disposition of all or substantially all the assets of any
Guarantor in accordance with Section 5.01(b)(1);
(D)    a disposition of Capital Stock or other Property with a Fair Market Value
of less than or equal to the greater of (i) $50.0 million and (ii) 2.0% of Total
Assets, as determined based on the consolidated balance sheet of the Issuer as
of the end of the most recent fiscal quarter for which internal financial
statements are available;
(E)    dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;
(F)    sales of accounts receivable and related Property of the type specified
in the definition of “Qualified Receivables Transaction” to a Receivables
Entity;
(G)    transfers of accounts receivable and related Property of the type
specified in the definition of “Qualified Receivables Transaction” (or a
fractional undivided interest therein) by a Receivables Entity in a Qualified
Receivables Transaction;
(H)    the lease, assignment or sublease of any Property in the ordinary course
of business that does not interfere in any material respect with the business of
the Issuer and its Restricted Subsidiaries, taken as a whole;
(I)    a disposition of cash or Temporary Cash Investments;
(J)    the sale of any Property in a Sale/Leaseback Transaction within twelve
months of the acquisition of such Property;


-2-

--------------------------------------------------------------------------------





(K)    the creation of a Lien (but not the sale or other disposition of the
Property subject to such Lien);
(L)    any exchange of Property (including a combination of Property and cash or
cash equivalents) for Property related to a Related Business of comparable or
greater market value or usefulness to the business of the Issuer and the
Restricted Subsidiaries, taken as a whole;
(M)    foreclosure or any similar action with respect to any Property of the
Issuer or any of the Restricted Subsidiaries;
(N)    any disposition of Capital Stock of a Restricted Subsidiary pursuant to
an agreement or other obligation with or to a Person (other than the Issuer or a
Restricted Subsidiary) from whom such Restricted Subsidiary was acquired or from
whom such Restricted Subsidiary acquired its business and Property (having been
newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;
(O)    the settlement or early termination of any Permitted Bond Hedge
Transaction and the settlement or early termination of any related Permitted
Warrant Transaction;
(P)    any surrender, expiration or waiver of contract rights or the settlement,
release, recovery on or surrender of contract, tort or other claims of any kind;
(Q)    to the extent otherwise constituting an Asset Disposition, any
termination, settlement or extinguishment of Hedging Obligations;
(R)    dispositions of Property in the ordinary course of business; and
(S)    dispositions of equipment or Property to the extent that (i) such
Property is exchanged for credit against the purchase price of similar
replacement equipment or Property or (ii) the proceeds of such disposition are
reasonably promptly applied to the purchase price of such replacement equipment
or Property.
“Average Life” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing:
(1)    the sum of the products of the numbers of years from the date of
determination to the dates of each successive scheduled principal payment of or
redemption or similar payment with respect to such Indebtedness multiplied by
the amount of such payment by
(2)    the sum of all such payments.
“Bankruptcy Code” means Title 11 of the United States Code.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign bankruptcy, insolvency or receivership law for the relief of debtors.
“Board of Directors” means, as to any Person, the board of directors or
managers, as applicable, of such Person (or, if such Person is a partnership or
a limited liability company, the board of directors or other governing body of
the general partner or managing member of such Person) or, except in the context
of the definition of “Change of Control,” a duly authorized committee thereof.
“Business Day” means each day which is not a Legal Holiday.


-3-

--------------------------------------------------------------------------------





“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a finance lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP;
provided that obligations of the Issuer or its Restricted Subsidiaries, or of a
special purpose or other entity not consolidated with the Issuer and its
Restricted Subsidiaries, either existing on the Issue Date or created thereafter
that (a) initially were not included on the consolidated balance sheet of the
Issuer as finance lease obligations and were subsequently recharacterized as
finance lease obligations or, in the case of such a special purpose or other
entity becoming consolidated with the Issuer and its Restricted Subsidiaries,
were required to be characterized as finance lease obligations upon such
consolidation, in either case, due to a change in accounting treatment or
otherwise, or (b) did not exist on the Issue Date and were required to be
characterized as finance lease obligations but would not have been required to
be treated as finance lease obligations under GAAP as in effect on December 31,
2018 had they existed at that time, shall for all purposes not be treated as
Capital Lease Obligations or Indebtedness. For the avoidance of doubt, with
respect to the accounting for leases as either operating leases or finance
leases and the impact of such accounting in accordance with FASB ASC 842 on the
definitions and covenants herein, GAAP as in effect on December 31, 2018 shall
be applied and any lease (whether entered into before or after the Issue Date)
that would have been classified as an operating lease (including the amount of
the liability in respect of the operating lease that would at such time be
required to be reflected as a liability on a balance sheet) pursuant to GAAP as
in effect on December 31, 2018 will be deemed not to represent a Capital Lease
Obligation or Indebtedness.
“Capital Markets Indebtedness” means any Indebtedness: (1) in the form of, or
represented by, bonds (other than surety bonds, indemnity bonds, performance
bonds or bonds of a similar nature) or other securities or any Guarantee
thereof; and (2) that is, or may be, quoted, listed or purchased and sold on any
stock exchange, automated trading system or over-the-counter or other securities
market (including, without prejudice to the generality of the foregoing, the
market for securities eligible for resale pursuant to Rule 144A under the
Securities Act).
“Capital Stock” of any Person means any and all shares, interests (including
partnership interests), rights to purchase, warrants, options, participations or
other equivalents of or interests in (however designated) equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.
“Captive Insurance Subsidiary” means any entity established for the purpose of
providing insurance coverage solely for the benefit of the Issuer and/or one or
more of the Issuer’s Subsidiaries.
“Change of Control” means the occurrence of any of the following events:
(1)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
a Permitted Holder, becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 50% or more of the equity securities of the Issuer entitled to
vote for members of the Board of Directors of the Issuer on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any warrant or option right); or
(2)    the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all the assets of the Issuer and its Subsidiaries, taken
as a whole, to a Person other than a Permitted Holder.
Notwithstanding the foregoing: (A) the transfer of assets between or among the
Issuer and the Guarantors shall not itself constitute a Change of Control
pursuant to clause (2) above; and (B) a “person” or “group” shall not be deemed
to have beneficial ownership of securities subject to a stock purchase
agreement, merger agreement or similar agreement (or voting or option agreement
related thereto) until the consummation of the transactions contemplated by such
agreement.


-4-

--------------------------------------------------------------------------------





Notwithstanding the foregoing, a transaction will not be deemed to involve a
Change of Control solely as a result of any Parent Entity or the Issuer becoming
a direct or indirect wholly-owned Subsidiary of a holding company if (A) the
direct or indirect holders of the Voting Stock of such holding company
immediately following that transaction are substantially the same as the holders
of the Voting Stock of the Issuer immediately prior to that transaction or (B)
immediately following that transaction no person (other than a holding company
satisfying the requirements of this sentence) other than the Permitted Holders
is the beneficial owner, directly or indirectly, of more than 50% of the Voting
Stock of such holding company.
“Code” means the Internal Revenue Code of 1986, as amended, and any applicable
Treasury Regulations promulgated thereunder.
“Consolidated Amortization Expense” means, for any Person for any period, the
amortization expense of such Person and its Restricted Subsidiaries for such
period (to the extent included in the computation of Consolidated Net Income of
such Person), determined on a consolidated basis in accordance with GAAP,
excluding amortization expense attributable to a prepaid item that was paid in
cash in a prior period.
“Consolidated Coverage Ratio” as of any date of determination means the ratio of
(a) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters for which internal financial statements
are available to the date of such determination to (b) Consolidated Interest
Expense for such four fiscal quarters; provided, however, that:
(1)    if the Issuer or any Restricted Subsidiary has Incurred any Indebtedness
since the beginning of such period that remains outstanding or if the
transaction giving rise to the need to calculate the Consolidated Coverage Ratio
is an Incurrence of Indebtedness, or both, Consolidated Interest Expense for
such period shall be calculated after giving effect on a pro forma basis to such
Indebtedness (and the application of the proceeds thereof) as if such
Indebtedness had been Incurred on the first day of such period;
(2)    if the Issuer or any Restricted Subsidiary has repaid, repurchased,
defeased or otherwise discharged any Indebtedness since the beginning of such
period or if any Indebtedness is to be repaid, repurchased, defeased or
otherwise discharged (in each case, other than Indebtedness Incurred under any
revolving credit facility unless such Indebtedness has been permanently repaid
and has not been replaced) on the date of the transaction giving rise to the
need to calculate the Consolidated Coverage Ratio, Consolidated Interest Expense
for such period shall be calculated on a pro forma basis as if such discharge
had occurred on the first day of such period and as if the Issuer or such
Restricted Subsidiary had not earned the interest income actually earned during
such period in respect of cash or Temporary Cash Investments used to repay,
repurchase, defease or otherwise discharge such Indebtedness;
(3)    if since the beginning of such period the Issuer or any Restricted
Subsidiary shall have made any Asset Disposition, Consolidated EBITDA for such
period shall be reduced by an amount equal to Consolidated EBITDA (if positive)
directly attributable to the assets that are the subject of such Asset
Disposition for such period, or increased by an amount equal to Consolidated
EBITDA (if negative) directly attributable thereto for such period, and
Consolidated Interest Expense for such period shall be reduced by an amount
equal to the Consolidated Interest Expense directly attributable to any
Indebtedness of the Issuer or any Restricted Subsidiary repaid, repurchased,
defeased or otherwise discharged with respect to the Issuer and its continuing
Restricted Subsidiaries in connection with such Asset Disposition for such
period (or, if the Capital Stock of any Restricted Subsidiary is sold, the
Consolidated Interest Expense for such period directly attributable to the
Indebtedness of such Restricted Subsidiary to the extent the Issuer and the
continuing Restricted Subsidiaries are no longer liable for such Indebtedness
after such sale);
(4)    if since the beginning of such period the Issuer or any Restricted
Subsidiary (by merger or otherwise) shall have made an Investment in any
Restricted Subsidiary (or any Person that becomes a Restricted Subsidiary) or an
acquisition of assets, including any acquisition of assets occurring in


-5-

--------------------------------------------------------------------------------





connection with a transaction requiring a calculation to be made hereunder, that
constitutes all or substantially all of an operating unit of a business,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto (including the Incurrence of
any Indebtedness) as if such Investment or acquisition had occurred on the first
day of such period; and
(5)    if since the beginning of such period any Person (that subsequently
became a Restricted Subsidiary or was merged with or into the Issuer or any
Restricted Subsidiary since the beginning of such period) shall have made any
Asset Disposition, any Investment or acquisition of assets that would have
required an adjustment pursuant to clause (3) or (4) above if made by the Issuer
or a Restricted Subsidiary during such period, Consolidated EBITDA and
Consolidated Interest Expense for such period shall be calculated after giving
pro forma effect thereto as if such Asset Disposition, Investment or acquisition
had occurred on the first day of such period.
For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business, that the Issuer or any
Restricted Subsidiary has made during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the event for which the calculation of the Consolidated Coverage Ratio is being
made (“Consolidated Coverage Calculation Date”) (each for purposes of this
definition, a “pro forma event”) shall be calculated on a pro forma basis
assuming that all such Investments, acquisitions, dispositions, mergers,
amalgamations, consolidations and discontinued operations (and the change of any
associated fixed charge obligations and the change in Consolidated EBITDA
resulting therefrom) had occurred on the first day of the four-quarter reference
period. If since the beginning of such period any Restricted Subsidiary is
designated an Unrestricted Subsidiary or any Unrestricted Subsidiary is
designated a Restricted Subsidiary, then the Consolidated Coverage Ratio shall
be calculated giving pro forma effect thereto for such period as if such
designation had occurred at the beginning of the applicable four-quarter period.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Consolidated Coverage Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness). Interest on a Capital Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Issuer to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP. For
purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate, or other rate shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Issuer may designate.
For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer. Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of the Issuer as set forth in an Officers’ Certificate, to reflect
(x) operating expense reductions and other operating improvements or synergies
reasonably expected to result from the applicable event to the extent permitted
to be added back pursuant to clause (8) of the definition of “Consolidated
EBITDA,” and (y) all adjustments of the nature used in connection with the
calculation of “Adjusted EBITDA” as set forth in footnote (2) to the “Summary
Historical Consolidated Financial Data” under “Summary” in the Offering
Memorandum to the extent such adjustments, without duplication, continue to be
applicable to such four-quarter period.
For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars based on the average exchange rate for
such currency for the most recent twelve-month period immediately prior to the
date of determination in a manner consistent with that used in calculating
Consolidated EBITDA for the applicable period.


-6-

--------------------------------------------------------------------------------





“Consolidated Depreciation Expense” means, for any Person for any period, the
depreciation expense of such Person and its Restricted Subsidiaries for such
period (to the extent included in the computation of Consolidated Net Income of
such Person), determined on a consolidated basis in accordance with GAAP.
“Consolidated EBITDA” means, as of any date for the four fiscal quarter period
ending on such date with respect to the Issuer and the Restricted Subsidiaries
on a consolidated basis, the sum of (i) Consolidated Net Income, plus (ii) an
amount that, in the determination of Consolidated Net Income, has been deducted
for, without duplication:
(1)    Consolidated Interest Expense;
(2)    Consolidated Income Tax Expense;
(3)    Consolidated Depreciation Expense and Consolidated Amortization Expense;
(4)    Consolidated Non-Cash Charges;
(5)    any expenses or charges (other than Consolidated Depreciation Expense and
Consolidated Amortization Expense) related to any issuance of Capital Stock,
Investment, acquisition, disposition, recapitalization or the incurrence,
modification or repayment of Indebtedness permitted to be incurred by this
Indenture (including any Refinancing), in each case whether or not successful;
(6)    all cash and non-cash costs, expenses, losses and charges for such period
required by the application of (x) FASB Statement No. 141R (including with
respect to “earnouts” incurred as deferred consideration in connection with an
Investment or acquisition) and (y) FASB Statement No. 142 (relating to changes
in accounting for amortization of goodwill and certain intangibles) as
established by Financial Accounting Standards Board (pertaining to purchase
method accounting);
(7)    the amount of costs relating to opening or relocating facilities,
signing, retention and completion bonuses, costs incurred in connection with any
strategic initiatives, transition and other business optimization expenses and
project start-up costs; provided that the aggregate amount for all cash items
added pursuant to this clause (7) taken together with the aggregate amount added
pursuant to clause (9) below shall not exceed 25% of Consolidated EBITDA as of
any date for the four fiscal quarter period ending on such date (calculated
prior to giving effect to any adjustment pursuant to this clause (7));
(8)    the amount of net cost savings and synergies projected by the Issuer in
good faith to result from actions taken or expected to be taken not later than
twelve months after the end of such period (which net cost savings and synergies
shall be calculated on a pro forma basis as though such cost savings and
synergies had been realized on the first day of the period for which
Consolidated EBITDA is being determined), net of the amount of actual benefits
realized during such period from such actions; provided that (x) such cost
savings and synergies are reasonably identifiable and factually supportable and
(y) the aggregate amount of cost savings and synergies added pursuant to this
clause (8) for any date for the four fiscal quarter period ending on such date
shall not exceed, when taken together with costs added pursuant to clause (7)
above, 25% of Consolidated EBITDA for any date for the four fiscal quarter
period ending on such date (calculated prior to giving effect to any adjustment
pursuant to this clause (8)); and
(9)    customary costs, fees, expenses and charges paid during such period in
connection with or for the integration of the acquisition of a Related Business
or other Permitted Investment;
minus (iii) Consolidated Non-Cash Gains, all as contained within the financial
statements prepared in accordance with GAAP. In addition, Consolidated EBITDA
shall be adjusted to reflect the receipt of proceeds of business interruption
insurance by the Issuer or any Restricted Subsidiary.


-7-

--------------------------------------------------------------------------------





“Consolidated Income Tax Expense” means, for any Person for any period, the
provision for total federal, state, local and foreign income, value added and
similar taxes based on income and profits of such Person and its Restricted
Subsidiaries to the extent such provision for income taxes was deducted in
computing Consolidated Net Income of such Person for such period, determined on
a consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:
(1)    consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted in
computing Consolidated Net Income (including the interest component of Capital
Lease Obligations, and net payments and receipts (if any) pursuant to interest
rate Hedging Obligations, and excluding amortization of deferred financing fees
and original issue discount, debt issuance costs, commissions, fees and
expenses, expensing of any bridge, commitment or other financing fees); plus
(2)    consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; plus
(3)    commissions, discounts, yield and other fees and charges Incurred in
connection with any securitization financing that are payable to Persons other
than the Issuer and the Restricted Subsidiaries; plus
(4)    all cash dividend payments (excluding items eliminated in consolidation)
on any series of Disqualified Stock of such Person and Preferred Stock of its
Restricted Subsidiaries; minus
(5)    interest income for such period.
For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by the Issuer to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.
Notwithstanding the foregoing, Consolidated Interest Expense shall be calculated
without giving effect to the effects of ASC Topic 815, ASC Topic 480-10-25-4 or
ASC Topic 470-20 and related interpretations to the extent such effects would
otherwise increase or decrease Consolidated Interest Expense for any purpose
under this Indenture.
Consolidated Interest Expense shall be calculated excluding (A) unrealized gains
and losses with respect to Hedging Obligations, (B) noncash interest expense
attributable to the movement in the mark-to-market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP and (C) any
dividends or accretion or liquidation preference on any Capital Stock of the
Issuer that is not Disqualified Stock.
“Consolidated Net Income” means, for any period, the net income of the Issuer
and its Restricted Subsidiaries; provided, however, that there shall not be
included in such Consolidated Net Income:
(1)    any net income of any Person (other than the Issuer) if such Person is
not a Restricted Subsidiary, except that:
(A)    subject to the exclusion contained in clause (4) below, the Issuer’s
equity in the net income of any such Person for such period shall be included in
such Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to the Issuer or a Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution paid to a Restricted Subsidiary, to the
limitations contained in clause (3) below); and


-8-

--------------------------------------------------------------------------------





(B)    the Issuer’s equity in a net loss of any such Person for such period
shall be included in determining such Consolidated Net Income to the extent such
loss has been funded with cash from the Issuer or a Restricted Subsidiary;
(2)    any net income (or loss) of any Person acquired by the Issuer or a
Restricted Subsidiary in a pooling of interests transaction (or any transaction
accounted for in a manner similar to a pooling of interests) for any period
prior to the date of such acquisition;
(3)    solely for the purpose of determining the amount available for Restricted
Payments under Section 4.04(a)(3)(A), any net income of any Restricted
Subsidiary (other than any Guarantor) if such Restricted Subsidiary is subject
to restrictions, directly or indirectly, on the payment of dividends or the
making of distributions by such Restricted Subsidiary, directly or indirectly,
to the Issuer, except that:
(A)    subject to the exclusion contained in clause (4) below, the Issuer’s
equity in the net income of any such Restricted Subsidiary for such period shall
be included in such Consolidated Net Income up to the aggregate amount of cash
that could have been distributed by such Restricted Subsidiary during such
period to the Issuer or another Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution paid to
another Restricted Subsidiary, to the limitation contained in this clause); and
(B)    the Issuer’s equity in a net loss of any such Restricted Subsidiary for
such period shall be included in determining such Consolidated Net Income;
(4)    any gain (or loss) realized upon the sale or other disposition of any
Property of the Issuer or its consolidated Subsidiaries (including pursuant to
any Sale/Leaseback Transaction) that is not sold or otherwise disposed of in the
ordinary course of business and any gain (or loss) realized upon the sale or
other disposition of any Capital Stock of any Person;
(5)    any net income or net losses from discontinued operations;
(6)    any extraordinary or nonrecurring gain (or extraordinary or nonrecurring
loss), together with any related provision for taxes on any such extraordinary
or nonrecurring gain (or the tax effect of any such extraordinary or
nonrecurring loss), realized by the Issuer or any Restricted Subsidiary during
such period;
(7)    the cumulative effect of a change in accounting principles;
(8)    unrealized gains and losses with respect to Hedging Obligations;
(9)    any non-cash goodwill or non-cash asset impairment charges subsequent to
the Issue Date;
(10)    any non-cash compensation charge arising from any grant of limited
liability company interests, stock, stock options or other equity based awards;
(11)    to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation or transaction gains or losses,
including in respect of Indebtedness or other obligations of the Issuer or any
Restricted Subsidiary owing to the Issuer or any Restricted Subsidiary;
(12)    any non-cash charge, expense or other impact attributable to application
of the purchase or recapitalization method of accounting (including the total
amount of depreciation and amortization, cost of sales or other non-cash expense
resulting from the write-up of assets to the extent resulting from such purchase
or recapitalization accounting adjustments), non-cash charges for deferred tax
valuation


-9-

--------------------------------------------------------------------------------





allowances and non-cash gains, losses, income and expenses resulting from fair
value accounting required by the applicable standard under GAAP;
(13)    any fees and expenses (or amortization thereof), and any charges or
costs, in connection with any acquisition, Investment, asset sale, issuance of
the Issuer’s equity interests, issuance, repayment or refinancing of
Indebtedness, or amendment or modification of any agreement or instrument
relating to any Indebtedness (in each case, whether or not completed, and
including any such transaction consummated prior to the Issue Date);
(14)    charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in any agreement in connection with any acquisition
permitted by Section 4.04 to the extent actually reimbursed (or the Issuer has
determined that there exists reasonable evidence that such amount will be
indemnified or reimbursed by the insurer or applicable third party and such
amount is not denied by the applicable insurer or third party in writing within
180 days and is indemnified or reimbursed within 365 days of the date of such
evidence (with a deduction in any future calculation of Consolidated Net Income
for any amount so added back to the extent not so indemnified or reimbursed
within such 365 day period)); and
(15)     the tax impact, if applicable, of the exclusion of any item pursuant to
the foregoing clauses (1) through (14).
in each case, for such period. Notwithstanding the foregoing, for the purposes
of Section 4.04 only, there shall be excluded from Consolidated Net Income any
repurchases, repayments or redemptions of Investments, proceeds realized on the
sale of Investments or return of capital to the Issuer or a Restricted
Subsidiary to the extent such repurchases, repayments, redemptions, proceeds or
returns increase the amount of Restricted Payments permitted under clause
(a)(3)(D) or (a)(3)(E) of Section 4.04.
“Consolidated Non-Cash Charges” means the non-cash component of any item of
expense (including, without limitation, any stock-based compensation expense
pursuant to ASC 718), extraordinary losses and non-recurring losses other than
(i) to the extent requiring an accrual or reserve for future cash expenses and
(ii) write-offs of accounts receivable.
“Consolidated Non-Cash Gains” means the non-cash component of any extraordinary
gains and non-recurring gains other than to the extent requiring a reversal of a
reserve established for future cash expense.
“Consolidated Secured Debt Ratio” as of any date of determination, means the
ratio of (a) Consolidated Total Indebtedness of the Issuer and the Restricted
Subsidiaries, determined on a consolidated basis, secured by Liens, to (b) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters for which internal financial statements are
available prior to the date of such determination, in each case, with such pro
forma adjustments to Consolidated Total Indebtedness and Consolidated EBITDA as
are appropriate and consistent with the pro forma adjustment provisions set
forth in the definition of “Consolidated Coverage Ratio.”
“Consolidated Total Indebtedness” of any Person as of any date means (a) all
Indebtedness for borrowed money (including, for the avoidance of doubt, Capital
Lease Obligations but excluding Hedging Obligations and, to the extent they
constitute Indebtedness, contingent reimbursement obligations in respect of
undrawn amounts of letters of credit), minus (b) the aggregate amount of cash
and cash equivalents of such Person and its Subsidiaries (other than Restricted
Cash and Cash Equivalents).
“Corporate Trust Office” shall be at the address of the Trustee specified in
Section 11.01 or such other address as to which the Trustee may give notice to
the Holders and the Issuer, and with respect to Paying Agent and Registrar
services such office shall also mean such address.


-10-

--------------------------------------------------------------------------------





“Convertible Indebtedness” means Indebtedness of the Issuer (which may be
Guaranteed by the Guarantors) or any Guarantor (which may be Guaranteed by the
Issuer) permitted to be incurred under the terms of this Indenture that is
either (a) convertible or exchangeable into common stock (or other securities or
property following a merger event, a reclassification or other change of the
common stock of the Issuer) of the Issuer (and cash in lieu of fractional
shares) and/or cash (in an amount determined by reference to the price of such
common stock or such other securities or property) or (b) sold as units with
call options, warrants or rights to purchase (or substantially equivalent
derivative transactions) that are exercisable for common stock of the Issuer
and/or cash (in an amount determined by reference to the price of such common
stock).
“Credit Agreement” means (i) the Second Amended and Restated Credit Agreement
dated as of June 5, 2015 (as amended by that certain First Amendment dated as of
August 5, 2016, as amended by that certain Second Amendment dated as of February
21, 2017, as amended by that certain Third Amendment dated as of August 22,
2017, as amended by that certain Fourth Amendment dated as of September 22, 2017
and as amended by that certain Fifth Amendment dated as of April 2, 2018), by
and among the Issuer, as borrower, Wells Fargo Bank, National Association, as
administrative agent and the lenders party thereto from time to time, together
with the related documents thereto (including the term loans and revolving loans
thereunder, any guarantees and security documents), as amended, extended,
renewed, restated, supplemented or otherwise modified (in whole or in part, and
without limitation as to amount, terms, conditions, covenants and other
provisions) from time to time, including any agreement or indenture extending
the maturity thereof, refinancing, replacing or otherwise restructuring all or
any portion of the Indebtedness under such agreement or agreements or indenture
or indentures or any successor or replacement agreement or agreements or
indenture or indentures or increasing the amount loaned or issued thereunder or
altering the maturity thereof, as amended, supplemented, modified, extended,
restructured, renewed, refinanced, restated, replaced or refunded in whole or in
part from time to time and (ii) whether or not the credit agreement referred to
in clause (i) remains outstanding, if designated by the Issuer to be included in
this definition of “Credit Agreement,” one or more (A) debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
securitization or receivables financing (including through the sale of
receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (B) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.
“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.
“Default” means any event that is, or after notice or passage of time or both
would be, an Event of Default.
“Derivative Instrument” with respect to a Person, means any contract, instrument
or other right to receive payment or delivery of cash or other assets to which
such Person or any Affiliate of such Person that is acting in concert with such
Person in connection with such Person’s investment in the Notes (other than a
Regulated Bank or a Screened Affiliate) is a party (whether or not requiring
further performance by such Person), the value and/or cash flows of which (or
any material portion thereof) are materially affected by the value and/or
performance of the Notes and/or the creditworthiness of the Performance
References.
“Designated Noncash Consideration” means noncash consideration received by the
Issuer or one of the Restricted Subsidiaries in connection with an Asset
Disposition that is designated by the Issuer as Designated Noncash
Consideration, less the amount of cash or cash equivalents received in
connection with a subsequent sale of such Designated Noncash Consideration, ,
which cash and cash equivalents shall be considered Net Available Cash received
as of such date and shall be applied pursuant to Section 4.06.
“Disqualified Stock” means, with respect to any Person, any Capital Stock that
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder) or upon the happening
of any event:


-11-

--------------------------------------------------------------------------------





(1)    matures or is mandatorily redeemable (other than redeemable only for
Capital Stock of such Person which is not itself Disqualified Stock) pursuant to
a sinking fund obligation or otherwise;
(2)    is convertible or exchangeable at the option of the holder for
Indebtedness or Disqualified Stock; or
(3)    is mandatorily redeemable (other than redeemable only for Capital Stock
of such Person which is not itself Disqualified Stock) or must be purchased upon
the occurrence of certain events or otherwise, in whole or in part,
in each case, on or prior to the date that is 91 days after the Stated Maturity
of the Notes; provided, however, that any Capital Stock that would not
constitute Disqualified Stock but for provisions thereof giving holders thereof
the right to require such Person to purchase or redeem such Capital Stock upon
the occurrence of an “asset sale” or “change of control” shall not constitute
Disqualified Stock if the “asset sale” or “change of control” provisions
applicable to such Capital Stock are not more favorable to the holders of such
Capital Stock than the terms applicable to the Notes and described under Section
4.06 and Section 4.08.
The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to this Indenture; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.
“Domestic Subsidiary” means any Subsidiary of the Issuer that is incorporated or
organized under the laws of the United States, any state thereof or the District
of Columbia.
“Earnout Obligation” has the meaning set forth in the definition of
“Indebtedness” herein.
“Equity Offering” means any public or private sale of Capital Stock (other than
Disqualified Stock) of the Issuer, other than (i) public offerings with respect
to the Issuer’s common stock registered on Form S-8 under the Securities Act,
(ii) issuances to any Subsidiary of the Issuer, and (iii) any such public or
private sale that constitutes an Excluded Contribution.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the SEC thereunder and any statute
successor thereto, in each case, as amended from time to time.
“Excluded Contributions” means the cash or cash equivalents or other Property
(valued at their Fair Market Value as determined in good faith by the Issuer)
received by Issuer after the Issue Date from:
(1)    contributions to its common equity capital, and
(2)    the sale (other than to a Subsidiary of the Issuer or to any Subsidiary
management equity plan or stock option plan or any other management or employee
benefit plan or agreement) of Capital Stock (other than Disqualified Stock) of
the Issuer,
in each case designated as Excluded Contributions pursuant to an Officers’
Certificate.
“Fair Market Value” means, with respect to any Property, the price that could be
negotiated in an arm’s-length transaction, for cash, between a willing and able
buyer and a willing seller, neither of whom is under undue pressure or
compulsion to complete the transaction, as such price is determined in good
faith by an Officer of the Issuer.


-12-

--------------------------------------------------------------------------------





“Foreign Subsidiary” means any direct or indirect Subsidiary of the Issuer that
is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect as the Issue Date, including those set forth in:
(1)    the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants;
(2)    statements and pronouncements of the Financial Accounting Standards
Board;
(3)    such other statements by such other entity as approved by a significant
segment of the accounting profession; and
(4)    the rules and regulations of the SEC governing the inclusion of financial
statements (including pro forma financial statements) in periodic reports
required to be filed pursuant to Section 13 of the Exchange Act, including
opinions and pronouncements in staff accounting bulletins and similar written
statements from the accounting staff of the SEC.
“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:
(1)    to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or
(2)    entered into for the purpose of assuring in any other manner the obligee
of such Indebtedness of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.
“Guarantor” means each Subsidiary of the Issuer that executes this Indenture as
a guarantor on the Issue Date and each other Subsidiary of the Issuer that
thereafter Guarantees the Notes pursuant to the terms of this Indenture.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:
(1)    currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and
(2)    other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates or commodity prices.
“Holder” means the Person in whose name a Note is registered on the Registrar’s
books.
“Incur” means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness of a Person existing at the time such
Person becomes a Restricted Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Restricted Subsidiary. The term “Incurrence” shall have a
correlative meaning.


-13-

--------------------------------------------------------------------------------





“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):
(1)    the principal in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable, including, in each case, any premium on such indebtedness to the extent
such premium has become due and payable;
(2)    all Capital Lease Obligations of such Person;
(3)    all obligations of such Person issued or assumed as the deferred purchase
price of Property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement, including
Earnout Obligations (but excluding any accounts payable or other liability to
trade creditors arising in the ordinary course of business);
(4)    all obligations of such Person for the reimbursement of any obligor on
any letter of credit, bankers’ acceptance or similar credit transaction (other
than obligations with respect to letters of credit securing obligations (other
than obligations described in clauses (1) through (3) above) entered into in the
ordinary course of business of such Person to the extent such letters of credit
(i) are not drawn upon or (ii) if and to the extent drawn upon, such drawing is
reimbursed no later than the tenth Business Day following payment on the letter
of credit;
(5)    the amount of all obligations of such Person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock of such
Person or, with respect to any Preferred Stock of any Subsidiary of such Person,
the principal amount of such Preferred Stock to be determined in accordance with
this Indenture (but excluding, in each case, any accrued dividends);
(6)    all obligations of the type referred to in clauses (1) through (5) above
of other Persons and all dividends of other Persons for the payment of which, in
either case, such Person is responsible or liable, directly or indirectly, as
obligor, guarantor or otherwise, including by means of any Guarantee; and
(7)    to the extent not otherwise included in this definition, Hedging
Obligations of such Person,
in each case, if and to the extent any of the preceding items would appear as a
liability upon a balance sheet of the specified Person prepared in accordance
with GAAP.
Notwithstanding the foregoing, the term “Indebtedness” shall not include (a) in
connection with the purchase by the Issuer or its Restricted Subsidiaries of any
business, liability in respect of purchase price adjustment payments, holdback
payments or post-closing payment adjustments to which the seller may become
entitled to the extent such payment is determined by a final closing balance
sheet or such payment depends on the performance of such business after the
closing; provided, however, that at the time of closing, the amount of any such
payment is not determinable and, to the extent such payment thereafter becomes
fixed and determined, the amount is paid within 60 days thereafter (such
payments, “Earnout Obligations”); (b) contingent obligations Incurred in the
ordinary course of business and not in respect of borrowed money; (c) deferred
or prepaid revenues; (d) any Capital Stock other than Disqualified Stock; or (e)
any Permitted Bond Hedge Transaction and any Permitted Warrant Transaction or
the Issuer’s or any Subsidiary’s obligations thereunder.
Notwithstanding anything in this Indenture to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
ASC Topic 815 and related interpretations to the extent such effects would
otherwise increase or decrease an amount of Indebtedness for any purpose under
this Indenture as a result of accounting for any embedded derivatives created by
the terms of such Indebtedness; and any such amounts that would have constituted
Indebtedness under this Indenture but for the application of this sentence shall
not be deemed an Incurrence of Indebtedness under this Indenture.


-14-

--------------------------------------------------------------------------------





“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing, that
is, in the good faith determination of the Issuer, qualified to perform the task
for which it has been engaged.
“Interest Payment Date” has the meaning set forth in Exhibit A hereto.
“Investment” in any Person means any direct or indirect advance, loan (other
than advances to customers in the ordinary course of business that are recorded
as accounts receivable on the balance sheet of the Person providing the advance)
or other extensions of credit (including by way of Guarantee or similar
arrangement) or capital contribution to (by means of any transfer of cash or
other Property to others or any payment for Property or services for the account
or use of others), or any purchase or acquisition of Capital Stock, Indebtedness
or other similar instruments issued by such Person. If the Issuer or any
Restricted Subsidiary issues, sells or otherwise disposes of any Capital Stock
of a Person that is a Restricted Subsidiary such that, after giving effect
thereto, such Person is no longer a Restricted Subsidiary, any Investment by the
Issuer or any Restricted Subsidiary in such Person remaining after giving effect
thereto will be deemed to be a new Investment at such time. Except as otherwise
provided for herein, the amount of an Investment shall be the amount actually
invested at the time the Investment is made and without giving effect to
subsequent changes in value.
For purposes of the definition of “Unrestricted Subsidiary,” the definition of
“Restricted Payment” and Section 4.04:
(1)    “Investment” shall include the portion (proportionate to the Issuer’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of any Subsidiary of the Issuer at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Issuer shall be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary equal to the amount
(if positive) of (A) the Issuer’s “Investment” in such Subsidiary at the time of
such redesignation less (B) the portion (proportionate to the Issuer’s equity
interest in such Subsidiary) of the Fair Market Value of the net assets of such
Subsidiary at the time of such redesignation; and
(2)    any Property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by Standard & Poor’s, or if
the applicable securities are not then rated by Moody’s or Standard & Poor’s an
equivalent rating by any other Rating Agency.
“Issue Date” means November 22, 2019.
“Legal Holiday” means a Saturday, a Sunday or a day on which the Trustee is
authorized or required by law to close or banking institutions are not required
to be open in the State of New York, the State of California or other place of
payment on the Notes.
“Leverage Ratio” means, at any date, the ratio of (a) Consolidated Total
Indebtedness of the Issuer and the Restricted Subsidiaries on such date to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters for which
internal financial statements are available prior to such date, in each case,
with such pro forma adjustments to Consolidated Total Indebtedness and
Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Consolidated Coverage
Ratio.”
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).
“Limited Condition Transaction” means any Investment or acquisition (whether by
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock, Indebtedness or otherwise), or any


-15-

--------------------------------------------------------------------------------





redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness requiring irrevocable notice in advance of such redemption,
repurchase, defeasance, satisfaction and discharge or repayment that is
permitted under this Indenture, whose consummation is not conditioned on the
availability of, or on obtaining third party financing.
“Long Derivative Instrument” means a Derivative Instrument (i) the value of
which generally increases, and/ or the payment or delivery obligations under
which generally decrease, with positive changes to the Performance References
and/or (ii) the value of which generally decreases, and/or the payment or
delivery obligations under which generally increase, with negative changes to
the Performance References.
“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of Capital Stock of the Issuer (or any successor of the
Issuer) or any direct or indirect parent of the Issuer on the date of the
declaration or making of the relevant Restricted Payment multiplied by (ii) the
arithmetic mean of the closing prices per share of such Capital Stock for the 30
consecutive trading days immediately preceding the date of declaration or making
of such Restricted Payment.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Net Available Cash” from an Asset Disposition means cash payments received
therefrom (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or otherwise and proceeds
from the sale or other disposition of any securities received as consideration,
but only as and when received, but excluding any other consideration received in
the form of assumption by the acquiring Person of Indebtedness or other
obligations relating to such Property or received in any other non-cash form),
in each case, net of:
(1)    all legal, title and recording tax expenses, commissions and other fees
and expenses incurred (including legal, accounting and investment banking fees
and commissions), and all federal, state, provincial, foreign and local taxes
required to be paid or payable, as a consequence of such Asset Disposition;
(2)    all payments made on any Indebtedness that is secured by any Property
subject to such Asset Disposition, in accordance with the terms of any Lien upon
or other security agreement of any kind with respect to such Property, or that
must by its terms, or in order to obtain a necessary consent to such Asset
Disposition, or by applicable law, be repaid out of the proceeds from such Asset
Disposition;
(3)    all distributions and other payments required to be made to minority
interest holders in Restricted Subsidiaries as a result of such Asset
Disposition;
(4)    the deduction of appropriate amounts provided by the seller as a reserve,
in accordance with GAAP, against any liabilities associated with the Property
disposed in such Asset Disposition and retained by the Issuer or any Restricted
Subsidiary after such Asset Disposition; and
(5)    any portion of the purchase price from an Asset Disposition placed in
escrow, whether as a reserve for adjustment of the purchase price, for
satisfaction of indemnities in respect of such Asset Disposition or otherwise in
connection with that Asset Disposition; provided, however, that upon the
termination of that escrow, Net Available Cash will be increased by any portion
of funds in the escrow that are released to the Issuer or any Restricted
Subsidiary.
“Net Cash Proceeds,” with respect to any issuance or sale of Capital Stock or
Indebtedness, means the cash proceeds of such issuance or sale net of attorneys’
fees, accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result thereof.


-16-

--------------------------------------------------------------------------------





“Net Short” means, with respect to a Holder or beneficial owner, as of a date of
determination, either (i) the value of its Short Derivative Instruments exceeds
the sum of (x) the value of its Notes plus (y) the value of its Long Derivative
Instruments as of such date of determination or (ii) it is reasonably expected
that such would have been the case were a Failure to Pay or Bankruptcy Credit
Event (each as defined in the 2014 ISDA Credit Derivatives Definitions) to have
occurred with respect to the Issuer or any Guarantor immediately prior to such
date of determination.
“Note Guarantee” means a Guarantee by a Guarantor of the Issuer’s obligations
with respect to the Notes.
“Obligations” means, with respect to any Indebtedness, all obligations for
principal, premium, interest, penalties, fees, indemnifications, reimbursements,
and other amounts payable pursuant to the documentation governing such
Indebtedness.
“Offering Memorandum” means the Offering Memorandum dated November 14, 2019, and
used in connection with the initial offering of the Notes.
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Financial Officer, any Senior
Vice President or Vice President, the Treasurer, the Secretary or any Assistant
Secretary of such Person.
“Officers’ Certificate” means a certificate signed by two Officers of the
Issuer. Each such certificate shall include the statements provided for in
Section 11.03 if and to the extent required by the provisions of such Section.
“Opinion of Counsel” means a written opinion signed by legal counsel who may be
an employee of or counsel to the Issuer or may be other counsel who is
reasonably acceptable to the Trustee.
“Parent Entity” means any Person of which the Issuer at any time is or becomes a
Subsidiary after the Issue Date and any holding company established by any
Permitted Holder for purposes of holding its investment in any Parent Entity.
“Performance References” means the Issuer or any one or more of the Guarantors.
“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Issuer’s common stock
purchased (or other securities or property following a merger event, a
reclassification or other change of the common stock of the Issuer) by the
Issuer or any Guarantor in connection with the issuance of any Convertible
Indebtedness; provided that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Issuer or any Guarantor from the
sale of any related Permitted Warrant Transaction, does not exceed the net
proceeds received by the Issuer from or any Guarantor from the sale of such
Convertible Indebtedness issued in connection with the Permitted Bond Hedge
Transaction.
“Permitted Holder” means, after a Change of Control Offer, (i) any Person or
group whose acquisition of beneficial ownership constituted a Change of Control
in respect of which such Change of Control Offer was made in accordance with the
requirements of this Indenture, together with its Affiliates, and (ii) any
Person that has no material assets other than the Capital Stock of the Issuer
and any direct or indirect parent of the Issuer and, directly or indirectly,
holds or acquires 100% of the Voting Stock of the Issuer.
“Permitted Investment” means any Investment by the Issuer or any Restricted
Subsidiary in:
(1)    the Issuer, a Restricted Subsidiary or a Person that will, upon the
making of such Investment, become a Restricted Subsidiary;
(2)    another Person if, as a result of such Investment, such other Person is
merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, the Issuer or a Restricted Subsidiary;


-17-

--------------------------------------------------------------------------------





(3)    cash or Temporary Cash Investments;
(4)    accounts receivable created, acquired or made by any of the Issuer or a
Restricted Subsidiary in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
(5)    payroll, travel, housing and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;
(6)    advances or loans to directors, officers, employees, agents, customers or
suppliers that do not exceed $15.0 million in the aggregate at any one time
outstanding;
(7)    stock, obligations or securities received in settlement of debts created
in the ordinary course of business and owing to the Issuer or any Restricted
Subsidiary or in satisfaction of judgments;
(8)    any Person to the extent such Investment represents the non-cash portion
of the consideration received for (A) an Asset Disposition as permitted pursuant
to Section 4.06 or (B) a disposition of Property not constituting an Asset
Disposition;
(9)    any Person where such Investment was acquired by the Issuer or any
Restricted Subsidiary (A) in exchange for any other Investment or accounts
receivable held by the Issuer or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the issuer of such other Investment or accounts receivable or (B) as a result
of a foreclosure by the Issuer or any Restricted Subsidiary with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;
(10)    any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business by the Issuer or any Restricted Subsidiary;
(11)    any Person to the extent such Investments consist of Hedging Obligations
otherwise permitted under Section 4.03;
(12)    any Person to the extent such Investment exists on the Issue Date, and
any extension, modification or renewal of any such Investments existing on the
Issue Date, but only to the extent not involving additional advances,
contributions or other Investments of cash or other assets or other increases
thereof (other than as a result of the accrual or accretion of interest or
original issue discount or the issuance of pay-in-kind securities, in each case,
pursuant to the terms of such Investment as in effect on the Issue Date);
(13)    Investments by any Captive Insurance Subsidiary in the ordinary course
of business and in accordance with applicable law;
(14)    a Receivables Entity, or any Investment by a Receivables Entity in any
other Person in connection with a Qualified Receivables Transaction, including
Investments of funds held in accounts permitted or required by the arrangements
governing such Qualified Receivables Transaction or any related Indebtedness;
provided, however, that any Investment in a Receivables Entity is in the form of
a note, contribution of additional receivables or an equity interest;
(15)    Persons to the extent such Investments, when taken together with all
other Investments made pursuant to this clause (15) and outstanding on the date
such Investment is made, do not exceed the greater of (x) $250.0 million and (y)
10.0% of Total Assets, as determined based on the consolidated


-18-

--------------------------------------------------------------------------------





balance sheet of the Issuer as of the end of the most recent fiscal quarter for
which internal financial statements are available prior thereto;
(16)    Capital Stock, obligations, securities or other Property received by the
Issuer or any Restricted Subsidiary in settlement of accounts receivable
(created in the ordinary course of business) from bankrupt obligors or in
connection with a work-out or reorganization;
(17)    rental deposits made for the benefit of officers, employees or agents;
(18)    loans to employees to finance the purchase of newly issued or treasury
Capital Stock of the Issuer;
(19)    Foreign Subsidiaries and Unrestricted Subsidiaries in an aggregate
amount not to exceed $40.0 million at any time outstanding;
(20)    any Captive Insurance Subsidiary in the ordinary course of business or
required to meet regulatory requirements and fund reserves for anticipated
insurance losses as reasonably determined by the Issuer;
(21)    Permitted Bond Hedge Transactions which constitute Investments;
(22)    any partnership, association, joint venture or other entity in an
aggregate amount not to exceed the greater of (x) $125.0 million and (y) 5.0% of
Total Assets, as determined based on the consolidated balance sheet of the
Issuer as of the end of the most recent fiscal quarter for which internal
financial statements are available, at any one time outstanding;
(23)    Investments to the extent the payment for which consists of Capital
Stock of the Issuer (other than Disqualified Stock) or any direct or indirect
parent of the Issuer, as applicable; provided, however, that such Capital Stock
will not increase the amount available for Restricted Payments under Section
4.04(b)(1);
(24)    any Person, so long as the Leverage Ratio is no more than 3.75 to 1.00
on a pro forma basis after giving effect to such Investment; provided, however,
that at the time of each such Investment, no Default shall have occurred and be
continuing (or result therefrom);
(25)    any amounts held by a trustee or agent in the funds and accounts under
an indenture or other debt instrument securing any Indebtedness issued for the
benefit of the Issuer or any Restricted Subsidiary, under any indenture or other
debt instrument issued in escrow pursuant to customary escrow arrangements
pending the release thereof or under any indenture or other debt instrument
pursuant to customary discharge, redemption or defeasance provisions; and
(26)    commission draws made in the ordinary course of business.
“Permitted Liens” means, with respect to any Person:
(1)    pledges or deposits by such Person under worker’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts, statutory obligations, leases or other
similar obligations to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, performance and return-of-money bonds or obligations of a like nature
or deposits as security for contested taxes or import duties or for the payment
of rent;


-19-

--------------------------------------------------------------------------------





(2)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, repairmen, materialmen and suppliers and other Liens imposed by law
or pursuant to customary reservations or retentions of title arising in the
ordinary course of business; provided that such Liens (a) secure only amounts
not yet due and payable or, if due and payable, are either unfiled and no other
action has been taken to enforce the same or (b) are being contested in good
faith by appropriate proceedings;
(3)    Liens for taxes, assessments or governmental charges or levies not yet
delinquent or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;
(4)    Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit, bankers’
acceptances or similar obligations issued pursuant to the request of and for the
account of such Person in the ordinary course of its business;
(5)    minor survey exceptions, minor encumbrances, trackage rights, special
assessments, easements or reservations of, or rights of others for, licenses,
rights-of-way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business or zoning or other restrictions as to the use of real properties or
Liens incidental to the conduct of the business of such Person or to the
ownership of its subject Property that do not in the aggregate materially
adversely affect the value of the subject Property or materially impair their
use in the operation of the business of such Person;
(6)    Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by Section 4.03(b)(11); provided that any such Lien covers only the
Property acquired, leased, designed, installed, constructed or improved with
such Indebtedness; provided that any such Lien covers only the Property
acquired, leased, designed, installed, constructed or improved with such
Indebtedness;
(7)    Liens to secure Indebtedness permitted pursuant to Section 4.03(b)(1);
(8)    Liens existing on the Issue Date (other than Liens referred to in the
foregoing clause (7));
(9)    Liens on Property or shares of Capital Stock of another Person at the
time such other Person becomes a Subsidiary of such Person; provided, however,
that the Liens may not extend to any other Property owned by such Person or any
Restricted Subsidiary (other than Property affixed or appurtenant thereto);
(10)    Liens on Property at the time such Person or any of its Subsidiaries
acquires the Property, including any acquisition by means of a merger or
consolidation with or into such Person or a Subsidiary of such Person; provided,
however, that the Liens may not extend to any other property owned by such
Person or any Restricted Subsidiary (other than Property affixed or appurtenant
thereto);
(11)    Liens securing Indebtedness or other obligations of a Subsidiary of such
Person owing to such Person or a Wholly Owned Subsidiary of such Person
permitted to be Incurred in accordance with Section 4.03;
(12)    Liens securing Hedging Obligations so long as such Hedging Obligations
are permitted to be Incurred under this Indenture;
(13)    any Lien on accounts receivable and related Property of the types
specified in the definition of “Qualified Receivables Transaction” incurred in
connection with a Qualified Receivables Transaction;
(14)    Liens in favor of the Issuer or any Guarantor;


-20-

--------------------------------------------------------------------------------





(15)    leases or subleases, and licenses or sublicenses (including with respect
to software, technology and intellectual property) granted to others in the
ordinary course of business or not interfering in any material respect with the
business of the Issuer and its Subsidiaries taken as a whole;
(16)    (A) judgment and attachment Liens not giving rise to an Event of Default
and notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made and (B) Liens in connection with attachments or
judgments (including judgment or appeal bonds); provided in the case of clause
(B) that the judgments secured shall, within 60 days after the entry thereof,
have been discharged or execution thereof stayed pending appeal, or shall have
been discharged within 60 days after the expiration of any such stay;
(17)    Liens to secure any Refinancing (or successive Refinancings) as a whole,
or in part, of any Indebtedness secured by any Lien referred to in clauses (6),
(8), (9), (10), (19) or (25); provided, however, that:
(A)    such new Lien shall be limited to all or part of the same Property that
secured or, under the written agreements pursuant to which the original Lien
arose, could secure the original Indebtedness (plus improvements and accessions
to such Property or proceeds or distributions thereof); and
(B)    the Indebtedness secured by such Lien at such time is not increased to
any amount greater than the sum of (i) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clause (6), (8),
(9), (10), (19) or (25) at the time the original Lien became a Permitted Lien
and (ii) an amount necessary to pay any fees and expenses, including premiums,
related to such Refinancing;
(18)    other Liens securing Indebtedness (other than Subordinated Indebtedness)
to the extent the Incurrence of such Indebtedness, when taken together with all
other Indebtedness secured by Liens Incurred pursuant to this clause (18) and
outstanding on the date such other Lien is Incurred, and after giving pro forma
effect to the Incurrence of such Indebtedness, would not result in the
Consolidated Secured Debt Ratio exceeding 3.50 to 1.00, as determined as of the
end of the most recent fiscal quarter for which internal financial statements
are available; provided, however, notwithstanding whether this clause (18) would
then be available to secure Indebtedness, any Lien securing Indebtedness
originally secured pursuant to this clause (18) may secure Refinancing
Indebtedness in respect of such Indebtedness, and such Refinancing Indebtedness
shall be deemed to have been secured pursuant to this clause (18);
(19)    other Liens securing Indebtedness; provided that the aggregate principal
amount of Indebtedness secured by such Liens pursuant to this clause (19), when
taken together with Liens incurred to secure any Refinancing thereof pursuant to
clause (17), shall not exceed the greater of (A) $250.0 million and (B) 10.0% of
Total Assets, as determined based on the consolidated balance sheet of the
Issuer as of the end of the most recent fiscal quarter for which internal
financial statements are available prior thereto (as of the date of granting
such Liens and after giving pro forma effect to the Incurrence of such
Indebtedness and the application of the net proceeds thereof) (plus, in the case
of any Refinancing, an amount necessary to pay any fees and expenses, including
premiums, related to such Refinancing);
(20)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(21)    Liens (A) arising by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depository or financial
institution, (B) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business or (C)
encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;


-21-

--------------------------------------------------------------------------------





(22)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(23)    Liens of sellers of goods to the Issuer and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
(24)    Liens (other than Liens created or imposed under ERISA) Incurred or
deposits made by any of the Issuer or any Restricted Subsidiary in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, or to secure the performance of
tenders, statutory obligations, bids, leases, contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);
(25)    Liens on Property of a Subsidiary that is not a Guarantor securing
Indebtedness of a Subsidiary that is not a Guarantor permitted to be Incurred
pursuant to Section 4.03.
(26)    Liens arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers so long as such
Liens are for amounts not yet due and payable or delinquent or, to the extent
such amounts are so due and payable, such amounts are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP; and
(27)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases or consignment of goods.
For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.
“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Issuer’s
common stock sold by the Issuer substantially concurrently with any purchase by
the Issuer of a related Permitted Bond Hedge Transaction.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.
“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of any class (however designated) that is preferred as to the payment of
dividends or distributions, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over shares
of Capital Stock of any other class of such Person.
“principal” of a Note means the principal of the Note plus the premium, if any,
payable on the Note that is due or overdue or is to become due at the relevant
time.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Purchase Money Indebtedness” means Indebtedness (1) consisting of the deferred
purchase price of Property, conditional sale obligations, obligations under any
title retention agreement, other purchase money obligations and obligations in
respect of industrial revenue bonds or similar Indebtedness, in each case, where
the maturity of such Indebtedness does not exceed the anticipated useful life of
the asset being financed, and (2) Incurred in connection with any Sale/Leaseback
Transaction, mortgage financings or purchase money obligations or other
obligations, in each case, incurred for the purpose of financing all or any part
of the purchase price or cost of


-22-

--------------------------------------------------------------------------------





design, construction, installation, addition to or improvement of Property,
plant or equipment or other real or personal property used in the business of
the Issuer or any of its Restricted Subsidiaries, so long as such Indebtedness
is incurred prior to, or within 365 days of, such purchase, design,
construction, installation, addition to or improvement.
“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Issuer or any of the Restricted
Subsidiaries pursuant to which the Issuer or any of the Restricted Subsidiaries
may sell, convey, finance or otherwise transfer to:
(1)    a Receivables Entity (in the case of a transfer by the Issuer or any of
the Restricted Subsidiaries) or
(2)    any other Person (in the case of a transfer by a Receivables Entity),
or may grant a security interest in, any accounts receivable (whether now
existing or arising in the future), including any bills of exchange and related
assets and property from time to time originated, acquired or otherwise owned by
the Issuer or any of the Restricted Subsidiaries, and any assets related
thereto, including all collateral securing such accounts receivable, all
contracts and all Guarantees or other obligations in respect of such accounts
receivable, proceeds of such accounts receivable and other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable; provided, however, that the financing terms,
covenants, termination events and other provisions thereof shall be market terms
(as determined in good faith by an Officer of the Issuer).
The grant of a security interest in any accounts receivable of the Issuer or any
Restricted Subsidiary to secure Indebtedness permitted pursuant to Section
4.03(b)(1) shall not be deemed a Qualified Receivables Transaction.
“Rating Agencies” means Moody’s and Standard & Poor’ s or if Moody’s or Standard
& Poor’s or both shall not make a rating on the Notes publicly available, a
nationally recognized statistical rating agency or agencies, as the case may be,
selected by the Issuer, which shall be substituted for Moody’s or Standard &
Poor’s or both, as the case may be.
“Receivables Entity” means (a) a Wholly Owned Subsidiary of the Issuer that is
designated by the Board of Directors of the Issuer (as provided below) as a
Receivables Entity or (b) another Person engaging in a Qualified Receivables
Transaction with the Issuer or any Restricted Subsidiary, which Person engages
in the business of the financing of accounts receivable, and in either of clause
(a) or (b):
(1)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such entity:
(A)    is Guaranteed by the Issuer or any Subsidiary of the Issuer (other than
pursuant to Standard Securitization Undertakings),
(B)    is recourse to or obligates the Issuer or any Subsidiary of the Issuer in
any way (other than pursuant to Standard Securitization Undertakings), or
(C)    subjects any Property of the Issuer or any Subsidiary of the Issuer,
directly or indirectly, contingently or otherwise, to the satisfaction thereof
(other than pursuant to Standard Securitization Undertakings);
(2)    the entity is not an Affiliate of the Issuer or is an entity with which
neither the Issuer nor any Subsidiary of the Issuer has any material contract,
agreement, arrangement or understanding other than on terms that the Issuer
reasonably believes to be no less favorable to the Issuer or such Subsidiary
than


-23-

--------------------------------------------------------------------------------





those that might be obtained at the time from Persons that are not Affiliates of
the Issuer (other than pursuant to Standard Securitization Undertakings); and
(3)    is an entity to which neither the Issuer nor any Subsidiary of the Issuer
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results (other than
pursuant to Standard Securitization Undertakings).
Any such designation by the Board of Directors of the Issuer shall be evidenced
to the Trustee by filing with the Trustee a certified copy of the resolution of
the Board of Directors of the Issuer giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing conditions.
“Record Date” has the meaning set forth in Exhibit A hereto.
“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, purchase, redeem, defease, discharge, satisfy or retire,
or to issue other Indebtedness in exchange or replacement for, such
Indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.
“Refinancing Indebtedness” means Indebtedness that Refinances any Indebtedness
of the Issuer or any Restricted Subsidiary existing on the Issue Date or
Incurred in compliance with this Indenture, including Indebtedness that
Refinances Refinancing Indebtedness; provided, however, that:
(1)    such Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced (provided that this subclause
(1) will not apply to any refunding or refinancing of any secured Indebtedness);
(2)    such Refinancing Indebtedness has an aggregate principal amount (or if
Incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if Incurred with original
issue discount, the aggregate accreted value) then outstanding (plus any
additional Indebtedness, Disqualified Stock or Preferred Stock Incurred to pay
accrued and unpaid interest, premiums (including tender premiums), expenses,
defeasance costs and fees and expenses in respect thereof) under the
Indebtedness being Refinanced; and
(3)    if the Indebtedness being Refinanced is subordinated in right of payment
to the Notes, such Refinancing Indebtedness is subordinated in right of payment
to the Notes at least to the same extent as the Indebtedness being Refinanced;
provided, further, however, that Refinancing Indebtedness shall not include (A)
Indebtedness of a Subsidiary that is not a Guarantor that Refinances
Indebtedness of the Issuer or a Guarantor or (B) Indebtedness of the Issuer or a
Restricted Subsidiary that Refinances Indebtedness of an Unrestricted
Subsidiary.
“Regulated Bank” means (x) an Approved Commercial Bank that is (i) a U.S.
depository institution the deposits of which are insured by the Federal Deposit
Insurance Corporation; (ii) a corporation organized under section 25A of the
U.S. Federal Reserve Act of 1913; (iii) a branch, agency or commercial lending
company of a foreign bank operating pursuant to approval by and under the
supervision of the Board of Governors under 12 CFR part 211; (iv) a non-U.S.
branch of a foreign bank managed and controlled by a U.S. branch referred to in
clause (iii); or (v) any other U.S. or non-U.S. depository institution or any
branch, agency or similar office thereof supervised by a bank regulatory
authority in any jurisdiction or (y) any Affiliate of a Person set forth in
clause (x) to the extent that (1) all of the Capital Stock of such Affiliate is
directly or indirectly owned by either (I) such Person set forth in clause (x)
or (II) a parent entity that also owns, directly or indirectly, all of the
Capital Stock of such Person set forth in clause (x) and (2) such Affiliate is a
securities broker or dealer registered with the SEC under Section 15 of the
Exchange Act.


-24-

--------------------------------------------------------------------------------





“Related Business” means any business, the majority of whose revenues are
derived from (i) the business or activities of the Issuer and its Subsidiaries
as of the Issue Date, (ii) any business that is a natural outgrowth or a
reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Issuer’s good faith
business judgment constitutes a reasonable diversification of business conducted
by the Issuer and its Subsidiaries.
“Restricted Cash and Cash Equivalents” means, as of any date, the cash and cash
equivalents held by the Issuer and Restricted Subsidiaries that would appear as
“restricted” on a consolidated balance sheet of the Issuer and its Restricted
Subsidiaries.
“Restricted Payment” with respect to any Person means:
(1)    the declaration or payment of any dividends or any other distributions of
any sort in respect of its Capital Stock (including any payment in connection
with any merger or consolidation involving such Person) or similar payment to
the direct or indirect holders of its Capital Stock (other than (A) dividends or
distributions payable solely in its Capital Stock (other than Disqualified
Stock), (B) dividends or distributions payable to the Issuer or a Restricted
Subsidiary and (C) pro rata dividends or other distributions made by a
Subsidiary that is not a Wholly Owned Subsidiary to minority stockholders (or
owners of an equivalent interest in the case of a Subsidiary that is an entity
other than a corporation));
(2)    the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Capital Stock of the Issuer held by any Person
(other than by a Restricted Subsidiary) or of any Capital Stock of a Restricted
Subsidiary held by any Affiliate of the Issuer (other than by a Restricted
Subsidiary), including in connection with any merger or consolidation;
(3)    the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment of any Subordinated Indebtedness of the Issuer or
any Guarantor (other than (A) from the Issuer or a Restricted Subsidiary or (B)
the purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness purchased in anticipation of satisfying
a sinking fund obligation, principal installment or final maturity, in each
case, due within one year of the date of such purchase, repurchase, redemption,
defeasance or other acquisition or retirement); or
(4)    the making of any Investment (other than a Permitted Investment) in any
Person.
“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person that is not an Unrestricted Subsidiary. Unless otherwise indicated
in this Indenture, all references to Restricted Subsidiaries shall mean
Restricted Subsidiaries of the Issuer.
“Rule-144A” means Rule 144A under the Securities Act.
“Sale/Leaseback Transaction” means an arrangement relating to Property owned by
the Issuer or a Restricted Subsidiary on the Issue Date or thereafter acquired
by the Issuer or a Restricted Subsidiary whereby the Issuer or a Restricted
Subsidiary transfers such Property to a Person and the Issuer or a Restricted
Subsidiary leases it from such Person, other than leases between the Issuer and
a Restricted Subsidiary or between Restricted Subsidiaries.
“Screened Affiliate” means any Affiliate of a Holder (i) that makes investment
decisions independently from such Holder and any other Affiliate of such Holder
that is not a Screened Affiliate, (ii) that has in place customary information
screens between it and such Holder and any other Affiliate of such Holder that
is not a Screened Affiliate and such screens prohibit the sharing of information
with respect to the Issuer or its Subsidiaries, (iii) whose investment policies
are not directed by such Holder or any other Affiliate of such Holder that is
acting in concert with such Holder in connection with its investment in the
Notes, and (iv) whose investment decisions are not


-25-

--------------------------------------------------------------------------------





influenced by the investment decisions of such Holder or any other Affiliate of
such Holder that is acting in concert with such Holders in connection with its
investment in the Notes.
“SEC” means the U.S. Securities and Exchange Commission, as constituted from
time to time.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder and any statute
successor thereto, in each case, as amended from time to time.
“Senior Indebtedness” means with respect to any Person:
(1)    Indebtedness of such Person, whether outstanding on the Issue Date or
thereafter Incurred; and
(2)    all other Obligations of such Person (including interest accruing on or
after the filing of any petition in bankruptcy or for reorganization relating to
such Person whether or not post-filing interest is allowed in such proceeding)
in respect of Indebtedness described in clause (1) above
unless, in the case of clauses (1) and (2), in the instrument creating or
evidencing the same or pursuant to which the same is outstanding, it is provided
that such Indebtedness or other obligations are subordinate in right of payment
to the Notes or the Note Guarantee of such Person, as the case may be; provided,
however, that Senior Indebtedness shall not include:
(A)    any obligation of such Person to the Issuer or any Subsidiary;
(B)    any liability for federal, state, local or other taxes owed or owing by
such Person;
(C)    any accounts payable or other liability to trade creditors arising in the
ordinary course of business;
(D)    any Indebtedness or other Obligation of such Person that is subordinate
or junior in right of payment to any other Indebtedness or other Obligation of
such Person; or
(E)    that portion of any Indebtedness that at the time of Incurrence is
Incurred in violation of this Indenture.
“Short Derivative Instrument” means a Derivative Instrument (i) the value of
which generally decreases, and/or the payment or delivery obligations under
which generally increase, with positive changes to the Performance References
and/or (ii) the value of which generally increases, and/or the payment or
delivery obligations under which generally decrease, with negative changes to
the Performance References.
“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Issuer within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.
“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, a division
of S&P Global, Inc., or any successor to the rating agency business thereof.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Issuer or any Subsidiary of the
Issuer that, taken as a whole, are customary in an accounts receivable
transaction.
“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred).


-26-

--------------------------------------------------------------------------------





“Subordinated Indebtedness” means, with respect to a Person, any Indebtedness of
such Person (whether outstanding on the Issue Date or thereafter Incurred) that
is subordinate or junior in right of payment to the Notes or a Note Guarantee of
such Person, as the case may be, pursuant to a written agreement to that effect.
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Voting Stock is at the time owned or controlled, directly or
indirectly, by:
(1)    such Person;
(2)    such Person and one or more Subsidiaries of such Person; or
(3)    one or more Subsidiaries of such Person.
“Temporary Cash Investments” of a Person means any of the following:
(1)    U.S. dollars, pounds sterling, euros or the national currency of any
member state in the European Union;
(2)    any investment in direct obligations (including obligations that are
directly and fully guaranteed or insured by) the United States of America or any
agency thereof or any country that is a member of the European Union or any
agency or instrumentality thereof;
(3)    investments in demand and time deposit accounts, certificates of deposit
and money market deposits maturing within 365 days of the date of acquisition
thereof and overnight bank deposits, in each case issued by a bank or trust
company which is organized under the laws of the United States of America, any
State thereof or any foreign country recognized by the United States of America,
and which bank or trust company has capital, surplus and undivided profits
aggregating in excess of $250.0 million (or the foreign currency equivalent
thereof) or any money-market fund sponsored by a registered broker dealer or
mutual fund distributor;
(4)    repurchase obligations for underlying securities of the types described
in clauses (2) and (3) above entered into with any financial institution meeting
the qualifications described in clause (3) above;
(5)    investments in commercial paper, maturing not more than 365 days after
the date of acquisition, issued by a corporation (other than an Affiliate of the
Issuer) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of “P-1” (or
higher) according to Moody’s or “A-1” (or higher) according to Standard and
Poor’s (or reasonably equivalent ratings of another internationally recognized
ratings agency);
(6)    investments in securities issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by Standard &
Poor’s or “A2” by Moody’s (or reasonably equivalent ratings of another
internationally recognized ratings agency);
(7)    eligible banker’s acceptances, repurchase agreements and tax-exempt
municipal bonds having a maturity of less than one year, in each case, having a
rating of, or evidencing the full recourse obligation of a Person whose senior
debt is rated, at least “A” by Standard & Poor’s and at least “A2” by Moody’s;


-27-

--------------------------------------------------------------------------------





(8)    Indebtedness issued by Persons with a rating of “A” or higher from
Standard & Poor’s or “A-2” or higher from Moody’s (or reasonably equivalent
ratings of another internationally recognized ratings agency) in each case with
maturities not exceeding two years from the date of acquisition;
(9)    investments in investment funds that invest at least 95% of their assets
in securities of the types described in clauses (1) through (8) above; and
(10)    instruments equivalent to those referred to in clauses (1) through (9)
above denominated in any foreign currency comparable in credit quality and tenor
to those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.
“Total Assets” as of any date means the total assets of the Issuer and the
Restricted Subsidiaries on a consolidated basis at such date, as shown on the
most recent balance sheet of the Issuer as determined in accordance with GAAP,
calculated on a pro forma basis after giving effect to any subsequent
acquisition or disposition of a Person or business.
“Treasury Rate” means, as of the applicable redemption date, as determined by
the Issuer, the yield to maturity as of such redemption date of United States
Treasury securities with a constant maturity (as compiled and published in the
most recent Federal Reserve Statistical Release H.15 that has become publicly
available at least two business days prior to such redemption date (or, if such
statistical release is no longer published or the relevant information does not
appear thereon, any publicly available source of similar market data)) most
nearly equal to the period from such redemption date to the First Call Date;
provided, however, that if the period from such redemption date to the First
Call Date, as applicable, is less than one year, the weekly average yield on
actively traded United States Treasury securities adjusted to a constant
maturity of one year will be used.
“Trust Indenture Act” means the Trust Indenture Act of 1939 as in effect on the
date of this Indenture.
“Trust Officer” means any officer within the corporate trust office of the
Trustee (or any successor group of the Trustee) or any other officer of the
Trustee customarily performing functions similar to those performed by any of
the above designated officers and also means, with respect to a particular
corporate trust matter, any other officer to whom such matter is referred
because of such person’s knowledge of and familiarity with the particular
subject, and, in each case, who at the time shall have direct responsibility for
the administration of this Indenture.
“Trustee” means U.S. Bank National Association until a successor replaces it
and, thereafter, means any successor thereto.
“Uniform Commercial Code” means the New York Commercial Code, as in effect from
time to time.
“Unrestricted Subsidiary” means:
(1)    any Subsidiary of the Issuer that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of the Issuer in
the manner provided below; and
(2)    any Subsidiary of an Unrestricted Subsidiary.
The Board of Directors of the Issuer may designate any Subsidiary (other than
the Issuer) of the Issuer (including any newly acquired or newly formed
Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or any of
its Subsidiaries owns any Capital Stock or Indebtedness of, or holds any Lien on
any Property of, the Issuer or any other Subsidiary of the Issuer that is not a
Subsidiary of the Subsidiary to be so designated, in each case at the time of
designation; provided, however, that either (A) the Subsidiary to be so
designated has total assets of $1,000 or less or (B) if such Subsidiary has
assets greater than $1,000, such designation would be permitted under Section
4.04.


-28-

--------------------------------------------------------------------------------





The Board of Directors of the Issuer may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, however, (A) either (i) the Issuer
could Incur $1.00 of additional Indebtedness under Section 4.03(a) or (ii) the
Consolidated Coverage Ratio would be no less than such ratio immediately prior
to such designation, each on a pro forma basis taking into account such
designation, and (B) that immediately after giving effect to such designation no
Default shall have occurred and be continuing. Any such designation by the Board
of Directors of the Issuer shall be evidenced to the Trustee by promptly filing
with the Trustee a copy of the resolution of the Board of Directors of the
Issuer giving effect to such designation and an Officers’ Certificate certifying
that such designation complied with the foregoing provisions.
“U.S. Government Obligations” means direct obligations (or certificates
representing an ownership interest in such obligations) of the United States of
America (including any agency or instrumentality thereof) the payment of which
the full faith and credit of the United States of America is pledged and that
are not callable at the issuer’s option.
“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.
“Wholly Owned Subsidiary” means a Restricted Subsidiary all the Capital Stock of
which (other than directors’ qualifying shares or shares required by applicable
law to be held by a Person other than the Issuer or a Restricted Subsidiary) is
owned by the Issuer or one or more other Wholly Owned Subsidiaries.
SECTION 1.02.    Other Definitions.
Term
Section
Affiliate Transaction
4.07(a)
Agent Members
Appendix A-3
Change of Control Offer
4.08(b)
covenant defeasance
8.01(b)
Covenant Suspension Event
4.14
Definitive Note
Appendix A
Depository
Appendix A
Event of Default
6.01
Excess Proceeds
4.06(a)
Excess Proceeds Offer
4.06(b)
Global Notes
3.04
Global Notes Legend
Appendix A
Guaranteed Obligations
10.01(b)
Increased Amount
4.09(d)
IAI
Appendix A
Initial Lien
4.09(a)
Initial Notes
Preamble
Issuer
Preamble
LCT Election
1.05(a)
LCT Test Date
1.05(a)
legal defeasance
8.01(b)
Notes
Preamble
Notes Custodian
Appendix A
Paying Agent
2.04(a)



-29-

--------------------------------------------------------------------------------





Term
Section
protected purchaser
2.08
QIB
Appendix A
Registrar
2.04(a)
Regulation S
Appendix A
Regulation S Global Notes
Appendix A-2
Regulation S Notes
Appendix A
Reporting Entity
4.02(b)
Restricted Notes Legend
Appendix A
Restricted Period
Appendix A
Reversion Date
4.14
Rule 144A Global Notes
Appendix A-2
Rule 501
Appendix A
Successor Company
5.01(a)(1)
Successor Guarantor
5.01(b)(1)
Suspended Covenants
4.14
Suspension Date
4.14
Suspension Period
4.14-2
Transfer Restricted Definitive Notes
Appendix A
Transfer Restricted Global Notes
Appendix A
Transfer Restricted Notes
Appendix A
Unrestricted Definitive Notes
Appendix A
Unrestricted Global Notes
Appendix A-2



SECTION 1.03.    Rules of Construction. Unless the context otherwise requires:
(a)    a term has the meaning assigned to it;
(b)    an accounting term not otherwise defined herein has the meaning assigned
to it in accordance with GAAP;
(c)     “or” is not exclusive;
(d)    words in the singular include the plural, and in the plural include the
singular;
(e)    unless otherwise indicated, all references in this Indenture to
“Articles,” “Sections” and other subdivisions are to the designated Articles,
Sections and subdivisions of this Indenture as originally executed;
(f)    the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision;
(g)    “including” means “including without limitation”;
(h)    provisions apply to successive events and transactions; and
(i)    references to sections of or rules under the Securities Act or the
Exchange Act shall be deemed to include substitute, replacement or successor
sections or rules adopted by the SEC from time to time thereunder.


-30-

--------------------------------------------------------------------------------





SECTION 1.04.    No Incorporation by Reference of Trust Indenture Act. This
Indenture is not qualified under the Trust Indenture Act, and the Trust
Indenture Act shall not apply to or in any way govern the terms of this
Indenture, including Section 316(b) thereof. A, no provisions of the Trust
Indenture Act are incorporated into this Indenture unless expressly incorporated
pursuant to this Indenture.
SECTION 1.05.    Limited Condition Transactions.
(a)    When calculating the availability under any basket or ratio under this
Indenture or compliance with any provision of this Indenture in connection with
any Limited Condition Transaction, any actions or transactions related thereto
(including, without limitation, acquisitions, Investments, the Incurrence of
Indebtedness and issuance of Disqualified Stock and Preferred Stock and the use
of proceeds therefrom, the incurrence of Liens and Restricted Payments), and
determining compliance with Defaults and Events of Default, in each case, at the
option of the Issuer (the Issuer’s election to exercise such option, an “LCT
Election”), the date of determination for availability under any such basket or
ratio and whether any such action or transaction is permitted (or any
requirement or condition therefor is complied with or satisfied (including,
without limitation, as to the absence of any continuing Default or Event of
Default)) under this Indenture, shall be deemed to be the date the definitive
agreements for such Limited Condition Transaction are entered into (or, if
applicable, the date of delivery of an irrevocable notice or similar event) (the
“LCT Test Date”), and if, after giving effect to the Limited Condition
Transaction and any actions or transactions related thereto (including, without
limitation, acquisitions, Investments, the Incurrence of Indebtedness and
issuance of Disqualified Stock and Preferred Stock and the use of proceeds
therefrom, the incurrence of Liens and Restricted Payments) on a pro forma
basis, the Issuer or any of its Restricted Subsidiaries would have been
permitted to take such actions or consummate such transactions on the relevant
LCT Test Date in compliance with such ratio, test or basket and any related
requirements and conditions, such ratio, test or basket and any related
requirements and conditions shall be deemed to have been complied with or
satisfied for all purposes under this Indenture (in the case of Indebtedness,
for example, whether such Indebtedness is committed, issued or otherwise
Incurred at the LCT Test Date or at any time thereafter); provided that
compliance with such ratios, tests or baskets and any related requirements and
conditions shall not be determined or tested at any time after the applicable
LCT Test Date for such Limited Condition Transaction or any actions or
transactions related thereto (including, without limitation, acquisitions,
Investments, the Incurrence of Indebtedness and issuance of Disqualified Stock
and Preferred Stock and the use of proceeds therefrom, the incurrence of Liens
and Restricted Payments).
(b)    For the avoidance of doubt, if the Issuer has made an LCT Election:
(1)    if any of the ratios, tests or baskets for which compliance was
determined or tested as of the LCT Test Date would, at any time after the LCT
Test Date, have been exceeded or otherwise failed to have been complied with as
a result of fluctuations in any such ratio, test or basket, including due to
fluctuations in Consolidated EBITDA or Total Assets of the Issuer or the Person
subject to such Limited Condition Transaction, such baskets, tests or ratios
will not be deemed to have been exceeded or failed to have been complied with as
a result of such fluctuations;
(2)    if any related requirements and conditions (including as to the absence
of any continuing Default or Event of Default) for which compliance or
satisfaction was determined or tested as of the LCT Test Date would at any time
after the LCT Test Date not have been complied with or satisfied (including due
to the occurrence or continuation of a Default or Event of Default), such
requirements and conditions will not be deemed to have been failed to be
complied with or satisfied (and such Default or Event of Default shall be deemed
not to have occurred or be continuing); and
(3)    in calculating the availability under any ratio, test or basket in
connection with any action or transaction unrelated to such Limited Condition
Transaction following the relevant LCT Test Date and prior to the earlier of the
date on which such Limited Condition Transaction is consummated or the date that
the definitive agreement for such Limited Condition Transaction is terminated or
expires, as applicable, without consummation of such Limited Condition
Transaction, any such ratio, test or basket shall be determined or tested giving
pro forma effect to such Limited Condition Transaction.


-31-

--------------------------------------------------------------------------------







ARTICLE II
THE NOTES
SECTION 2.01.    Amount of Notes. The initial aggregate principal amount of
Notes which may be authenticated and delivered under this Indenture on the Issue
Date is $550,000,000.
The Issuer may from time to time after the Issue Date issue Additional Notes
under this Indenture in an unlimited principal amount, so long as (i) the
Incurrence of the Indebtedness represented by such Additional Notes is at such
time permitted by Section 4.03 and (ii) such Additional Notes are issued in
compliance with the other applicable provisions of this Indenture. With respect
to any Additional Notes issued after the Issue Date (except for Notes
authenticated and delivered upon registration of transfer of, or in exchange
for, or in lieu of, other Notes pursuant to Section 2.07, 2.08, 2.09, 3.08,
4.06(c), 9.04 or Appendix A), there shall be (a) established in or pursuant to a
resolution of the Board of Directors of the Issuer and (b) (i) set forth or
determined in the manner provided in an Officers’ Certificate or (ii)
established in one or more indentures supplemental hereto, prior to the issuance
of such Additional Notes:
(1)    the aggregate principal amount of such Additional Notes which may be
authenticated and delivered under this Indenture;
(2)    the issue price and issuance date of such Additional Notes, including the
date from which interest on such Additional Notes shall accrue; and
(3)    if applicable, that such Additional Notes shall be issuable in whole or
in part in the form of one or more Global Notes and, in such case, the
respective depositaries for such Global Notes, the form of any legend or legends
which shall be borne by such Global Notes in addition to or in lieu of those set
forth in Exhibit A hereto and any circumstances in addition to or in lieu of
those set forth in Section 2.2 of Appendix A in which any such Global Note may
be exchanged in whole or in part for Additional Notes registered, or any
transfer of such Global Note in whole or in part may be registered, in the name
or names of Persons other than the depositary for such Global Note or a nominee
thereof.
If any of the terms of any Additional Notes are established by action taken
pursuant to a resolution of the Board of Directors of the Issuer, a copy of an
appropriate record of such action shall be certified by the Secretary or any
Assistant Secretary of the Issuer and delivered to the Trustee at or prior to
the delivery of the Officers’ Certificate or an indenture supplemental hereto
setting forth the terms of the Additional Notes.
The Initial Notes and any Additional Notes may, at the Issuer’s option, be
treated as a single class for all purposes under this Indenture, including,
without limitation, waivers, amendments, redemptions and offers to purchase;
provided that if the Additional Notes are not fungible with the Initial Notes
for U.S. federal income tax purposes, the Additional Notes will have a separate
CUSIP number, if applicable.
SECTION 2.02.    Form and Dating. Provisions relating to the Initial Notes are
set forth in Appendix A, which is hereby incorporated in and expressly made a
part of this Indenture. The (i) Initial Notes and the Trustee’s certificate of
authentication and (ii) any Additional Notes and the Trustee’s certificate of
authentication shall each be substantially in the form of Exhibit A hereto,
which is hereby incorporated in and expressly made a part of this Indenture. The
Notes may have notations, legends or endorsements required by law, stock
exchange rule, agreements to which the Issuer or any Guarantor is subject, if
any, or usage (provided that any such notation, legend or endorsement is in a
form acceptable to the Issuer). Each Note shall be dated the date of its
authentication. The Notes shall be issuable only in registered form without
interest coupons and in minimum denominations of $2,000 and any integral
multiples of $1,000 in excess thereof, provided that Notes may be issued in
denominations of less than $2,000 solely to accommodate book-entry positions
that have been created by the Depository in denominations of less than $2,000.


-32-

--------------------------------------------------------------------------------





SECTION 2.03.    Execution and Authentication. The Trustee shall authenticate
and make available for delivery upon a written order of the Issuer signed by one
Officer of the Issuer (a) Initial Notes for original issue on the date hereof in
an aggregate principal amount of $550,000,000 and (b) subject to the terms of
this Indenture, Additional Notes in an aggregate principal amount to be
determined at the time of issuance and specified therein. Such order shall
specify the amount of separate Note certificates to be authenticated, the
principal amount of each of the Notes to be authenticated, the date on which the
original issue of Notes is to be authenticated, whether the Notes are to be
Initial Notes or Additional Notes, the registered Holder of each of the Notes
and delivery instructions. For the avoidance of doubt, the Issuer will not be
required to deliver an Opinion of Counsel with respect to the authentication of
the Initial Notes. Notwithstanding anything to the contrary in this Indenture or
Appendix A, any issuance of Additional Notes after the Issue Date shall be in a
principal amount of at least $2,000 and integral multiples of $1,000 in excess
thereof.
One Officer shall sign the Notes for the Issuer by manual or facsimile
signature.
If an Officer whose signature is on a Note no longer holds that office at the
time the Trustee authenticates the Note, the Note shall be valid nevertheless.
A Note shall not be valid until an authorized signatory of the Trustee manually
signs the certificate of authentication on the Note. The signature shall be
conclusive evidence that the Note has been authenticated under this Indenture.
The Trustee may appoint one or more authenticating agents reasonably acceptable
to the Issuer to authenticate the Notes. Any such appointment shall be evidenced
by an instrument signed by a Trust Officer, a copy of which shall be furnished
to the Issuer. Unless limited by the terms of such appointment, an
authenticating agent may authenticate Notes whenever the Trustee may do so. Each
reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as any
Registrar, Paying Agent or agent for service of notices and demands.
SECTION 2.04.    Registrar and Paying Agent.
(a)    The Issuer initially appoints The Depository Trust Company (“DTC”) to act
as Depositary with respect to the Global Notes. The Issuer shall maintain (i) an
office or agency where Notes may be presented for registration of transfer or
for exchange (the “Registrar”) and (ii) an office or agency where Notes may be
presented for payment (the “Paying Agent”). The Registrar shall keep a register
of the Notes and of their transfer and exchange. The Issuer may have one or more
co-registrars and one or more additional paying agents. The term “Registrar”
includes any co-registrars. The term “Paying Agent” includes the Paying Agent
and any additional paying agents. The Issuer initially appoints the Trustee as
Registrar, Paying Agent and the Notes Custodian with respect to the Global
Notes.
(b)    The Issuer may enter into an appropriate agency agreement with any
Registrar or Paying Agent not a party to this Indenture. The agreement shall
implement the provisions of this Indenture that relate to such agent. The Issuer
shall notify the Trustee in writing of the name and address of any such agent.
If the Issuer fails to maintain a Registrar or Paying Agent, the Trustee shall
act as such and shall be entitled to appropriate compensation therefor pursuant
to Section 7.07. The Issuer or any of its Domestic Subsidiaries may act as
Paying Agent or Registrar.
(c)    The Issuer may remove any Registrar or Paying Agent upon five Business
Days’ prior written notice to such Registrar or Paying Agent and to the Trustee;
provided, however, that no such removal shall become effective until (i) if
applicable, acceptance of an appointment by a successor Registrar or Paying
Agent, as the case may be, as evidenced by an appropriate agreement entered into
by the Issuer and such successor Registrar or Paying Agent, as the case may be,
and delivered to the Trustee or (ii) notification to the Trustee that the
Trustee shall serve as Registrar or Paying Agent until the appointment of a
successor in accordance with clause (i) above and shall receive compensation
therefor pursuant to Section 7.07. The Registrar or Paying Agent may resign at
any time upon


-33-

--------------------------------------------------------------------------------





written notice to the Issuer and the Trustee; provided, however, that the
Trustee may resign as Paying Agent or Registrar only if the Trustee also resigns
as Trustee in accordance with Section 7.08.
SECTION 2.05.    Paying Agent to Hold Money in Trust. Prior to or on each due
date of the principal of and interest on any Note, the Issuer shall deposit with
each Paying Agent (or if the Issuer or a Subsidiary thereof is acting as Paying
Agent, segregate and hold in trust for the benefit of the Persons entitled
thereto) a sum sufficient to pay such principal and interest when so becoming
due. The Issuer shall require each Paying Agent (other than the Trustee) to
agree in writing that a Paying Agent shall hold in trust for the benefit of
Holders or the Trustee all money held by a Paying Agent for the payment of
principal of and interest on the Notes, and shall notify the Trustee in writing
of any default by the Issuer in making any such payment. If the Issuer or a
Subsidiary thereof acts as Paying Agent, it shall segregate the money held by it
as Paying Agent and hold it in trust for the benefit of the Persons entitled
thereto. The Issuer at any time may require a Paying Agent to pay all money held
by it to the Trustee and to account for any funds disbursed by such Paying
Agent. Upon complying with this Section 2.05, a Paying Agent shall have no
further liability for the money delivered to the Trustee. Upon any bankruptcy or
reorganization proceedings relating to the Issuer, the Trustee will serve as
Paying Agent.
SECTION 2.06.    Holder Lists. The Registrar shall preserve in as current a form
as is reasonably practicable the most recent list available to it of the names
and addresses of Holders. If the Trustee is not the Registrar, the Issuer shall
furnish, or cause the Registrar to furnish, to the Trustee, in writing at least
five Business Days before each Interest Payment Date and at such other times as
the Trustee may request in writing, a list in such form and as of such date as
the Trustee may reasonably require of the names and addresses of Holders.
SECTION 2.07.    Transfer and Exchange. The Notes shall be issued in registered
form and shall be transferable only upon the surrender of a Note for
registration of transfer and in compliance with Appendix A. When a Note is
presented to the Registrar with a request to register a transfer, the Registrar
shall register the transfer as requested if its requirements therefor are met.
When Notes are presented to the Registrar with a request to exchange them for an
equal principal amount of Notes of other denominations, the Registrar shall make
the exchange as requested if the same requirements are met. To permit
registration of transfers and exchanges, the Issuer shall execute and the
Trustee shall authenticate Notes at the Registrar’s request. The Issuer may
require payment of a sum sufficient to pay all taxes, assessments or other
governmental charges in connection with any transfer or exchange pursuant to
this Section 2.07. The Issuer shall not be required to make, and the Registrar
need not register, transfers or exchanges of Notes selected for redemption
(except, in the case of Notes to be redeemed in part, the portion thereof not to
be redeemed) or of any Notes for a period of 15 days before a selection of Notes
to be redeemed.Prior to the due presentation for registration of transfer of any
Note, the Issuer, the Guarantors, the Trustee, the Paying Agent and the
Registrar may deem and treat the Person in whose name a Note is registered as
the absolute owner of such Note for the purpose of receiving payment of
principal of and interest, if any, on such Note and for all other purposes
whatsoever, whether or not such Note is overdue, and none of the Issuer, the
Guarantors, the Trustee, the Paying Agent or the Registrar shall be affected by
notice to the contrary.
Any holder of a beneficial interest in a Global Note shall, by acceptance of
such beneficial interest, agree that transfers of beneficial interests in such
Global Note may be effected only through a book-entry system maintained by (a)
the Holder of such Global Note (or its agent) or (b) any holder of a beneficial
interest in such Global Note, and that ownership of a beneficial interest in
such Global Note shall be required to be reflected in a book entry.
All Notes issued upon any transfer or exchange pursuant to the terms of this
Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.
The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among Depository participants or beneficial
owners of interests in any Global Note) other than to require delivery of such
certificates and other documentation or evidence


-34-

--------------------------------------------------------------------------------





as are expressly required by, and to do so if and when expressly required by the
terms of, this Indenture, and to examine the same to determine substantial
compliance as to form with the express requirements hereof.
None of the Trustee, Registrar or Paying Agent shall have any responsibility for
any actions taken or not taken by the Depository.
SECTION 2.08.    Replacement Notes. If a mutilated Note is surrendered to the
Registrar or if the Holder of a Note claims that the Note has been lost,
destroyed or wrongfully taken, the Issuer shall issue and the Trustee shall
authenticate a replacement Note if the requirements of Section 8-405 of the
Uniform Commercial Code are met, such that the Holder (a) satisfies any
requirement of the Issuer and the Trustee within a reasonable time after such
Holder has notice of such loss, destruction or wrongful taking and the Registrar
does not register a transfer prior to receiving such notification, (b) makes
such request to the Issuer and the Trustee prior to the Note being acquired by a
protected purchaser as defined in Section 8-303 of the Uniform Commercial Code
(a “protected purchaser”) and (c) satisfies any other reasonable requirements of
the Issuer and the Trustee. If required by the Trustee or the Issuer, such
Holder shall furnish an indemnity bond sufficient in the judgment of the
Trustee, with respect to the Trustee, and the Issuer, with respect to the
Issuer, to protect the Issuer, the Trustee, the Paying Agent and the Registrar,
as applicable, from any loss or liability that any of them may suffer if a Note
is replaced and subsequently presented or claimed for payment. The Issuer and
the Trustee may charge the Holder for their expenses in replacing a Note
(including, without limitation, attorneys’ fees and disbursements in replacing
such Note). In the event any such mutilated, lost, destroyed or wrongfully taken
Note has become or is about to become due and payable, the Issuer in its
discretion may pay such Note instead of issuing a new Note in replacement
thereof.
Every replacement Note is an additional obligation of the Issuer.
The provisions of this Section 2.08 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, lost, destroyed or wrongfully taken Notes.
SECTION 2.09.    Outstanding Notes. Notes outstanding at any time are all Notes
authenticated by the Trustee except for those canceled by it, those delivered to
it for cancellation and those described in this Section 2.09 as not outstanding.
Subject to Section 11.04, a Note does not cease to be outstanding because the
Issuer or an Affiliate of the Issuer holds the Note.
If a Note is replaced pursuant to Section 2.08 (other than a mutilated Note
surrendered for replacement), it ceases to be outstanding unless the Trustee and
the Issuer receive proof satisfactory to them that the replaced Note is held by
a protected purchaser. A mutilated Note ceases to be outstanding upon surrender
of such Note and replacement thereof pursuant to Section 2.08.
If a Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a redemption date or maturity date money sufficient to pay all
principal and interest payable on that date with respect to the Notes (or
portions thereof) to be redeemed or maturing, as the case may be, and no Paying
Agent is prohibited from paying such money to the Holders on that date pursuant
to the terms of this Indenture, then on and after that date such Notes (or
portions thereof) cease to be outstanding and interest on them ceases to accrue.
SECTION 2.10.    Cancellation. The Issuer at any time may deliver Notes to the
Trustee for cancellation. The Registrar and each Paying Agent shall forward to
the Trustee any Notes surrendered to them for registration of transfer, exchange
or payment. The Trustee and no one else shall cancel all Notes surrendered for
registration of transfer, exchange, payment or cancellation and shall dispose of
canceled Notes in accordance with its customary procedures. The Issuer may not
issue new Notes to replace Notes it has redeemed, paid or delivered to the
Trustee for cancellation. The Trustee shall not authenticate Notes in place of
canceled Notes other than pursuant to the terms of this Indenture.
SECTION 2.11.    Defaulted Interest. If the Issuer defaults in a payment of
interest on the Notes, the Issuer shall pay the defaulted interest then borne by
the Notes (plus interest on such defaulted interest to the extent lawful) in any
lawful manner. The Issuer may pay the defaulted interest to the Persons who are
Holders on a


-35-

--------------------------------------------------------------------------------





subsequent special record date. The Issuer shall fix or cause to be fixed any
such special record date and payment date to the reasonable satisfaction of the
Trustee and shall promptly deliver or cause to be delivered to each affected
Holder (with a copy to the Trustee) a notice that states the special record
date, the payment date and the amount of defaulted interest to be paid.
SECTION 2.12.    CUSIP Numbers, ISINs, Etc. The Issuer in issuing the Notes may
use CUSIP numbers, ISINs and “Common Code” numbers (if then generally in use),
and the Trustee shall use any such CUSIP numbers, ISINs and “Common Code”
numbers in notices of redemption as a convenience to Holders; provided, however,
that any such notice may state that no representation is made as to the
correctness of such numbers, either as printed on the Notes or as contained in
any notice of redemption, that reliance may be placed only on the other
identification numbers printed on the Notes and that any such redemption shall
not be affected by any defect in or omission of such numbers. The Issuer shall
advise the Trustee in writing of any change in any such CUSIP numbers, ISINs and
“Common Code” numbers.
SECTION 2.13.    Calculation of Principal Amount of Notes. The aggregate
principal amount of the Notes, at any date of determination, shall be the
principal amount of the Notes at such date of determination. With respect to any
matter requiring consent, waiver, approval or other action of the Holders of a
specified percentage of the principal amount of all the Notes, such percentage
shall be calculated, on the relevant date of determination, by dividing (a) the
principal amount, as of such date of determination, of Notes, the Holders of
which have so consented, by (b) the aggregate principal amount, as of such date
of determination, of the Notes then outstanding, in each case, as determined in
accordance with the preceding sentence, Section 2.09 and Section 11.04 of this
Indenture. Any calculation of the Applicable Premium made pursuant to this
Indenture or the Notes shall be made by the Issuer and delivered to the Trustee
pursuant to an Officers’ Certificate. The Trustee shall have no liability or
responsibility for any calculation made hereunder or in connection herewith or
for any information used in any such calculation.


ARTICLE III
REDEMPTION
SECTION 3.01.    Redemption. The Notes may be redeemed, in whole or from time to
time in part, subject to the conditions and at the redemption prices set forth
in Paragraph 5 of the form of Note set forth in Exhibit A-7 hereto, which is
hereby incorporated by reference and made a part of this Indenture, together
with accrued and unpaid interest, if any, to, but excluding, the redemption date
(subject to the right of Holders of record on the relevant Record Date to
receive interest due on the relevant Interest Payment Date).
SECTION 3.02.    Applicability of Article. Redemption of Notes at the election
of the Issuer or otherwise, as permitted or required by any provision of this
Indenture, shall be made in accordance with such provision and this Article III.
SECTION 3.03.    Notices to Trustee. If the Issuer elects to redeem Notes
pursuant to the optional redemption provisions of Paragraph 5 of the Note, the
Issuer shall deliver to the Trustee an Officers’ Certificate that states (i) the
Section of this Indenture pursuant to which the redemption shall occur, (ii) the
redemption date, (iii) the principal amount of Notes to be redeemed and (iv) the
redemption price. The Issuer shall give notice to the Holders and the Trustee
provided for in this paragraph at least 10 days but not more than 60 days before
a redemption date if the redemption is a redemption pursuant to Paragraph 5 of
the Note. Subject to Section 3.05(b), the Issuer may also include a request in
such Officers’ Certificate that the Trustee give the notice of redemption in the
Issuer’s name and at its expense (and select the Notes to be redeemed in the
case of a partial redemption) and setting forth the information to be stated in
such notice as provided in Section 3.05 and the form of such notice. Any such
notice may be canceled if written notice from the Issuer of such cancellation is
actually received by the Trustee prior to notice of such redemption being mailed
to any Holder or otherwise delivered in accordance with the applicable


-36-

--------------------------------------------------------------------------------





procedures of the Depository and shall thereby be void and of no effect. The
Issuer shall deliver to the Trustee such documentation and records as shall
enable the Trustee to select the Notes to be redeemed pursuant to Section 3.04.
SECTION 3.04.    Selection of Notes to Be Redeemed. If the Issuer is redeeming
less than all of the Notes at any time, and the Notes are in global form
(“Global Notes”), the Notes to be redeemed shall be selected by The Depository
Trust Company (“DTC”) in accordance with applicable DTC procedures. If such
Notes to be redeemed are not Global Notes, the Trustee shall select Notes on a
pro rata basis to the extent practicable or by lot. The Issuer shall redeem
Notes of $2,000 or less in whole and not in part.
SECTION 3.05.    Notice of Optional Redemption.
(a)    The Issuer will redeem Notes of $2,000 or less in whole and not in part.
The Issuer will cause notices of redemption to be mailed by first-class mail (or
with respect to Global Notes, to the extent permitted or required by applicable
DTC procedures or regulations, sent electronically) at least 10 but not more
than 60 days before the redemption date to each Holder of Notes to be redeemed
at its registered address (with a copy to the Trustee).
Any such notice shall identify the Notes to be redeemed and shall state:
(1)    the redemption date;
(2)    the redemption price and the amount of accrued interest to the redemption
date;
(3)    the name and address of the Paying Agent;
(4)    that Notes called for redemption must be surrendered to the Trustee or
Paying Agent to collect the redemption price, plus accrued and unpaid interest,
if any;
(5)    if fewer than all the outstanding Notes are to be redeemed, the
certificate numbers and principal amounts of the particular Notes to be
redeemed, the aggregate principal amount of Notes to be redeemed and the
aggregate principal amount of Notes to be outstanding after such partial
redemption;
(6)    that, unless the Issuer defaults in making such redemption payment or the
Paying Agent is prohibited from making such payment pursuant to the terms of
this Indenture, interest on Notes (or portion thereof) called for redemption
ceases to accrue on and after the redemption date;
(7)    the CUSIP number and/or ISIN number, if any, printed on the Notes being
redeemed;
(8)    that no representation is made as to the correctness or accuracy of the
CUSIP number and/or ISIN number, if any, listed in such notice or printed on the
Notes;
(9)    if the redemption is subject to the satisfaction of one or more
conditions precedent, the notice thereof shall describe each such condition and,
if applicable, shall state that, in the Issuer’s discretion, the redemption date
may be delayed until such time as any or all such conditions shall be satisfied,
or such redemption may not occur and such notice may be rescinded if any or all
such conditions shall not have been satisfied by the redemption date, or by the
redemption date as so delayed; and
(10)    at the Issuer’s option, that the payment of the redemption price and
performance of the Issuer’s obligations with respect to such redemption may be
performed by another Person.
Notice of any redemption upon any corporate transaction or other event
(including any Equity Offering, Incurrence of Indebtedness, Change of Control or
other transaction) may be given prior to the completion thereof, and any such
redemption or notice may, at the Issuer’s discretion, be subject to one or more
conditions precedent, including, but not limited to, completion of a corporate
transaction or other event.


-37-

--------------------------------------------------------------------------------





(b)    At the Issuer’s request, the Trustee shall deliver the notice of
redemption in the Issuer’s name and at the Issuer’s expense subject to the terms
of Section 3.03. In such event, the Issuer shall notify the Trustee of such
request at least three (3) Business Days (or such shorter period as is
acceptable to the Trustee) prior to the date such notice is to be provided to
Holders.
SECTION 3.06.    Effect of Notice of Redemption. Once notice of redemption is
mailed or otherwise delivered in accordance with Section 3.05, Notes called for
redemption become due and payable on the redemption date and at the redemption
price stated in the notice, except as provided in the final paragraph of
paragraph 5 of the Notes or Section 3.05(a). Upon surrender to the Paying Agent,
such Notes shall be paid at the redemption price stated in the notice, plus
accrued and unpaid interest, if any, to, but excluding, the redemption date;
provided, however, that if the redemption date is after a regular Record Date
and on or prior to the next Interest Payment Date, the accrued interest shall be
payable to the Holder of the redeemed Notes registered on the relevant Record
Date. Failure to give notice or any defect in the notice to any Holder shall not
affect the validity of the notice to any other Holder.
SECTION 3.07.    Deposit of Redemption Price. With respect to any Notes, prior
to 11:00 a.m., New York City time, on the redemption date, the Issuer shall
deposit with the Paying Agent (or, if the Issuer or a Subsidiary of the Issuer
is the Paying Agent, shall segregate and hold in trust) an amount of money, in
immediately available funds, sufficient to pay the redemption price of and
accrued and unpaid interest, if any, on all Notes or portions thereof to be
redeemed on that date other than Notes or portions of Notes called for
redemption that have been delivered by the Issuer to the Trustee for
cancellation. On and after the redemption date, interest shall cease to accrue
on Notes or portions thereof called for redemption so long as the Issuer has
deposited with the Paying Agent funds sufficient to pay the principal of, plus
accrued and unpaid interest, if any, on, the Notes or portions thereof to be
redeemed, unless the Paying Agent is prohibited from making such payment
pursuant to the terms of this Indenture.
SECTION 3.08.    Notes Redeemed in Part. If any Note is to be redeemed in part
only, the notice of redemption that relates to that Note will state the portion
of the principal amount thereof to be redeemed. The Issuer will issue a Note in
a principal amount equal to the unredeemed portion of the original Note in the
name of the Holder upon cancellation of the original Note. Notes called for
redemption become due on the date fixed for redemption. On and after the
redemption date, interest ceases to accrue on Notes or portions of them called
for redemption unless the Issuer defaults in the payment thereof.
                        
ARTICLE IV
COVENANTS
SECTION 4.01.    Payment of Notes. The Issuer shall promptly pay the principal
of and interest on the Notes on the dates and in the manner provided in the
Notes and in this Indenture. An installment of principal of or interest shall be
considered paid on the date due if on such date the Trustee or the Paying Agent
holds as of 11:00 a.m., New York City time, money sufficient to pay all
principal and interest then due and the Trustee or the Paying Agent, as the case
may be, is not prohibited from paying such money to the Holders on that date
pursuant to the terms of this Indenture.
SECTION 4.02.    SEC Reports.
(a)    This Indenture will provide that, so long as any Notes are outstanding,
the Issuer shall provide to the Trustee a copy of all of the information and
reports referred to below:
(1)    within the time period specified in the SEC’s rules and regulations for
non-accelerated filers, annual reports of the “Reporting Entity” (as defined in
Section 4.02(b)) for such fiscal year containing the information that would have
been required to be contained in an annual report on Form 10-K (or any successor
or


-38-

--------------------------------------------------------------------------------





comparable form) if the Reporting Entity had been a reporting company under the
Exchange Act, except to the extent permitted to be excluded by the SEC;
(2)    within the time period specified in the SEC’s rules and regulations for
non-accelerated filers, quarterly reports of the Reporting Entity for such
fiscal quarter containing the information that would have been required to be
contained in a quarterly report on Form 10-Q (or any successor or comparable
form) if the Reporting Entity had been a reporting company under the Exchange
Act, except to the extent permitted to be excluded by the SEC; and
(3)    within the time period specified in the SEC’s rules and regulations for
filing current reports on Form 8-K, current reports of the Reporting Entity
containing substantially all of the information that would be required to be
filed in a Current Report on Form 8-K under the Exchange Act on the Issue Date
pursuant to Sections 1, 2 and 4, Items 5.01 (other than compensation
information), 5.03(b) and Item 9.01 (only to the extent relating to any of the
foregoing) of Form 8-K if the Reporting Entity had been a reporting company
under the Exchange Act; provided, however, that no such current reports will be
required to be furnished if the Issuer determines in its good faith judgment
that such event is not material to Holders or the business, assets, operations,
financial position or prospects of the Issuer and its Restricted Subsidiaries,
taken as a whole.
In addition to providing such information directly to the Trustee, the Issuer
shall make available to the Holders, prospective investors, market makers
affiliated with any initial purchaser of the Notes and securities analysts the
information required to be provided pursuant to Section 4.02(a)(1)-(3), by
posting such information to its website (or the website of any of the Issuer or
any of its parent companies, including the Reporting Entity) or on IntraLinks or
any comparable online data system or website.
If the Issuer has designated any of its Subsidiaries as an Unrestricted
Subsidiary and if any such Unrestricted Subsidiary or group of Unrestricted
Subsidiaries, if taken together as one Subsidiary, would constitute a
Significant Subsidiary of the Issuer, then the annual and quarterly information
required by Section 4.02(a)(1) and (2) will include a reasonably detailed
presentation, either on the face of the financial statements or in the footnotes
thereto, of the financial condition and results of operations of the Issuer and
its Restricted Subsidiaries separate from the financial condition and results of
operations of such Unrestricted Subsidiaries.
Notwithstanding the foregoing, (a) neither the Issuer nor another Reporting
Entity will be required to furnish any information, certificates or reports that
would otherwise be required by (i) Section 302 or Section 404 of the
Sarbanes-Oxley Act of 2002, or related Items 307 or 308 of Regulation S-K, or
(ii) Item 10(e) of Regulation S-K promulgated by the SEC with respect to any
non-generally accepted accounting principles financial measures contained
therein, (b) such reports will not be required to contain financial information
required by Rule 3-09, Rule 3-10 or Rule 3-16 of Regulation S-X or include any
exhibits or certifications required by Form 10-K or Form 10-Q (or any successor
forms) or related rules under Regulation S-K, and (c) such reports shall be
subject to exceptions, exclusions and other differences consistent with the
presentation of financial and other information in this offering memorandum and
shall not be required to present compensation or beneficial ownership
information.
(b)    If at any time the Notes are guaranteed by a direct or indirect parent of
the Issuer (any such entity, a “Reporting Entity”) and such company has
furnished the financial statements, information and other documents described
herein with respect to such company as required by this covenant as if such
company were the Issuer (including any financial information required hereby),
the Issuer shall be deemed to be in compliance with the provisions of this
covenant. Any information filed with, or furnished to, the SEC within the time
periods specified in this covenant shall be deemed to have been made available
as required by this covenant, and to the extent such filings comply with the
rules and regulations of the SEC regarding such filings, they will be deemed to
comply with the requirements of this covenant.
In addition, the Issuer shall make such information available to prospective
investors upon request. The Issuer has agreed that, for so long as any Notes
remain outstanding during any period when neither it nor another Reporting
Entity is subject to Section 13 or 15(d) of the Exchange Act, or otherwise
permitted to furnish the SEC with certain information pursuant to Rule 12g3-2(b)
of the Exchange Act, it will furnish to the Holders and to


-39-

--------------------------------------------------------------------------------





prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
Notwithstanding the foregoing, the Issuer will be deemed to have furnished such
reports and information referred to above to the Holders, prospective investors,
market makers and securities analysts if the Issuer or another Reporting Entity
has filed such reports with the SEC via the EDGAR filing system (or any
successor system) and such reports are publicly available, it being understood
that the Trustee shall have no obligation to determine whether such reports have
been filed or otherwise made available to the Holders pursuant to the following
sentence. In addition, the requirements of this covenant will be deemed
satisfied by the posting of reports that would be required to be provided on the
Issuer’s website (or that of any of the Issuer’s parent companies, including the
Reporting Entity).
Delivery of reports, information and documents to the Trustee under this
Indenture is for informational purposes only and the information and the
Trustee’s receipt of the foregoing shall not constitute actual or constructive
notice of any information contained therein, or determinable from information
contained therein, including the Issuer’s compliance with any of its covenants
thereunder (as to which the Trustee is entitled to rely exclusively on an
Officers’ Certificate). The Trustee shall have no duty to review or analyze
reports delivered to it under any circumstances.
SECTION 4.03.    Limitation on Indebtedness.
(a)    The Issuer shall not, and shall not permit any Restricted Subsidiary to,
Incur, directly or indirectly, any Indebtedness; provided, however, that the
Issuer and the Restricted Subsidiaries will be entitled to Incur Indebtedness
if, on the date of such Incurrence and after giving effect thereto on a pro
forma basis the Consolidated Coverage Ratio exceeds 2.00 to 1.00; provided,
further, however, that any Restricted Subsidiary that is not a Guarantor may not
Incur Indebtedness under this Section 4.03(a) in excess of an amount, together
with any Refinancing Indebtedness thereof pursuant to Section 4.03(b)(6), equal
to, after giving pro forma effect to such Incurrence (including pro forma effect
to the application of the net proceeds therefrom), the greater of (x) $50.0
million and (y) 2.0% of Total Assets, as determined based on the consolidated
balance sheet of the Issuer as of the end of the most recent fiscal quarter for
which internal financial statements are available (plus, in the case of any
Refinancing Indebtedness, any additional Indebtedness, Disqualified Stock or
Preferred Stock Incurred to pay accrued and unpaid interest, premiums (including
tender premiums), expenses, defeasance costs and fees in respect of such
Refinancing Indebtedness).
(b)    Notwithstanding any other provision of this Indenture, the Issuer and the
Restricted Subsidiaries shall be entitled to Incur any or all of the following
Indebtedness:
(1)    Indebtedness Incurred pursuant to a Credit Agreement; provided, however,
that, immediately after giving effect to any such Incurrence, the aggregate
principal amount of all Indebtedness Incurred under this clause (1) and then
outstanding does not exceed $1,250.0 million;
(2)    Indebtedness owed to and held by the Issuer or a Restricted Subsidiary;
provided, however, that (A) any subsequent issuance or transfer of any Capital
Stock that results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any subsequent transfer of such Indebtedness (other than to the
Issuer or a Restricted Subsidiary) shall be deemed, in each case, to constitute
the Incurrence of such Indebtedness by the obligor thereon, (B) if the Issuer is
the obligor on such Indebtedness and the obligee of such Indebtedness is not a
Guarantor, such Indebtedness is expressly subordinated to the prior payment in
full in cash of all obligations with respect to the Notes, and (C) if a
Guarantor is the obligor on such Indebtedness and the obligee of such
Indebtedness is not the Issuer or a Guarantor, such Indebtedness is expressly
subordinated to the prior payment in full in cash of all obligations of such
Guarantor with respect to its Note Guarantee;
(3)    the Notes issued on the Issue Date;


-40-

--------------------------------------------------------------------------------





(4)    Indebtedness outstanding on the Issue Date (other than Indebtedness
described in clause (1), (2) or (3) of this Section 4.03);
(5)    Indebtedness of (i) a Restricted Subsidiary Incurred and outstanding on
or prior to the date on which such Subsidiary was acquired by the Issuer or a
Restricted Subsidiary or (ii) the Issuer or any Guarantor to finance an
acquisition, merger, consolidation or amalgamation; provided, however, that on
the date of such acquisition or merger, consolidation or amalgamation and after
giving pro forma effect thereto, (x) the Issuer would have been entitled to
Incur at least $1.00 of additional Indebtedness pursuant to Section 4.03(a) or
(y) the Consolidated Coverage Ratio would be no worse than immediately prior
thereto;
(6)    Refinancing Indebtedness in respect of Indebtedness Incurred pursuant to
Section 4.03(a) or pursuant to Section 4.03(b)(3), (4), (5), (6), (11), (13) or
(16);
(7)    Hedging Obligations that are not incurred for speculative purposes;
(8)    obligations (including reimbursement obligations with respect to letters
of credit, bank guarantees, warehouse receipts and similar instruments) in
respect of performance, bid, appeal and surety bonds, completion guarantees and
similar obligations provided by the Issuer or any Restricted Subsidiary in the
ordinary course of business or consistent with past practice or industry
practice;
(9)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of its Incurrence;
(10)    Indebtedness consisting of the Note Guarantee of a Guarantor and any
Guarantee by the Issuer or a Restricted Subsidiary of Indebtedness or other
obligations of the Issuer or any Restricted Subsidiary so long as the Incurrence
of such Indebtedness or other obligations by the Issuer or such Restricted
Subsidiary is permitted under the terms of this Indenture;
(11)    (A) Purchase Money Indebtedness and (B) Capital Lease Obligations, and
Refinancing Indebtedness in respect thereof Incurred pursuant to clause (6) of
this Section 4.03(b), in an aggregate principal amount on the date of Incurrence
that, when added to all other Indebtedness Incurred pursuant to this clause (11)
and then outstanding, does not exceed the greater of (x) $100.0 million and (y)
4.0% of Total Assets, as determined based on the consolidated balance sheet of
the Issuer as of the end of the most recent fiscal quarter for which internal
financial statements are available (plus, in the case of any Refinancing
Indebtedness, any additional Indebtedness, Disqualified Stock or Preferred Stock
Incurred to pay accrued and unpaid interest, premiums (including tender
premiums), expenses, defeasance costs and fees in respect of such Refinancing
Indebtedness);
(12)    Indebtedness in connection with a Qualified Receivables Transaction;
(13)    other Indebtedness of the Issuer or of any Restricted Subsidiary in an
aggregate principal amount that, when taken together with all other Indebtedness
of the Issuer and the Restricted Subsidiaries outstanding on the date of such
Incurrence pursuant to this clause (13) and Refinancing Indebtedness in respect
thereof Incurred pursuant to Section 4.03(b)(6), does not exceed the greater of
(A) $250.0 million and (B) 10.0% of Total Assets, as determined based on the
consolidated balance sheet of the Issuer as of the end of the most recent fiscal
quarter for which financial statements are available (plus, in the case of any
Refinancing Indebtedness, any additional Indebtedness, Disqualified Stock or
Preferred Stock Incurred to pay accrued and unpaid interest, premiums (including
tender premiums), expenses, defeasance costs and fees in respect of such
Refinancing Indebtedness);
(14)    Indebtedness under cash management agreements or Incurred in respect of
netting services, overdraft protections and similar protections, in each case,
in connection with cash management or deposit accounts;


-41-

--------------------------------------------------------------------------------





(15)    Indebtedness or Disqualified Stock of the Issuer or any Restricted
Subsidiary and Preferred Stock of any Restricted Subsidiary in an aggregate
principal amount or liquidation preference at any time outstanding, together
with Refinancing Indebtedness in respect thereof Incurred pursuant to clause (6)
of this Section 4.03(b), not greater than 100.0% of the amount of Net Cash
Proceeds received by the Issuer and its Restricted Subsidiaries since
immediately after the Issue Date from the issue or sale of Capital Stock of the
Issuer or any direct or indirect parent entity of the Issuer (which proceeds are
contributed to the Issuer or any Restricted Subsidiary) or cash contributed to
the capital of the Issuer (in each case, other than proceeds of Disqualified
Stock or sales of Capital Stock to, or contributions received from, the Issuer
or any of its Subsidiaries) to the extent such Net Cash Proceeds or cash have
not been applied to increase the calculation set forth in clause (a) of Section
4.04(a)(3)(B) or applied to make Restricted Payments specified under Section
4.04(b)(1) or (b)(5) or to make Permitted Investments specified in clause (1) of
the definition thereof) (plus, in the case of any Refinancing Indebtedness, any
additional Indebtedness, Disqualified Stock or Preferred Stock Incurred to pay
accrued and unpaid interest, premiums (including tender premiums), expenses,
defeasance costs and fees in respect of such Refinancing Indebtedness);
(16)    Indebtedness of the Issuer or any Restricted Subsidiary consisting of
(x) the financing of insurance premiums or (y) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business;
(17)    Indebtedness in respect of Obligations of the Issuer or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
Obligations are Incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedging Obligations; and
(18)    unsecured Earnout Obligations in an aggregate amount not to exceed the
greater of (x) $75,000,000 and (y) 3.0% of Total Assets, as determined based on
the consolidated balance sheet of the Issuer as of the end of the most recent
fiscal quarter for which internal financial statements are available.
(c)    For purposes of determining compliance with this Section 4.03:
(1)    all Indebtedness outstanding under the Credit Agreement on the Issue Date
will be treated as Incurred under Section 4.03(b)(1) and may not later be
reclassified;
(2)    if an item of Indebtedness (or any portion thereof) meets the criteria of
more than one of the types of Indebtedness described in Section 4.03(a) or
clauses (1) through (18) of Section 4.03(a), the Issuer, in its sole discretion,
will classify, reclassify, or later divide, classify or reclassify (as if
Incurred at such later time) such item of Indebtedness (or any portion thereof)
in any manner that complies with this covenant; and
(3)    at the time of Incurrence, classification or reclassification, the Issuer
will be entitled to divide and classify an item of Indebtedness in more than one
of the categories of Indebtedness described in Section 4.03(a) or Section
4.03(b)(1)-(18) (or any portion thereof) without giving pro forma effect to the
Indebtedness Incurred, classified or reclassified pursuant to Section 4.03 (or
any portion thereof) when calculating the amount of Indebtedness that may be
Incurred, classified or reclassified pursuant to Section 4.03 (or any portion
thereof) at such time.
(d)    Notwithstanding any provision of this Indenture, accrual of interest, the
accretion of accreted value, the payment of interest or dividends in the form of
additional Indebtedness, Disqualified Stock or Preferred Stock, as applicable,
amortization of original issue discount, the accretion of liquidation preference
and increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
Incurrence of Indebtedness, Disqualified Stock or Preferred Stock for purposes
of this Section 4.03. Guarantees of, or obligations in respect of letters of
credit relating to, Indebtedness that is otherwise included in the determination
of a particular amount of Indebtedness shall not be included in the
determination of such


-42-

--------------------------------------------------------------------------------





amount of Indebtedness; provided that the Incurrence of the Indebtedness
represented by such Guarantee or letter of credit, as the case may be, was in
compliance with this Section 4.03.
(e)    For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed or
first Incurred (whichever yields the lower U.S. dollar equivalent), in the case
of revolving credit debt. However, if the Indebtedness is Incurred to refinance
other Indebtedness denominated in a foreign currency, and the refinancing would
cause the applicable U.S. dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of the
refinancing, the U.S. dollar-denominated restriction will be deemed not to have
been exceeded so long as the principal amount of the refinancing Indebtedness
does not exceed the principal amount of the Indebtedness being refinanced.
(f)    The principal amount of any Indebtedness Incurred to refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, will be calculated based on the currency exchange rate applicable to
the currencies in which the respective Indebtedness is denominated that is in
effect on the date of the refinancing.
SECTION 4.04.    Limitation on Restricted Payments.
(a)    The Issuer shall not, and shall not permit any Restricted Subsidiary,
directly or indirectly, to make a Restricted Payment if at the time the Issuer
or such Restricted Subsidiary makes such Restricted Payment:
(1)    a Default shall have occurred and be continuing (or would result
therefrom);
(2)    the Issuer is not entitled to Incur an additional $1.00 of Indebtedness
pursuant to Section 4.03(a); or
(3)    the aggregate amount of such Restricted Payment and all other Restricted
Payments (including Restricted Payments permitted by Section 4.04(b)(3), but
excluding all other Restricted Payments permitted by Section 4.04(b)(4)) since
the Issue Date would exceed the sum of (without duplication):
(A)    $150.0 million plus 50% of the Consolidated Net Income accrued during the
period (treated as one accounting period) from and including October 1, 2019 to
the end of the most recent fiscal quarter for which internal financial
statements are available prior to the date of such Restricted Payment (or, in
case such Consolidated Net Income shall be a deficit, minus 100% of such
deficit); plus
(B)    100% of the aggregate Net Cash Proceeds received by the Issuer and 100%
of the Fair Market Value at the time of receipt of Property other than cash, if
any, received by the Issuer, from the issuance or sale of its Capital Stock
(other than Disqualified Stock and Excluded Contributions) subsequent to the
Issue Date (other than an issuance or sale to a Subsidiary of the Issuer and
other than an issuance or sale to an employee stock ownership plan or to a trust
established by the Issuer or any of its Subsidiaries for the benefit of their
employees) and 100% of any cash capital contribution and 100% of the Fair Market
Value at the time of receipt of Property other than cash, if any, received by
the Issuer from its shareholders subsequent to the Issue Date; plus
(C)    the amount by which Indebtedness of the Issuer is reduced on the Issuer’s
balance sheet upon the conversion or exchange subsequent to the Issue Date of
any Indebtedness of the Issuer converted into or exchanged for Capital Stock
(other than Disqualified Stock) of the Issuer (less the amount of any cash, or
the Fair Market Value of any other Property, distributed by


-43-

--------------------------------------------------------------------------------





the Issuer upon such conversion or exchange); provided, however, that the
foregoing amount shall not exceed the Net Cash Proceeds plus the Fair Market
Value at the time of receipt of Property other than cash, if any, received by
the Issuer or any Restricted Subsidiary from the sale of such Indebtedness
(excluding Net Cash Proceeds or the Fair Market Value of Property other than
cash from sales to a Subsidiary of the Issuer or to an employee stock ownership
plan or to a trust established by the Issuer or any of its Subsidiaries for the
benefit of their employees); plus
(D)    an amount equal to the net reduction in the Investments (other than
Permitted Investments) made subsequent to the Issue Date by the Issuer or any
Restricted Subsidiary in any Person resulting from repurchases, repayments or
redemptions of such Investments by such Person, proceeds realized on the sale of
such Investment and proceeds representing the return of capital (excluding
dividends and distributions), in each case, received by the Issuer or any
Restricted Subsidiary; provided, however, that the foregoing sum shall not
exceed, in the case of any such Person, the amount of Investments (excluding
Permitted Investments) previously made (and treated as a Restricted Payment) by
the Issuer or any Restricted Subsidiary in such Person; plus
(E)    in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary subsequent to the Issue Date, the portion (proportionate
to the Issuer’s equity interest in such Subsidiary) of the Fair Market Value of
the net assets of such Unrestricted Subsidiary at the time such Unrestricted
Subsidiary is redesignated as a Restricted Subsidiary, except to the extent that
the Investment in such Unrestricted Subsidiary was made by the Issuer or a
Restricted Subsidiary pursuant to Section 4.04(b)(12) or to the extent that such
Investment constituted a Permitted Investment.
(b)    Section 4.04(a) shall not prohibit (collectively, the “Permitted
Payments”):
(1)    any Restricted Payment made out of the Net Cash Proceeds of the
substantially concurrent sale of, or made by exchange for, Capital Stock of the
Issuer or any direct or indirect parent of the Issuer (other than Disqualified
Stock and other than Capital Stock issued or sold to a Subsidiary of the Issuer
or an employee stock ownership plan or to a trust established by the Issuer or
any of its Subsidiaries for the benefit of their employees) or a substantially
concurrent cash capital contribution received by the Issuer or any direct or
indirect parent of the Issuer from its shareholders; provided, however, that the
Net Cash Proceeds from such sale or such cash capital contribution (to the
extent so used for such Restricted Payment) shall be excluded from the
calculation of amounts under Section 4.04(a)(3)(B);
(2)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Subordinated Indebtedness of the Issuer or a Guarantor
made by exchange for, or out of the proceeds of the substantially concurrent
Incurrence of, Indebtedness of such Person that is permitted to be Incurred
pursuant to Section 4.03;
(3)    the payment of any dividend or distribution or the consummation of any
redemption within 60 days after the date of declaration or the giving notice of
such redemption thereof, if at the date of declaration or the giving notice of
such redemption, as applicable, such payment would have complied with the
provisions of this Section 4.04;
(4)    so long as no Default has occurred and is continuing, the purchase,
redemption or other acquisition of shares of Capital Stock of the Issuer or any
of its Subsidiaries from employees, former employees, directors or former
directors of the Issuer or any of its Subsidiaries (or permitted transferees of
such employees, former employees, directors or former directors), pursuant to
the terms of the agreements (including employment agreements) or plans (or
amendments thereto) approved or ratified by the Board of Directors of the Issuer
under which such individuals purchase or sell, or are granted the option to
purchase or sell, shares of such Capital Stock; provided, however, that the
aggregate amount of such Restricted Payments (excluding amounts representing
cancellation of Indebtedness) shall not exceed $10.0 million in any calendar
year (provided that (A) if the Issuer and


-44-

--------------------------------------------------------------------------------





the Restricted Subsidiaries make less than $10.0 million in the aggregate of
such Restricted Payments in any calendar year, the unused amount for such
calendar year may be carried over to the succeeding calendar years (up to a
maximum of $30.0 million in any calendar year) and (B) the amount payable in any
calendar year may be increased by an amount up to the sum of (i) the amount of
cash proceeds from the sale of Capital Stock (other than Disqualified Stock) of
the Issuer or any direct or indirect parent of the Issuer to present or former
employees, directors, officers or consultants of the Issuer or any of its
Subsidiaries, to the extent that the cash proceeds from the sale of such Capital
Stock have not otherwise been applied to the payment of Restricted Payments by
virtue of Section 4.04 (a)(3)(B), plus (ii) the cash proceeds of key man life
insurance policies received by the Issuer or the Restricted Subsidiaries after
the Issue Date, less (iii) the amount of repurchases and other acquisitions
previously made with the cash proceeds described in clauses (i) and (ii) above);
provided, further, however, that cash proceeds referred to in clause (B)(i)
above used to make Restricted Payments under this clause (4) shall be excluded
from the calculation of amounts under Section 4.04(a)(3)(B); provided, further,
that the Issuer may elect to apply all or any portion of the aggregate increase
contemplated by clauses (i) and (ii) in any calendar year;
(5)    notwithstanding any limitation contained in Section 4.04(b)(4), the
purchase, redemption or other acquisition of shares of Capital Stock of the
Issuer or any of its Subsidiaries deemed to occur upon (a) the exercise of stock
options, warrants or other securities convertible or exchangeable into shares of
such Capital Stock or any other securities, to the extent such shares of Capital
Stock or other securities represent a portion of the exercise price of those
stock options, warrants or other securities convertible or exchangeable into
Capital Stock or any other securities or (b) the withholding of a portion of
shares of such Capital Stock issued to employees and other participants under an
equity compensation program of the Issuer or its Subsidiaries to cover
withholding tax obligations of such persons in respect of such issuance shall be
excluded from the calculation of such Restricted Payment;
(6)    the declaration and payments of dividends on Disqualified Stock issued
pursuant to Section 4.03; provided, however, that at the time of payment of such
dividend or other cash payment, no Default shall have occurred and be continuing
(or result therefrom);
(7)    Restricted Payments that are made with (or in an aggregate amount that
does not exceed the aggregate amount of) Excluded Contributions;
(8)    cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock of the Issuer; provided, however, that any such
cash payment shall not be for the purpose of evading the limitation of Section
4.04;
(9)    if no Default shall have occurred and be continuing, the repurchase,
redemption or other acquisition or retirement for value of any Preferred Stock
or any Subordinated Indebtedness pursuant to the provisions similar to those
described under Section 4.08 and Section 4.06 in each case, at a purchase price
not greater than 101% (in the case of a Change of Control) or 100% (in the case
of an Asset Disposition) of the liquidation value or principal amount of such
Preferred Stock or Subordinated Indebtedness, plus any accrued and unpaid
dividends or interest thereon; provided that all Notes tendered by Holders in
connection with a Change of Control Offer or asset sale offer, as applicable,
have been repurchased, redeemed or acquired for value;
(10)    payments of intercompany Subordinated Indebtedness, the Incurrence of
which was permitted under Section 4.03(b)(2); provided, however, that no Default
has occurred and is continuing or would otherwise result therefrom;
(11)    any Restricted Payment, so long as the Leverage Ratio is no more than
3.00 to 1.00 on a pro forma basis after giving effect to such Restricted
Payment; provided, however, that at the time of each such Restricted Payment, no
Default shall have occurred and be continuing (or result therefrom);
(12)    Restricted Payments in an amount that, when taken together with all
Restricted Payments made pursuant to this clause (12), does not exceed the
greater of (A) $250.0 million and (B) 10.0% of Total Assets, as determined based
on the consolidated balance sheet of the Issuer as of the end of the most recent
fiscal quarter for


-45-

--------------------------------------------------------------------------------





which internal financial statements are available; provided, however, that at
the time of each such Restricted Payment, no Default shall have occurred and be
continuing (or result therefrom);
(13)    Restricted Payments of up to 6.0% of the Market Capitalization per
fiscal year.
(14)    the Issuer (or any Guarantor that is an obligor under such Convertible
Indebtedness) may (A) deliver cash in connection with any conversion or exchange
of Convertible Indebtedness in an aggregate amount since the date of this
Indenture governing such Convertible Indebtedness not to exceed the sum of (i)
the principal amount of such Convertible Indebtedness plus (ii) any payments
received by the Issuer or any of its Subsidiaries pursuant to the exercise,
settlement or termination of any related Permitted Bond Hedge Transaction, (B)
make any required payment of interest with respect to, or required payment of
any principal on (including, for the avoidance of doubt, in respect of a
required repurchase in connection with the redemption of Convertible
Indebtedness upon satisfaction of a condition related to the stock price of the
Issuer’s common stock), any Convertible Indebtedness or (C) purchase,
repurchase, redeem, defease or otherwise acquire or retire for an amount equal
to the principal thereof plus accrued and unpaid interest thereon, Convertible
Indebtedness of the Issuer or a Guarantor by exchange for, or out of the
proceeds of, the substantially concurrent incurrence of Convertible
Indebtedness; or
(15)    the Issuer (or any Guarantor that is an obligor under the applicable
Convertible Indebtedness) may (i) convert or exchange any Convertible
Indebtedness in accordance with its terms into shares of common stock and make a
payment of cash in lieu of fractional shares of the Issuer’s common stock
deliverable upon any such conversion or exchange and (ii) make any payments in
connection with a Permitted Bond Hedge Transaction and make the settlement of
any related Permitted Warrant Transaction (A) by delivery of shares of the
Issuer’s common stock upon settlement thereof or (B) by (1) set off against the
related Permitted Bond Hedge Transaction or (2) payment of an early termination
amount thereof in common stock upon any early termination thereof.
(c)    The amount of any Restricted Payment that is not made in cash shall be
determined in a manner consistent with the determination of the amount of an
Investment as set forth in the final sentence of the first paragraph of the
definition of “Investment.”
(d)    For purposes of determining compliance with Section 4.04, in the event
that a Restricted Payment or Investment (or portion thereof) meets the criteria
of more than one of the categories of Permitted Payments described in the
clauses above, or is permitted pursuant to Section 4.04(a) and/or one or more of
the clauses contained in the definition of “Permitted Investment,” the Issuer
will be entitled to divide or classify such Restricted Payment or Investment (or
portion thereof) on the date of its payment or later divide, classify or
reclassify in whole or in part in its sole discretion such Restricted Payment or
Investment (or portion thereof) in any manner that complies with this covenant,
other than pursuant to Section 4.04(b)(11), including as an Investment pursuant
to one or more clauses contained in the definition of “Permitted Investment”.
SECTION 4.05.    Limitation on Restrictions on Distributions from Restricted
Subsidiaries. The Issuer shall not, and shall not permit any Restricted
Subsidiary to, create or otherwise cause or permit to exist or become effective
any consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) pay dividends or make any other distributions on its Capital
Stock to the Issuer or a Restricted Subsidiary or pay any Indebtedness owed to
the Issuer or any Restricted Subsidiary, (b) make any loans or advances to the
Issuer or any Restricted Subsidiary or (c) transfer any of its Property to the
Issuer or any Restricted Subsidiary, except:with respect to clauses (a), (b) and
(c):
(A)    any encumbrance or restriction pursuant to an agreement in effect at or
entered into on the Issue Date, or applicable law, rule, regulation or order;
(B)    any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement relating to any Indebtedness Incurred by such
Restricted Subsidiary on or prior to the date on which such Restricted
Subsidiary was acquired by the Issuer and outstanding on such date;


-46-

--------------------------------------------------------------------------------





(C)    any encumbrance or restriction pursuant to applicable law and other
customary conditions and restrictions contained in any agreement, document or
instrument relating to the formation, operation and regulatory requirements or
limitations related to a Captive Insurance Subsidiary;
(D)    contracts or agreements for the sale of Property, including any
encumbrance or restriction with respect to a Restricted Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of the Capital
Stock or Property of such Restricted Subsidiary;
(E)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(F)    any limitation or prohibition on the disposition or distribution of
Property in joint venture agreements, asset sale agreements, stock sale
agreements and other similar agreements, which limitation or prohibition is
customary for such agreements;
(G)    restrictions contained in any Qualified Receivables Transaction with
respect to any Receivables Entity;
(H)    customary provisions contained in leases, licenses and other similar
agreements entered into in the ordinary course of business or consistent with
past practice or industry norm;
(I)    any encumbrance or restriction arising in the ordinary course of
business, not relating to any Indebtedness, that does not, individually or in
the aggregate, materially detract from the value of the Property of the Issuer
and the Restricted Subsidiaries, taken as whole, or adversely affect the
Issuer’s ability to make principal and interest payments on the Notes, in each
case, as determined in good faith by the Issuer;
(J)    secured Indebtedness otherwise permitted to be Incurred pursuant to
Section 4.03 and Section 4.09 that limit the right of the debtor to dispose of
the Property securing such Indebtedness;
(K)    other Indebtedness, Disqualified Stock or Preferred Stock (i) of the
Issuer or any Restricted Subsidiary that is a Guarantor or a Foreign Subsidiary
or (ii) of any Restricted Subsidiary that is not a Guarantor or a Foreign
Subsidiary so long as such encumbrances and restrictions contained in any
agreement or instrument will not materially affect the Issuer’s ability to make
anticipated principal or interest payments on the Notes (as determined in good
faith by the Issuer) or any Guarantor’s ability to satisfy its obligations under
its Note Guarantee (as determined in good faith by the Issuer); provided that in
the case of each of subclauses (i) and (ii), such Indebtedness, Disqualified
Stock or Preferred Stock is permitted to be Incurred subsequent to the Issue
Date by Section 4.03; and
(L)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (K) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Issuer, not
materially more restrictive with respect to such dividend and other payment
restrictions than those contained in the dividend or other payment restrictions
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.
(2)    with respect to clause (c) only:


-47-

--------------------------------------------------------------------------------





(A)    any encumbrance or restriction that restricts in a customary manner the
subletting, assignment or transfer of any Property that is subject to a lease,
license or similar contract, or the assignment or transfer of any such lease,
license (including, without limitation, licenses of intellectual property) or
other contract; and
(B)    (i) purchase money obligations for Property acquired and (ii) any
encumbrance or restriction contained in Capital Lease Obligations, any agreement
governing Purchase Money Indebtedness, security agreements or mortgages securing
Indebtedness of a Restricted Subsidiary to the extent such encumbrance or
restriction restricts the transfer of the Property subject to such Capital Lease
Obligations, Purchase Money Indebtedness, security agreements or mortgages.
SECTION 4.06.    Limitation on Sales of Assets and Subsidiary Stock.
(a)    The Issuer shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, consummate any Asset Disposition unless:
(1)    The Issuer or such Restricted Subsidiary receives consideration at the
time of such Asset Disposition at least equal to the Fair Market Value
(including as to the value of all non-cash consideration) of the shares and
assets subject to such Asset Disposition;
(2)    at least 75% of the consideration thereof received by the Issuer or such
Restricted Subsidiary is in the form of cash or cash equivalents; and
(3)    an amount equal to 100% of the Net Available Cash from such Asset
Disposition is applied by the Issuer or such Restricted Subsidiary within 365
days after the Issuer’s or any Restricted Subsidiary’s receipt of the proceeds
of any Asset Disposition, as the case may be:
(A)    to repay (i) secured Indebtedness (and, if the Indebtedness repaid is
revolving credit Indebtedness, to correspondingly reduce commitments with
respect thereto), (ii) Indebtedness of a Restricted Subsidiary that is not a
Guarantor, (iii) the Notes or (iv) other Senior Indebtedness (other than secured
Indebtedness) (provided that if the Issuer or any Guarantor shall so reduce
Obligations under other Senior Indebtedness pursuant to this sub-clause (iv)
that does not constitute secured Indebtedness (which does not include
Indebtedness described in sub-clauses (i), (ii) and (iii), even if such
Indebtedness may also constitute Senior Indebtedness), the Issuer will equally
and ratably repurchase the Notes as provided under Article III through
open-market purchases (provided that such purchases are at or above 100% of the
principal amount thereof) or by making an offer (in accordance with the
procedures set forth below for an Excess Proceeds Offer) to all Holders to
purchase a pro rata principal amount of Notes at a purchase price equal to 100%
of the principal amount thereof, plus accrued and unpaid interest, if any), in
each case, other than Indebtedness owed to the Issuer or an Affiliate of the
Issuer;
(B)    to the extent the Issuer elects (including with respect to the balance of
such Net Available Cash after application (if any) in accordance with clause
(A)), to acquire, or make a capital expenditure in respect of, Additional Assets
(or to reimburse the cost of any acquisition of, or capital expenditure in
respect of, Additional Assets made after the Asset Disposition was contractually
committed), within one year from the later of the date of such Asset Disposition
or the receipt of such Net Available Cash; and
(C)    to the extent of the balance of such Net Available Cash after application
(if any) in accordance with clauses (A) and (B), to make an offer to the Holders
(and to holders of other Senior Indebtedness of the Issuer or any Guarantor
designated by the Issuer) to purchase Notes (and such other Senior Indebtedness
of the Issuer or any Guarantor) pursuant to and subject to the conditions
contained in this Indenture;


-48-

--------------------------------------------------------------------------------





provided, however, that in connection with any prepayment, repayment or purchase
of Indebtedness made to satisfy Section 4.06(a)(3)(A) or (C), the Issuer or such
Restricted Subsidiary shall permanently retire such Indebtedness and shall cause
the related loan commitment (if any) to be permanently reduced in an amount
equal to the principal amount so prepaid, repaid or purchased.
In the case of Section 4.06(a)(3)(B), a binding commitment shall be treated as a
permitted application of the Net Available Cash from the date of such commitment
until the 18-month anniversary of the date of the receipt of such Net Available
Cash.
Notwithstanding the foregoing provisions of this Section 4.06, (A) the 75%
limitation referred to in Section 4.06(a)(2) shall be deemed satisfied with
respect to any Asset Disposition in which the cash or cash equivalents portion
of the consideration received therefrom, determined in accordance with the
foregoing provision, is equal to or greater than what the after-tax proceeds
would have been had such Asset Disposition complied with the aforementioned 75%
limitation and (B) the Issuer and the Restricted Subsidiaries will not be
required to apply any Net Available Cash in accordance with this covenant except
to the extent that the aggregate Net Available Cash from all Asset Dispositions
that is not applied in accordance with this covenant (the “Excess Proceeds”)
exceeds $50.0 million. Pending application of Net Available Cash pursuant to
this covenant, such Net Available Cash may be applied to temporarily reduce
revolving credit indebtedness or in any other manner not prohibited by this
Indenture.
For the purposes of this Section 4.06, the following are deemed to be cash or
cash equivalents:
(1)    the assumption or discharge of any liabilities (as shown on the Issuer’s
or such Restricted Subsidiary’s most recent balance sheet or in the footnotes
thereto) of the Issuer or such Restricted Subsidiary (other than liabilities
that are by their terms subordinated in right of payment to the Notes and the
Note Guarantees) that are assumed by the transferee of such assets or that are
otherwise cancelled or terminated in connection with the transaction with such
transferee;
(2)    securities or other obligations or assets received by the Issuer or any
Restricted Subsidiary from the transferee that are converted by the Issuer or
such Restricted Subsidiary within 180 days into cash, to the extent of cash
received in that conversion;
(3)    all Temporary Cash Investments;
(4)    Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Disposition, to the extent that the Issuer
and each other Restricted Subsidiary are released from any Guarantee of payment
of such Indebtedness in connection with the Asset Disposition;
(5)    consideration consisting of Indebtedness of the Issuer (other than
Subordinated Indebtedness) received after the Issue Date from Persons who are
not the Issuer or any Restricted Subsidiary; and
(6)    any Designated Noncash Consideration having an aggregate Fair Market
Value that, when taken together with all other Designated Noncash Consideration
previously received and then outstanding, does not exceed at the time of the
receipt of such Designated Noncash Consideration (with the Fair Market Value of
each item of Designated Noncash Consideration being measured at the time
received and without giving effect to subsequent changes in value) $35.0
million.
(b)    In the event of an Asset Disposition that requires the purchase of Notes
(and other Senior Indebtedness of the Issuer or any Guarantor) pursuant to
Section 4.06(a)(3)(C), the Issuer shall purchase Notes tendered pursuant to an
offer (an “Excess Proceeds Offer”) by the Issuer for the Notes (and such other
Senior Indebtedness) at a purchase price of 100% of their principal amount (or,
in the event such other Senior Indebtedness of the Issuer or a Guarantor was
issued with a significant original issue discount, 100% of the accreted value
thereof) without premium, plus accrued but unpaid interest (or, in respect of
such other Senior Indebtedness of the Issuer or a Guarantor, such lesser price,
if any, as may be provided for by the terms of such Senior Indebtedness) in
accordance with the procedures (including prorating in the event of
oversubscription) set forth in this Indenture. If


-49-

--------------------------------------------------------------------------------





the aggregate principal amount of Notes and other Senior Indebtedness of the
Issuer or a Guarantor tendered exceeds the Net Available Cash allotted to their
purchase, the Issuer shall select the Notes and such other Senior Indebtedness
to be purchased on a pro rata basis based on the principal amount of the Notes
or such other Senior Indebtedness but in round denominations, which in the case
of the Notes will be denominations of $2,000 principal amount or any greater
integral multiple of $1,000, and in the case of Global Notes, in accordance with
the applicable DTC procedures. To the extent that the aggregate amount of Notes
and other Senior Indebtedness so tendered pursuant to an Excess Proceeds Offer
is less than the Excess Proceeds, the Issuer may use any remaining Excess
Proceeds for general corporate purposes, subject to the other covenants
contained in this Indenture. The Issuer shall not be required to make such an
offer to purchase Notes (and other Senior Indebtedness of the Issuer or a
Guarantor) pursuant to this covenant if the Net Available Cash available
therefor is less than $25.0 million (which lesser amount shall be carried
forward for purposes of determining whether such an offer is required with
respect to the Net Available Cash from any subsequent Asset Disposition). Upon
completion of an Excess Proceeds Offer, the amount of Excess Proceeds shall be
reset at zero.
(c)    The Issuer shall comply, to the extent applicable, with the requirements
of Section 14(e) of the Exchange Act and any other securities laws or
regulations in connection with the repurchase of Notes pursuant to this Section
4.06. To the extent that the provisions of any securities laws or regulations
conflict with provisions of this Section 4.06, the Issuer shall comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under this Section 4.06 by virtue of its compliance
with such securities laws or regulations.
SECTION 4.07.    Limitation on Affiliate Transactions.
(a)    The Issuer shall not, and shall not permit any Restricted Subsidiary to,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any Property, employee compensation arrangements or the
rendering of any service) with, or for the benefit of, any Affiliate of the
Issuer (an “Affiliate Transaction”) involving aggregate consideration in excess
of $10.0 million unless:
(1)    the material terms of the Affiliate Transaction are no less favorable to
the Issuer or such Restricted Subsidiary than those that could be obtained at
the time of the Affiliate Transaction in arm’s-length dealings with a Person who
is not an Affiliate; and
(2)    if such Affiliate Transaction involves an amount in excess of $25.0
million, the terms of the Affiliate Transaction are set forth in writing and a
majority of the non-employee directors of the Issuer disinterested with respect
to such Affiliate Transaction have determined in good faith that the criteria
set forth in clause (1) are satisfied.
(b)    The provisions of the Section 4.07(a) shall not prohibit:
(1)    any Investment or other Restricted Payment, in each case, permitted to be
made pursuant to Section 4.04;
(2)    any employment or consulting agreement, employee benefit plan, severance
agreement, officer or director indemnification agreement or any similar
arrangement entered into by the Issuer, any direct or indirect parent of the
Issuer or any Restricted Subsidiary, including any reasonable and customary fees
and reimbursements of expenses to be paid thereunder;
(3)    loans or advances (or cancellation of loans or advances) to officers,
directors, employees or consultants in the ordinary course of business of the
Issuer or the Restricted Subsidiaries;
(4)    the payment of reasonable fees or other reasonable compensation to, or
the provision of customary benefits or indemnification arrangements to,
directors of the Issuer and the Restricted Subsidiaries;


-50-

--------------------------------------------------------------------------------





(5)    any transaction with the Issuer, a Restricted Subsidiary or any Person
that would constitute an Affiliate Transaction solely because the Issuer or a
Restricted Subsidiary owns an equity interest in or otherwise controls such
Restricted Subsidiary or Person;
(6)    the issuance or sale of any Capital Stock (other than Disqualified Stock)
of the Issuer;
(7)    any agreement as in effect on the Issue Date or any renewals or
extensions of any such agreement (so long as such renewals or extensions are not
less favorable in any material respect to the Issuer or the Restricted
Subsidiaries) and the transactions evidenced thereby;
(8)    the provision of services to directors or officers of the Issuer or any
of the Restricted Subsidiaries of the nature provided by the Issuer or any of
the Restricted Subsidiaries to customers in the ordinary course of business;
(9)    any transaction or transactions pursuant to any Qualified Receivables
Transaction;
(10)    any transaction entered into by a Person prior to the time such Person
becomes a Restricted Subsidiary or is merged into, amalgamated with or
consolidated into the Issuer or a Restricted Subsidiary (provided that such
transaction is not entered into in contemplation of such event);
(11)    any transaction with the Issuer’s or any Restricted Subsidiary’s
customers, clients, suppliers, landlords, lessors, or purchasers or sellers of
goods or services, in each case, in the ordinary course of business and
otherwise in compliance with the terms of this Indenture that are fair to the
Issuer, or are on terms at least as favorable as would reasonably have been
entered into at such time with a Person who is not an Affiliate of the Issuer
(as determined in good faith by the Issuer);
(12)    payment or reimbursement of fees and expenses of the Issuer and any of
its shareholders in connection with any registration of the Capital Stock of the
Issuer pursuant to registration rights agreements or as otherwise approved by
the Board of Directors of the Issuer in an amount not to exceed $5.0 million in
any fiscal year;
(13)    transactions in which the Issuer or any Restricted Subsidiary, as the
case may be, delivers to the Trustee a letter from an Independent Financial
Advisor stating that such transaction is fair to the Issuer or such Restricted
Subsidiary from a financial point of view or meets the requirements of Section
4.07(a)(1); and
(14)    any merger, consolidation or reorganization of the Issuer with an
Affiliate, solely for the purposes of (x) forming a holding company or (y)
reincorporating the Issuer in a new jurisdiction.
SECTION 4.08.    Change of Control.
(a)    Upon the occurrence a Change of Control, each Holder shall have the right
to require that the Issuer repurchase such Holder’s Notes at a purchase price in
cash equal to 101% of the principal amount thereof on the date of purchase plus
accrued and unpaid interest, if any, to (but excluding) the date of purchase
(subject to the right of Holders of record on the relevant record date to
receive interest due on the relevant interest payment date), except to the
extent the Issuer has previously or concurrently elected to redeem Notes as
described under Article III:
(b)    Prior to (in compliance with Section 4.08(c)) or within 30 days following
any Change of Control, except to the extent that the Issuer has exercised its
right to redeem all of the Notes as described under Section 3.05, the Issuer
will mail (or with respect to Global Notes, to the extent permitted or required
by applicable DTC procedures or regulations, send electronically) a notice to
each Holder with a copy to the Trustee (the “Change of Control Offer”) stating:
(1)    that a Change of Control has occurred or may occur and that such Holder
has, or upon such occurrence will have, the right to require the Issuer to
purchase such Holder’s Notes at a purchase


-51-

--------------------------------------------------------------------------------





price in cash equal to 101% of the principal amount thereof on the date of
purchase, plus accrued and unpaid interest, if any, to (but excluding) the date
of purchase (subject to the right of Holders of record on the relevant record
date to receive interest on the relevant interest payment date);
(2)    the circumstances and relevant facts regarding such Change of Control;
(3)    the purchase date (which shall be no earlier than 30 days nor later than
60 days from the date such notice is sent, except that such notice may be given
more than 60 days prior to the purchase date if the purchase date is delayed as
provided in Section 4.08(b)(4);
(4)    if such notice is delivered prior to (in compliance with Section 4.08(c))
the occurrence of a Change of Control, stating that the Change of Control Offer
is conditional on the occurrence of such Change of Control and that the Change
of Control payment date may, in the Issuer’s discretion, be extended and delayed
until such time as the Change of Control has occurred; and
(5)    the instructions, as determined by the Issuer, consistent with this
Section 4.08, that a Holder must follow in order to have its Notes purchased.
(c)    Notwithstanding the provisions of this Section 4.08, the Issuer shall not
be required to make a Change of Control Offer following a Change of Control if a
third party makes the Change of Control Offer in the manner, at the times and
otherwise in compliance with the requirements set forth in this Indenture
applicable to a Change of Control Offer made by the Issuer and purchases all
Notes validly tendered and not withdrawn under such Change of Control Offer. In
addition, a Change of Control Offer may be made in advance of a Change of
Control, and conditioned upon such Change of Control, if a definitive agreement
is in place for the Change of Control at the time of making of the Change of
Control Offer.
(d)    If Holders of not less than 90% in aggregate principal amount of the
outstanding Notes validly tender and do not withdraw such notes in a Change of
Control Offer and the Issuer, or any third party making a Change of Control
Offer in lieu of the Issuer as described above, purchases all of the Notes
validly tendered and not withdrawn by such Holders, the Issuer or such third
party shall have the right, upon not less than 10 nor more than 60 days’ prior
written notice to the Holders and the Trustee, given not more than 30 days
following such purchase pursuant to the Change of Control Offer described above,
to redeem all Notes that remain outstanding following such purchase at a price
in cash equal to 101% of the principal amount thereof plus accrued and unpaid
interest to, but excluding, the date of redemption.
(e)    Notes repurchased by the Issuer pursuant to a Change of Control Offer
shall have the status of Notes issued but not outstanding or will be retired and
canceled at the option of the Issuer. Notes purchased by a third party pursuant
to this Section 4.08 will have the status of Notes issued and outstanding.
(f)    At the time the Issuer delivers Notes to the Trustee which are to be
accepted for purchase, the Issuer shall also deliver an Officers’ Certificate
stating that such Notes are to be accepted by the Issuer pursuant to and in
accordance with the terms of this Section 4.08. A Note shall be deemed to have
been accepted for purchase at the time the Trustee, directly or through an
agent, mails or delivers payment therefor to the surrendering Holder.
(g)    The Issuer shall comply, to the extent applicable, with the requirements
of Section 14(e) of the Exchange Act and any other securities laws or
regulations in connection with the repurchase of Notes as a result of a Change
of Control. To the extent that the provisions of any securities laws or
regulations conflict with the provisions of this Section 4.08, we will comply
with the applicable securities laws and regulations and shall not be deemed to
have breached our obligations under this Section 4.08 by virtue of our
compliance with such securities laws or regulations.
(h)    The provisions in this Indenture relative to the Issuer’s obligation to
make an offer to repurchase the Notes issued thereunder as a result of a Change
of Control may be waived or modified with the written consent of the Holders of
a majority in aggregate principal amount of the Notes.


-52-

--------------------------------------------------------------------------------





SECTION 4.09.    Limitation on Liens.
(a)    The Issuer shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, Incur or permit to exist any Lien (the “Initial Lien”)
of any nature whatsoever on any of its Property (including Capital Stock of a
Restricted Subsidiary), whether owned at the Issue Date or thereafter acquired,
securing any Indebtedness other than Permitted Liens, without effectively
providing that the Notes shall be secured equally and ratably with (or prior to)
the obligations so secured for so long as such obligations are so secured.
(b)    Any Lien created for the benefit of the Holders pursuant to the preceding
sentence shall provide by its terms that such Lien shall be automatically and
unconditionally released and discharged upon the release and discharge of the
Initial Lien.
(c)    For purposes of determining compliance with Section 4.09, (i) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in the
definition of “Permitted Liens” or pursuant to Section 4.09(a) but may be
permitted in part under any combination thereof and (B) if a Lien securing an
item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion
thereof) meets the criteria of one or more of the categories of permitted Liens
(or any portion thereof) described in the definition of “Permitted Liens” or
pursuant to Section 4.09(a), the Issuer may, in its sole discretion, classify or
reclassify, or later divide, classify or reclassify (as if Incurred at such
later time), such Lien securing such item of Indebtedness (or any portion
thereof) in any manner that complies with this covenant and will be entitled to
only include the amount and type of such Lien or such item of Indebtedness
secured by such Lien (or any portion thereof) in one of the categories (or any
portion thereof) described in the definition of “Permitted Liens” or pursuant to
Section 4.09(a) and, in such event, such Lien securing such item of Indebtedness
(or any portion thereof) will be treated as being Incurred or existing pursuant
to only such clause or clauses (or any portion thereof) or pursuant to Section
4.09(a) without giving pro forma effect to such item (or portion thereof) when
calculating the amount of Liens or Indebtedness that may be Incurred pursuant to
any other clause or paragraph.
(d)    With respect to any Lien securing Indebtedness that was permitted to
secure such Indebtedness at the time of the Incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness. The “Increased Amount” of any Indebtedness shall mean any increase
in the amount of such Indebtedness in connection with any accrual of interest,
the accretion of accreted value, the amortization of original issue discount,
the payment of interest in the form of additional Indebtedness with the same
terms or in the form of common stock of the Issuer or any direct or indirect
parent of the Issuer, the payment of dividends on Preferred Stock in the form of
additional shares of Preferred Stock of the same class and accretion of original
issue discount or liquidation preference.
SECTION 4.10.    Compliance Certificate. The Issuer shall deliver to the Trustee
within 120 days after the end of each fiscal year of the Issuer, beginning with
the fiscal year ending December 31, 2019, an Officers’ Certificate stating that
a review of the activities of the Issuer during the preceding fiscal year has
been made under the supervision of the signing Officers with a view to
determining whether any Default has occurred during such period and further
stating whether or not the signer knows of any Default that occurred during such
period. If such Officer does, the certificate shall describe the Default, its
status and what action the Issuer is taking or proposes to take with respect
thereto. Except with respect to receipt of payments of principal and interest on
the Notes and any Default or Event of Default information contained in the
Officers’ Certificate delivered to the Trustee pursuant to this Section 4.10,
the Trustee shall have no duty to review, ascertain or confirm the Issuer’s
compliance with or the breach of any representation, warranty or covenant made
in this Indenture.
SECTION 4.11.    Future Guarantors. The Issuer shall cause each Restricted
Subsidiary that is a Domestic Subsidiary and that Guarantees any Indebtedness of
the Issuer or any Guarantor in respect of the Credit Agreement or Capital
Markets Indebtedness (or Incurs any such Indebtedness) to execute and deliver to
the Trustee a Note Guarantee pursuant to which such Restricted Subsidiary will
Guarantee payment of the Notes on the same terms and conditions as those set
forth in this Indenture.


-53-

--------------------------------------------------------------------------------





Each Guarantee by a Guarantor is intended to be limited to an amount not to
exceed the maximum amount that can be guaranteed by that Restricted Subsidiary
without rendering such Guarantee, as it relates to such Restricted Subsidiary,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer or similar laws affecting the rights of creditors generally.
SECTION 4.12.    Further Instruments and Acts. Upon request of the Trustee, the
Issuer shall execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purpose of this Indenture.
SECTION 4.13.    Maintenance of Office or Agency.
(a)    The Issuer shall maintain an office or agency (which may be an office of
the Trustee or an affiliate of the Trustee or Registrar) where Notes may be
surrendered for registration of transfer or for exchange. The Issuer shall give
prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency. If at any time the Issuer shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations and surrenders may be made at the
Corporate Trust Office of the Trustee as set forth in Section 11.01.
(b)    The Issuer may also from time to time designate one or more other offices
or agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Issuer of
its obligation to maintain an office or agency for such purposes. The Issuer
shall give prompt written notice to the Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.
(c)    The Issuer hereby designates the Corporate Trust Office of the Trustee or
its agent as such office or agency of the Issuer in accordance with Section
2.04.
SECTION 4.14.    Covenant Suspension. During any period of time that (i) the
Notes have Investment Grade Ratings from both Rating Agencies and (ii) no
Default has occurred and is continuing under this Indenture (the occurrence of
the events described in the foregoing clauses (i) and (ii) being collectively
referred to as a “Covenant Suspension Event” and the date thereof being referred
to as the “Suspension Date”) then Sections 4.03, 4.04, 4.05, 4.06, 4.07 and
5.01(a)(3) (collectively, the “Suspended Covenants”) shall not be applicable to
the Notes.
During the Suspension Period, the Issuer shall not designate any of its
Subsidiaries as Unrestricted Subsidiaries pursuant to the second sentence of the
definition of “Unrestricted Subsidiary.”
In the event that the Issuer and the Restricted Subsidiaries are not subject to
the Suspended Covenants under this Indenture for any period of time as a result
of the occurrence of a Covenant Suspension Event, and on any subsequent date
(the “Reversion Date”) one or both of the Rating Agencies withdraw their
Investment Grade Rating or downgrade the rating assigned to the Notes below an
Investment Grade Rating, then the Issuer and the Restricted Subsidiaries shall
thereafter again be subject to the Suspended Covenants under this Indenture with
respect to future events. The period of time between the Suspension Date and the
Reversion Date is referred to as the “Suspension Period.”
Notwithstanding the foregoing, if any such reinstatement occurs, no action taken
or omitted to be taken by the Issuer or any of the Restricted Subsidiaries prior
to such reinstatement will give rise to a Default or Event of Default under this
Indenture with respect to the Notes; provided that (1) with respect to
Restricted Payments made after such reinstatement, the amount available to be
made as Restricted Payments will be calculated as though Section 4.04 had been
in effect prior to, but not during, the Suspension Period and, accordingly,
Restricted Payments made during the Suspension Period will not reduce the amount
available to be made as Restricted Payments under clauses (a) and (b) of Section
4.04; (2) all Indebtedness Incurred, or Disqualified Stock issued, during the
Suspension Period will be classified to have been Incurred or issued pursuant to
Section 4.03(b)(4); (3) all Liens created during the Suspension Period will be
classified to have been Incurred pursuant to clause (8) of the definition of
“Permitted Liens”; and (4) any encumbrance or restriction on the ability of any
Restricted Subsidiary that is not a


-54-

--------------------------------------------------------------------------------





Guarantor to take any action described in Section 4.05(a)-(c) that becomes
effective during any Suspension Period shall be deemed to be permitted pursuant
to Section 4.05(1)(A). For purposes of determining compliance with Section 4.06
on the Reversion Date, the Net Available Cash from Asset Dispositions not
applied in accordance with Section 4.06 will be deemed reset at zero. The Issuer
will provide written notice to the Trustee and the Holders of the occurrence of
any Suspension Period or Reversion Date.
The Trustee shall have no duty to monitor the ratings of the Notes, shall not be
deemed to have any knowledge of the ratings of the Notes and shall have no duty
to notify Holders if the Notes have Investment Grade Ratings from both Rating
Agencies or of the occurrence of a Reversion Date.
There can be no assurance that the Notes will ever achieve or maintain
Investment Grade Ratings.


ARTICLE V
SUCCESSOR COMPANY
SECTION 5.01.    When Issuer May Merge or Transfer Assets.
(a)    The Issuer shall not consolidate with or merge with or into, or convey,
transfer or lease, in one transaction or a series of transactions, directly or
indirectly, all or substantially all its assets to, any Person, unless:
(1)    the Issuer is the surviving or continuing Person or the resulting,
surviving or transferee Person (the “Successor Company”) shall be a Person
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia and the Successor Company (if not the
Issuer) shall expressly assume, by an indenture supplemental thereto, executed
and delivered to the Trustee, in form reasonably satisfactory to the Trustee,
all the obligations of the Issuer under the Notes and this Indenture;
(2)    immediately after giving pro forma effect to such transaction (and
treating any Indebtedness that becomes an obligation of the Successor Company or
any Subsidiary as a result of such transaction as having been Incurred by such
Successor Company or such Subsidiary at the time of such transaction), no
Default shall have occurred and be continuing;
(3)    immediately after giving pro forma effect to such transaction, (A) the
Successor Company would be able to Incur an additional $1.00 of Indebtedness
pursuant to Section 4.03(a) or (B) the Consolidated Coverage Ratio for the
Successor Company would be equal to or greater than such ratio for the Issuer
and the Restricted Subsidiaries immediately prior to such transaction; and
(4)    the Issuer shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that such consolidation, merger or
transfer and such supplemental indenture (if any) comply with this Indenture and
an Opinion of Counsel stating that such supplemental indenture (if any) is a
legal and binding agreement enforceable against the Successor Company; provided
that in giving an Opinion of Counsel, counsel may rely on an Officers’
Certificate as to any matters of fact, including as to satisfaction of Section
5.01(a)(2) and (3);
provided, however, that Section 5.01(a)(2) and (3) shall not be applicable to
(A) the Issuer or any Restricted Subsidiary consolidating with, merging into or
transferring all or part of its Property to the Issuer or a Restricted
Subsidiary, (B) the Issuer merging, consolidating or amalgamating with an
Affiliate of the Issuer incorporated solely for the purpose of reincorporating
or reorganizing the Issuer in another jurisdiction, (C) the Issuer or any
Restricted Subsidiary converting into a corporation, partnership or limited
liability company, so long as the amount of Indebtedness of the Issuer and the
Restricted Subsidiaries is not increased thereby, or (D) any merger,
consolidation or reorganization of the Issuer with an Affiliate, solely for the
purposes of forming a holding company.


-55-

--------------------------------------------------------------------------------





For purposes of this covenant, the sale, lease, conveyance, assignment, transfer
or other disposition of all or substantially all of the Property of one or more
Subsidiaries of the Issuer, which, if held by the Issuer instead of such
Subsidiaries, would constitute all or substantially all of the Property of the
Issuer on a consolidated basis, shall be deemed to be the transfer of all or
substantially all of the Property of the Issuer.
The Successor Company shall be the successor to the Issuer and shall succeed to,
and be substituted for, and may exercise every right and power of, the Issuer
under this Indenture, and the predecessor Issuer shall be released from the
obligation to pay the principal of and interest on the Notes.
(b)    In addition, the Issuer shall not permit any Guarantor to consolidate
with or merge with or into, or convey, transfer or lease, in one transaction or
a series of transactions, directly or indirectly, all or substantially all its
assets to, any Person (other than the Issuer or another Guarantor), unless:
(1)     (a) such Guarantor is the surviving or continuing Person or the
resulting, surviving or transferee Person (the “Successor Guarantor”) shall be a
Person organized and existing under the laws of the United States of America,
any State thereof, the District of Columbia or the same jurisdiction as such
Guarantor and the Successor Guarantor (if not the Issuer or another Guarantor)
shall expressly assume, by an indenture supplemental thereto, executed and
delivered to the Trustee, in form reasonably satisfactory to the Trustee, all
the obligations of such Guarantor under its Note Guarantee and this Indenture,
(b) immediately after giving pro forma effect to such transaction (and treating
any Indebtedness that becomes an obligation of the Successor Guarantor or any
Subsidiary as a result of such transaction as having been Incurred by such
Successor Guarantor or such Subsidiary at the time of such transaction), no
Default shall have occurred and be continuing and (c) the transaction is made in
compliance with the covenants described under Section 4.11; or
(2)    such merger, conveyance, transfer or lease is not in violation of Section
4.06.
Notwithstanding the foregoing, (1) a Guarantor may merge, amalgamate or
consolidate with an Affiliate incorporated solely for the purpose of
reincorporating or reorganizing such Guarantor in a another jurisdiction or may
convert into a limited liability company, corporation, partnership or similar
entity organized or existing under the laws of another jurisdiction so long as
the amount of Indebtedness of such Guarantor is not increased thereby and (2) a
Guarantor may merge, amalgamate or consolidate with or convey, transfer or
lease, in one transaction or a series of transactions, all or substantially all
of its assets to the Issuer or any Guarantor.
(c)    Any reference herein to a merger, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, limited partnership or
trust, or an allocation of assets to a series of a limited liability company,
limited partnership or trust (or the unwinding of such a division or
allocation), as if it were a merger, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company, limited
partnership or trust shall constitute a separate Person hereunder and each
division of any limited liability company, limited partnership or trust that is
a Subsidiary, Restricted Subsidiary, Unrestricted Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity.
    

ARTICLE VI
DEFAULTS AND REMEDIES
SECTION 6.01.    Events of Default. An Event of Default occurs with respect to
the Notes if:
(1)    there is default in the payment of interest on the Notes when due,
continued for 30 days;


-56-

--------------------------------------------------------------------------------





(2)    the Issuer (A) defaults in the payment of principal of (and premium, if
any, on) any Note when due at its Stated Maturity, upon optional redemption,
upon declaration of acceleration or otherwise or (B) fails to purchase Notes
when required pursuant to this Indenture or the Notes;
(3)    there is a failure by the Issuer or any Guarantor to comply with its
obligations under Section 5.01;
(4)    there is a failure by the Issuer or any Guarantor to comply with its
agreements contained in this Indenture (other than those referred to in clauses
(1), (2) and (3) above and such failure continues for 60 days after receipt of
written notice of such failure given by the Trustee or the Holders of not less
than 30% in aggregate principal amount of the then outstanding Notes;
(5)    Indebtedness of the Issuer, any Guarantor or any Significant Subsidiary
is not paid within any applicable grace period after final maturity or is
accelerated by the holders thereof because of a default and the total amount of
such Indebtedness unpaid or accelerated exceeds $50.0 million (the “cross
acceleration provision”);
(6)    The Issuer, a Guarantor or any Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) pursuant
to or within the meaning of any Bankruptcy Law:
(i)    commences a voluntary case
(ii)    consents to the entry of an order for relief against it in an
involuntary case;
(iii)    consents to the appointment of a Custodian of it or for any substantial
part of its property; or
(iv)    makes a general assignment for the benefit of its creditors or takes any
comparable action under any foreign laws relating to insolvency
(7)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(i)    is for relief against the Issuer, a Guarantor or any Significant
Subsidiary in an involuntary case;
(ii)    appoints a Custodian of the Issuer, a Guarantor or any Significant
Subsidiary or for any substantial part of its property; or
(iii)    orders the winding up or liquidation of the Issuer, a Guarantor or any
Significant Subsidiary;
or any similar relief is granted under any foreign laws and the order or decree
remains unstayed and in effect for 60 days;
(8)    any judgment or decree for the payment of money in excess of $50.0
million is entered against the Issuer, a Guarantor or any Significant
Subsidiary, remains outstanding for a period of 60 consecutive days following
such judgment and is not discharged, waived or effectively stayed (the “judgment
default provision”); or
(9)    a Note Guarantee ceases to be in full force and effect (other than in
accordance with the terms of such Note Guarantee) or a Guarantor that qualifies
as a Significant Subsidiary denies or disaffirms its obligations under its Note
Guarantee and such Default occurs for 10 days.


-57-

--------------------------------------------------------------------------------





If an Event of Default (other than an Event of Default described in Section
6.01(6)) occurs and is continuing, up to two years following the first public
notice (it being agreed that such public notice shall not be deemed to be notice
to the Trustee under this Indenture) or notice to the Trustee of such event, the
Trustee by notice in writing specifying the Event of Default and that it is a
“notice” to the Issuer, or the holders of at least 35% in aggregate principal
amount of the then-outstanding Notes by notice to the Issuer and the Trustee,
may declare the principal of, premium, if any, and accrued and unpaid interest,
if any, on all the Notes to be due and payable; provided that a notice of
Default may not be given with respect to any action taken, and reported publicly
or to Holders, more than two years prior to such notice of Default.
Any notice of Default, notice of acceleration or instruction to the Trustee to
provide a notice of Default, notice of acceleration or take any other action (a
“Noteholder Direction”) provided by any one or more Holders (other than a
Regulated Bank) (each a “Directing Holder”) must be accompanied by a written
representation from each such Holder delivered to the Issuer and the Trustee
that such Holder is not (or, in the case such Holder is DTC or its nominee, that
such Holder is being instructed solely by beneficial owners that are not) Net
Short (a “Position Representation”), which representation, in the case of a
Noteholder Direction relating to the delivery of a notice of Default shall be
deemed a continuing representation until the resulting Event of Default is cured
or otherwise ceases to exist or the Notes are accelerated. In addition, each
Directing Holder is deemed, at the time of providing a Noteholder Direction, to
covenant to provide the Issuer with such other information as the Issuer may
reasonably request from time to time in order to verify the accuracy of such
noteholder’s Position Representation within five Business Days of request
therefor (a “Verification Covenant”). In any case in which the Holder is DTC or
its nominee, any Position Representation or Verification Covenant required
hereunder shall be provided by the beneficial owner of the Notes in lieu of DTC
or its nominee, and DTC shall be entitled to conclusively rely on such Position
Representation and Verification Covenant in delivering its direction to the
Trustee.
If, following the delivery of a Noteholder Direction, but prior to acceleration
of the Notes, the Issuer determines in good faith that there is a reasonable
basis to believe a Directing Holder was, at any relevant time, in breach of its
Position Representation and provides to the Trustee an Officers’ Certificate
stating that the Issuer has initiated litigation in a court of competent
jurisdiction seeking a determination that such Directing Holder was, at such
time, in breach of its Position Representation, and seeking to invalidate any
Event of Default that resulted from the applicable Noteholder Direction, the
cure period with respect to such Default shall be automatically stayed and the
cure period with respect to such Event of Default shall be automatically
reinstituted and any remedy stayed pending a final and non-appealable
determination of a court of competent jurisdiction on such matter. If, following
the delivery of a Noteholder Direction, but prior to acceleration of the Notes,
the Issuer provides to the Trustee an Officers’ Certificate stating that a
Directing Holder failed to satisfy its Verification Covenant, the cure period
with respect to such Default shall be automatically stayed and the cure period
with respect to any Event of Default that resulted from the applicable
Noteholder Direction shall be automatically reinstituted and any remedy stayed
pending satisfaction of such Verification Covenant. Any breach of the Position
Representation shall result in such Holder’s participation in such Noteholder
Direction being disregarded; and, if, without the participation of such Holder,
the percentage of Notes held by the remaining Holders that provided such
Noteholder Direction would have been insufficient to validly provide such
Noteholder Direction, such Noteholder Direction shall be void ab initio, with
the effect that such Event of Default shall be deemed never to have occurred,
acceleration voided and the Trustee shall be deemed not to have received such
Noteholder Direction or any notice of such Default or Event of Default.
Notwithstanding anything in the preceding two paragraphs to the contrary, any
Noteholder Direction delivered to the Trustee during the pendency of an Event of
Default as the result of a bankruptcy or similar proceeding shall not require
compliance with the foregoing paragraphs. In addition, for the avoidance of
doubt, the foregoing paragraphs shall not apply to any Holder that is a
Regulated Bank.
For the avoidance of doubt, the Trustee shall be entitled to conclusively rely
on any Noteholder Direction delivered to it in accordance with this Indenture,
shall have no duty to inquire as to or investigate the accuracy of any Position
Representation, enforce compliance with any Verification Covenant, verify any
statements in any Officers’ Certificate delivered to it, or otherwise make
calculations, investigations or determinations with respect to Derivative
Instruments, Net Shorts, Long Derivative Instruments, Short Derivative
Instruments or otherwise. The


-58-

--------------------------------------------------------------------------------





Trustee shall have no liability to the Issuer, any Holder or any other Person in
acting in good faith on a Noteholder Direction.
SECTION 6.02.    Acceleration. If an Event of Default (other than an Event of
Default specified in Section 6.01(6) or (7) with respect to the Issuer) occurs
and is continuing, the Trustee by notice to the Issuer or the Holders of at
least 30% in principal amount of the outstanding Notes by notice to the Issuer
(with a copy to the Trustee) may declare the principal of and accrued but unpaid
interest on all the Notes to be due and payable. Upon such a declaration, such
principal and interest shall be due and payable immediately. If an Event of
Default specified in Section 6.01(6) or (7) with respect to the Issuer occurs
and is continuing, the principal of and interest on all the outstanding Notes
will ipso facto become and be immediately due and payable without any
declaration or other act on the part of the Trustee or any Holders. The Holders
of a majority in aggregate principal amount of the outstanding Notes by notice
to the Trustee may rescind any such acceleration with respect to the Notes and
its consequences if the Event of Default giving rise to such acceleration has
been cured or waived.
SECTION 6.03.    Other Remedies. If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy at law or in equity to
collect the payment of principal of or interest on the Notes or to enforce the
performance of any provision of the Notes or this Indenture.
The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default. No remedy is exclusive of any other
remedy. To the extent required by law, all available remedies are cumulative.
SECTION 6.04.    Waiver of Past Defaults. Provided the Notes are not then due
and payable by reason of a declaration of acceleration, the Holders of a
majority in aggregate principal amount of the Notes then outstanding by written
notice to the Trustee may waive an existing Default and its consequences except
(a) a Default in the payment of the principal of or interest on a Note (other
than principal or interest that has become due solely because of acceleration),
(b) a Default arising from the failure to redeem or purchase any Note when
required pursuant to the terms of this Indenture or (c) a Default in respect of
a provision that under Section 9.02 cannot be amended without the consent of
each Holder affected. When a Default is waived, it is deemed cured and the
Issuer, the Trustee and the Holders will be restored to their former positions
and rights under this Indenture, but no such waiver shall extend to any
subsequent or other Default or impair any consequent right.
SECTION 6.05.    Control by Majority. The Holders of a majority in aggregate
principal amount of the outstanding Notes shall have the right to direct the
time, method and place of conducting any proceeding for any remedy available to
the Trustee or of exercising any trust or power conferred on the Trustee with
respect to the Notes. The Trustee, however, may refuse to follow any direction
that conflicts with law or this Indenture or that the Trustee determines is
unduly prejudicial to the rights of any other Holder (it being understood that
the Trustee has no duty to determine whether any action is prejudicial to any
Holder) or that would involve the Trustee in personal liability. Prior to taking
any action under this Indenture, the Trustee shall be entitled to
indemnification and/or security satisfactory to it against all losses,
liabilities and expenses caused by taking or not taking such action.
SECTION 6.06.    Limitation on Suits.
(a)    Except to enforce the right to receive payment of principal, premium (if
any) or interest when due, no Holder may pursue any remedy with respect to this
Indenture or the Notes unless:
(1)    such Holder has previously given the Trustee written notice that an Event
of Default is continuing;
(2)    Holders of at least 35% in aggregate principal amount of the outstanding
Notes have requested the Trustee to pursue the remedy;


-59-

--------------------------------------------------------------------------------





(3)    such Holders have offered, and if requested, provided, the Trustee
security or indemnity against any loss, liability or expense, satisfactory to
the Trustee in its sole discretion;
(4)    the Trustee has not complied with such request within 60 days after the
receipt thereof and the offer of security or indemnity; and
(5)    Holders of a majority in aggregate principal amount of the outstanding
Notes have not given the Trustee a direction inconsistent with such request
within such 60-day period.
(b)    A Holder may not use this Indenture to prejudice the rights of another
Holder or to obtain a preference or priority over another Holder.
SECTION 6.07.    Contractual Rights of the Holders to Receive Payment.
Notwithstanding any other provision of this Indenture, the contractual right of
any Holder to receive payment of principal of and interest on the Note held by
such Holder, on or after the respective due dates thereof, or to bring suit for
the enforcement of any such payment on or after such respective dates, shall not
be impaired or affected without the consent of such Holder.
SECTION 6.08.    Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(1) or (2) occurs and is continuing, without the possession of any
of the Notes or the production thereof in any proceeding related thereto, the
Trustee may recover judgment in its own name and as trustee of an express trust
against the Issuer or any other obligor on the Notes for the whole amount then
due and owing (together with interest on overdue principal and (to the extent
lawful) on any unpaid interest at the rate provided for in the Notes) and any
amount due hereunder and such further amount as shall be sufficient to cover the
costs and expenses of collection, including the actual, documented and
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.
SECTION 6.09.    Trustee May File Proofs of Claim. The Trustee may file such
proofs of claim, statements of interest and other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for reasonable compensation, expenses disbursements and advances of the
Trustee (including counsel, accountants, experts or such other professionals as
the Trustee deems necessary, advisable or appropriate)) and the Holders allowed
in any judicial proceedings relative to the Issuer, the Guarantors, their
creditors or their property, shall be entitled to participate as a member,
voting or otherwise, of any official committee of creditors appointed in such
matters and, unless prohibited by law or applicable regulations, may vote on
behalf of the Holders in any election of a trustee in bankruptcy or other Person
performing similar functions, and any Custodian in any such judicial proceeding
is hereby authorized by each Holder to make payments to the Trustee and, in the
event that the Trustee shall consent to the making of such payments directly to
the Holders, to pay to the Trustee any amount due it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and its counsel, and any other amounts due the Trustee hereunder. Nothing herein
contained shall be deemed to authorize the Trustee to authorize or consent to or
accept or adopt on behalf of any Holder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Holder, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding.
SECTION 6.10.    Priorities. Any money or property collected by the Trustee
pursuant to this Article VI and any other money or property distributable in
respect of the Issuer’s or any Guarantor’s obligations under this Indenture
after an Event of Default shall be applied in the following order:
FIRST: to the Trustee (acting in any capacity hereunder) for amounts due
hereunder;
SECOND: to the Holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal and
interest, respectively; and
THIRD: to the Issuer or, to the extent the Trustee collects any amount for any
Guarantor, to such Guarantor.


-60-

--------------------------------------------------------------------------------





The Trustee may fix a record date and payment date for any payment to the
Holders pursuant to this Section 6.10. At least 15 days before such record date,
the Trustee shall deliver to each Holder and the Issuer a notice that states the
record date, the payment date and the amount to be paid.
SECTION 6.11.    Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
the suit, having due regard to the merits and good faith of the claims or
defenses made by the party litigant. This Article VI does not apply to a suit by
the Trustee, a suit by a Holder pursuant to Section 6.07 or a suit by Holders of
more than 10% in principal amount of the Notes.
SECTION 6.12.    Waiver of Stay or Extension Laws. Neither the Issuer nor any
Guarantor (to the extent it may lawfully do so) shall at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Issuer and the Guarantors (to the extent that they may lawfully do so)
hereby expressly waive all benefit or advantage of any such law, and shall not
hinder, delay or impede the execution of any power herein granted to the
Trustee, but shall suffer and permit the execution of every such power as though
no such law had been enacted.


ARTICLE VII
TRUSTEE
SECTION 7.01.    Duties of Trustee.
(a)    The Trustee, prior to the occurrence of an Event of Default with respect
to the Notes and after the curing or waiving of all Events of Default which may
have occurred, undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture. If an Event of Default occurs (and is
not cured or waived) and is actually known to a Trust Officer of the Trustee,
the Trustee will be required, in the exercise of its rights and powers vested in
it by this Indenture, to use the degree of care of a prudent person in the
conduct of such person’s own affairs.
(b)    Except during the continuance of an Event of Default:
(1)    The duties of the Trustee will be determined solely by the express
provisions of this Indenture, and the Trustee undertakes to perform such duties
and only such duties as are specifically set forth in this Indenture and no
implied covenants or obligations shall be read into this Indenture against the
Trustee (it being agreed that the permissive right of the Trustee to do things
enumerated in this Indenture shall not be construed as a duty); and
(2)    the Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture.
The Trustee shall be under no duty to make any investigation as to any statement
contained in any such instance, but may accept the same as conclusive evidence
of the truth and accuracy of such statement or the correctness of such opinions.
However, in the case of certificates or opinions required by any provision
hereof to be provided to it, the Trustee shall examine the form of certificates
and opinions to determine whether or not they conform on their face to the
requirements of this Indenture (but need not confirm or investigate the accuracy
of mathematical calculations or other facts stated therein).
(c)    The Trustee may not be relieved from liability for its own grossly
negligent action, its own grossly negligent failure to act or its own willful
misconduct, except that:


-61-

--------------------------------------------------------------------------------





(1)    this clause (c) does not limit the effect of clause (b) of this Section
7.01;
(2)    the Trustee shall not be liable for any error of judgment made in good
faith unless it is proved that the Trustee was negligent in ascertaining the
pertinent facts;
(3)    the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
hereunder; and
(4)    no provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise Incur financial liability in the performance of
any of its duties hereunder or in the exercise of any of its rights or powers.
(d)    Every provision of this Indenture that in any way relates to the Trustee
is subject to clauses (a), (b) and (c) of this Section 7.01.
(e)    The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer.
(f)    Money held in trust by the Trustee need not be segregated from other
funds except to the extent required by law.
(g)    Every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee shall be subject to the
provisions of this Section 7.01.
SECTION 7.02.    Rights of Trustee.
(a)    The Trustee may conclusively rely on and be protected in acting or
refraining to act based on any document believed by it to be genuine and to have
been signed or presented by the proper person. The Trustee need not investigate
any fact or matter stated in the document.
(b)    Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on the
Officers’ Certificate or Opinion of Counsel.
(c)    The Trustee may act through agents and shall not be responsible for the
misconduct or negligence of any agent appointed with due care.
(d)    The Trustee shall not be responsible or liable for any action it takes or
omits to take in good faith which it believes to be authorized or within its
rights or powers; provided, however, that the Trustee’s conduct does not
constitute willful misconduct or gross negligence as determined by a court of
competent jurisdiction in a final non-appealable order.
(e)    The Trustee may consult with counsel of its own selection and the advice
or opinion of counsel with respect to legal matters relating to this Indenture
and the Notes shall be full and complete authorization and protection from
liability in respect of any action taken, omitted or suffered by it hereunder in
good faith and in accordance with the advice or opinion of such counsel.
(f)    The Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, debenture,
note or other paper or document unless requested in writing to do so by the
Holders of not less than a majority in principal amount of the Notes at the time
outstanding, but the Trustee, in its discretion, may make such further inquiry
or investigation into such facts or matters as it may see fit, and, if the
Trustee shall determine to make such further inquiry or investigation, it shall
be entitled to examine the books, records and premises of the Issuer,


-62-

--------------------------------------------------------------------------------





personally or by agent or attorney, at the expense of the Issuer and shall Incur
no liability of any kind by reason of such inquiry or investigation.
(g)    The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the written request or direction of any
of the Holders pursuant to this Indenture, unless, subject to the terms hereof,
such Holders shall have offered, and if requested, provided, to the Trustee
security or indemnity satisfactory to the Trustee, in its sole discretion,
against any loss, liability or expense which might be Incurred by it in
compliance with such request or direction.
(h)    The Trustee shall not be responsible or liable for any action taken or
omitted by it in good faith at the direction of the Holders of not less than a
majority in principal amount of the Notes as to the time, method and place of
conducting any proceedings for any remedy available to the Trustee or the
exercising of any power conferred by this Indenture.
(i)    Any action taken, or omitted to be taken, by the Trustee in good faith
pursuant to this Indenture upon the request or authority or consent of any
person who, at the time of making such request or giving such authority or
consent, is the Holder of any Note shall be conclusive and binding upon future
Holders of Notes and upon Notes executed and delivered in exchange therefor or
in place thereof.
(j)    Except with respect to Section 4.01, the Trustee shall have no duty to
inquire as to the performance of the Issuer with respect to the covenants
contained in Article IV. The Trustee shall not be deemed to have notice of any
Default or Event of Default unless a Trust Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is in fact such a
Default is received by the Trustee at the Corporate Trust Office, and such
notice references the Notes and this Indenture.
(k)    The Trustee may request that the Issuer delivers an Officers’ Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officers’
Certificate may be signed by any Person authorized to sign an Officers’
Certificate, including any Person specified as so authorized in any such
certificate previously delivered and not superseded.
(l)    The Trustee shall not be responsible or liable for punitive, special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
actions.
(m)    The Trustee shall not be required to give any bond or surety in respect
of the execution of the trusts and powers under this Indenture.
(n)    The Trustee shall not be responsible or liable for any failure or delay
in the performance of its obligations under this Indenture arising out of or
caused, directly or indirectly, by circumstances beyond its reasonable control,
including, without limitation, acts of God; earthquakes; fire; flood; terrorism;
wars and other military disturbances; sabotage; epidemics; riots; interruptions;
loss or malfunction of utilities, computer (hardware or software) or
communication services; accidents; labor disputes; and acts of civil or military
authorities and governmental action.
SECTION 7.03.    Individual Rights of Trustee. The Trustee in its individual or
any other capacity may become the owner or pledgee of Notes and may otherwise
deal with the Issuer or its Affiliates with the same rights it would have if it
were not Trustee. Any Paying Agent or Registrar may do the same with like
rights. However, the Trustee must comply with Sections 7.10 and 7.11.
SECTION 7.04.    Trustee’s Disclaimer. The Trustee shall not be responsible for
and makes no representation as to the validity or adequacy of this Indenture,
the Note Guarantees or the Notes, it shall not be accountable for the Issuer’s
use of the proceeds from the Notes, and it shall not be responsible for any
statement of the Issuer or any Guarantor in this Indenture or in any document
issued in connection with the sale of the Notes or in the Notes other than the
Trustee’s certificate of authentication. The Trustee shall not be charged with
knowledge of


-63-

--------------------------------------------------------------------------------





any Default or Event of Default under Sections 6.01(3), (4), (5), (6), (7), (8)
or (9), or of the identity of any Significant Subsidiary unless either (a) a
Trust Officer shall have actual knowledge thereof or (b) the Trustee shall have
received written notice thereof in accordance with Section 11.01 from the
Issuer, any Guarantor or any Holder. In accepting the trust hereby created, the
Trustee acts solely as Trustee under this Indenture and not in its individual
capacity and all persons, including without limitation the Holders and the
Issuer having any claim against the Trustee arising from this Indenture shall
look only to the funds and accounts held by the Trustee hereunder for payment
except as otherwise provided herein.
SECTION 7.05.    Notice of Defaults. If a Default occurs, is continuing and the
Trustee, is informed of such occurrence by the Issuer, the Trustee must mail (or
with respect to Global Notes, to the extent permitted or required by applicable
DTC procedures or regulations, send electronically) to each Holder notice of
such Default within 90 days after it is notified by the Issuer. Except in the
case of a Default in the payment of principal of or premium, if any, or interest
on any Note, the Trustee may withhold notice if and so long as the Trustee in
good faith determines that withholding notice is in the interest of the Holders.
In addition, the Issuer is required to deliver to the Trustee, within 120 days
after the end of each fiscal year, a certificate indicating whether the signers
thereof know of any Default that occurred during the previous year. The Issuer
is required to deliver to the Trustee, within 30 days after the occurrence
thereof, written notice of any event that would constitute certain Defaults,
their status and what action the Issuer is taking or proposes to take in respect
thereof. The Trustee will not be deemed to have knowledge of any Defaults or
Events of Default unless written notice of an event, which is in fact a Default,
has been delivered to the Trustee at its office specified in this Indenture and
such notice references the Notes and this Indenture and states that it is a
“notice of default.”
SECTION 7.06.    [Reserved].
SECTION 7.07.    Compensation and Indemnity. The Issuer shall pay to the Trustee
(acting in any capacity hereunder) from time to time compensation for its
acceptance of this Indenture and its services hereunder. The Trustee’s
compensation shall not be limited by any law on compensation of a trustee of an
express trust. The Issuer shall reimburse the Trustee upon request for all
reasonable out-of-pocket expenses Incurred or made by it, including costs of
collection, in addition to the compensation for its services. Such expenses
shall include the reasonable compensation and expenses, disbursements and
advances of the Trustee’s agents, counsel, accountants and experts. The Issuer
and the Guarantors, jointly and severally, shall indemnify the Trustee (acting
in any capacity hereunder) or any predecessor Trustee and their directors,
officers, employees and agents against any and all loss, liability, claim,
damage or expense (including reasonable attorneys’ fees and expenses and
including taxes (other than taxes based upon, measured by or determined by the
income of the Trustee)) Incurred by or in connection with the acceptance or
administration of this trust and the performance of its duties hereunder,
including the costs and expenses of enforcing this Indenture or any Note
Guarantee against the Issuer or any Guarantor (including this Section 7.07) and
defending itself against or investigating any claim (whether asserted by the
Issuer, any Guarantor, any Holder or any other Person). The obligation to pay
such amounts shall survive the payment in full or defeasance of the Notes or the
removal or resignation of the Trustee. The Trustee shall notify the Issuer of
any claim for which it may seek indemnity promptly upon obtaining actual
knowledge thereof; provided, however, that any failure so to notify the Issuer
shall not relieve the Issuer or any Guarantor of its indemnity obligations
hereunder. The Issuer shall defend the claim and the indemnified party shall
provide reasonable cooperation at the Issuer’s expense in the defense. Such
indemnified parties may have separate counsel and the Issuer and such Guarantor,
as applicable, shall pay the fees and expenses of such counsel; provided,
however, that the Issuer shall not be required to pay such fees and expenses if
it assumes such indemnified parties’ defense and, in such indemnified parties’
reasonable judgment, there is no actual or potential conflict of interest
between the Issuer and the Guarantors, as applicable, and such parties in
connection with such defense. The Issuer need not reimburse any expense or
indemnify against any loss, liability or expense Incurred by an indemnified
party through such party’s own willful misconduct or gross negligence as
determined by a final non-appealable order of a court of competent jurisdiction.
To secure the Issuer’s and the Guarantors’ payment obligations under this
Section 7.07, the Trustee shall have a Lien prior to the Notes on all money or
property held or collected by the Trustee, in its capacity as Trustee, other
than money or property held in trust to pay principal of and interest on
particular Notes.


-64-

--------------------------------------------------------------------------------





The Issuer’s and the Guarantors’ payment obligations pursuant to this Indenture
and the Trustee’s Lien provided in this Section 7.07 shall survive the
satisfaction or discharge of this Indenture, any rejection or termination of
this Indenture under any Bankruptcy Law or the resignation or removal of the
Trustee. Without prejudice to any other rights available to the Trustee under
applicable law, when the Trustee Incurs expenses or renders services after the
occurrence of a Default specified in Section 6.01(6) or (7) with respect to the
Issuer, the expenses and the compensation for the services (including the fees
and expenses of its agents and counsel) are intended to constitute expenses of
administration under the Bankruptcy Law.
No provision of this Indenture shall require the Trustee to expend or risk its
own funds or otherwise Incur any financial liability in the performance of any
of its duties hereunder, or in the exercise of any of its rights or powers, if
repayment of such funds or adequate indemnity against such risk or liability is
not assured to its satisfaction, in its sole discretion.
SECTION 7.08.    Replacement of Trustee.
(a)    The Trustee may resign at any time by so notifying the Issuer in writing
at least 30 days in advance of such resignation and be discharged upon such
resignation from the trust created hereby by so notifying the Issuer. The
Holders of a majority in aggregate principal amount of the Notes may remove the
Trustee by so notifying the Trustee and may appoint a successor Trustee. The
Issuer may upon five Business Days’ notice remove the Trustee if:
(1)    the Trustee fails to comply with Section 7.10;
(2)    the Trustee is adjudged bankrupt or insolvent;
(3)    a receiver or other public officer takes charge of the Trustee or its
property; or
(4)    the Trustee otherwise becomes incapable of acting.
(b)    If the Trustee resigns, is removed by the Issuer or by the Holders of a
majority in aggregate principal amount of the Notes and such Holders do not
reasonably promptly appoint a successor Trustee, or if a vacancy exists in the
office of Trustee for any reason (the Trustee in such event being referred to
herein as the retiring Trustee), the Issuer shall promptly appoint a successor
Trustee.
(c)    A successor Trustee shall deliver a written acceptance of its appointment
to the retiring Trustee and to the Issuer. Thereupon the resignation or removal
of the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail, or otherwise deliver in accordance with the
procedures of the Depository, a notice of its succession to the Holders. The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, provided that all sums owing to the Trustee hereunder
have been paid and subject to the Lien provided in Section 7.07. The retiring
(or removed) Trustee shall have no liability or responsibility for the actions
or inaction of any successor Trustee.
(d)    If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee or the Holders of
10% in principal amount of the Notes may petition at the expense of the Issuer
any court of competent jurisdiction for the appointment of a successor Trustee.
(e)    If the Trustee fails to comply with Section 7.10, unless the Trustee’s
duty to resign is stayed as provided in Section 310(b) of the Trust Indenture
Act, any Holder who has been a bona fide Holder of a Note for at least six
months may petition any court of competent jurisdiction for the removal of the
Trustee and the appointment of a successor Trustee.
(f)    Notwithstanding the replacement of the Trustee pursuant to this Section
7.08, the Issuer’s obligations under this Article VII shall continue for the
benefit of the retiring Trustee.


-65-

--------------------------------------------------------------------------------





SECTION 7.09.    Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation or banking association without
any further act shall be the successor Trustee.
In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; and in all such cases
such certificates shall have the full force which it is anywhere in the Notes or
in this Indenture provided that the certificate of the Trustee shall have.
SECTION 7.10.    Eligibility; Disqualification. The Trustee shall at all times
satisfy the requirements of Section 310(a) of the Trust Indenture Act. The
Trustee shall have a combined capital and surplus of at least $100 million as
set forth in its most recent published annual report of condition. The Trustee
shall comply with Section 310(b) of the Trust Indenture Act, subject to its
right to apply for a stay of its duty to resign under the penultimate paragraph
of Section 310(b) of the Trust Indenture Act; provided, however, that there
shall be excluded from the operation of Section 310(b)(1) of the Trust Indenture
Act any series of securities issued under this Indenture and any indenture or
indentures under which other securities or certificates of interest or
participation in other securities of the Issuer are outstanding if the
requirements for such exclusion set forth in Section 310(b)(1) of the Trust
Indenture Act are met.
SECTION 7.11.    Preferential Collection of Claims Against the Issuer. The
Trustee shall comply with Section 311(a) of the Trust Indenture Act, excluding
any creditor relationship listed in Section 311(b) of the Trust Indenture Act. A
Trustee who has resigned or been removed shall be subject to Section 311(a) of
the Trust Indenture Act to the extent indicated.


ARTICLE VIII
DISCHARGE OF INDENTURE; DEFEASANCE
SECTION 8.01.    Discharge of Liability on Notes; Defeasance.
(a)    This Indenture shall be discharged and shall cease to be of further
effect (except as to surviving rights and immunities of the Trustee) as to all
outstanding Notes when:
(1)    either (a) all the Notes theretofore authenticated and delivered (except
lost, stolen or destroyed Notes that have been replaced or paid and Notes for
whose payment money has theretofore been deposited in trust or segregated and
held in trust by the Issuer and thereafter repaid to the Issuer or discharged
from such trust) have been delivered to the Trustee for cancellation or (b) all
of the Notes (i) have become due and payable, (ii) will become due and payable
at their Stated Maturity within one year or (iii) if redeemable at the option of
the Issuer, are to be called for redemption within one year under arrangements
reasonably satisfactory to the Trustee for the giving of notice of redemption by
the Trustee in the name, and at the expense, of the Issuer, and the Issuer has
irrevocably deposited or caused to be deposited with the Trustee funds in an
amount sufficient to pay and discharge the entire Indebtedness on the Notes not
theretofore delivered to the Trustee for cancellation, for principal of,
premium, if any, and interest on the Notes to the date of deposit together with
irrevocable instructions from the Issuer directing the Trustee to apply such
funds to the payment thereof at maturity or redemption, as the case may be;
provided that upon any redemption that requires the payment of the Applicable
Premium, the amount deposited shall be sufficient for purposes of this Indenture
to the extent that an amount is deposited with the Trustee equal to the
Applicable Premium calculated as of the date of the notice of redemption, with
any deficit as of the date of the redemption only required to be deposited with
the Trustee on or prior to the date of the redemption; and


-66-

--------------------------------------------------------------------------------





(2)    the Issuer and/or the Guarantors have paid all other sums payable under
this Indenture.
Upon completion of the foregoing, the Issuer shall deliver to the Trustee an
Officers’ Certificate and an Opinion of Counsel stating that all conditions
precedent under this Indenture relating to the satisfaction and discharge of
this Indenture have been complied with.
(b)    Subject to Sections 8.01(c) and 8.02, (1) at any time, the Issuer may, at
its option, elect to have the obligations of the Issuer and the Guarantors under
the Notes, the Note Guarantees and this Indenture terminate (“legal
defeasance”), except for certain obligations, including those respecting the
defeasance trust and obligations to register the transfer or exchange of the
Notes, to replace mutilated, destroyed, lost or stolen Notes and to maintain a
registrar and paying agent in respect of the Notes.
In addition, the Issuer may, at its option and at any time, elect to have its
obligations and those of the Guarantors released with respect to obligations
under Section 4.08 and under the covenants described under Section 4, the
operation of the cross acceleration provision, the bankruptcy provisions with
respect to Guarantors and Significant Subsidiaries and the judgment default
provision described under Section 6.01 and the limitations contained under
Section 5.01(a)(3) (“covenant defeasance”).
The Issuer may exercise its legal defeasance option notwithstanding its prior
exercise of its covenant defeasance option. If the Issuer exercises its legal
defeasance option with respect to the Notes, payment of the Notes may not be
accelerated because of an Event of Default with respect thereto. If the Issuer
exercises its covenant defeasance option with respect to the Notes, payment of
the Notes may not be accelerated because of an Event of Default specified in
clause (1), (5), (6) (with respect only to Significant Subsidiaries and
Guarantors) or (7) under Section 6.01 or because of the failure of the Issuer to
comply with Section 5.01(a)(3). If the Issuer exercises its legal defeasance
option or its covenant defeasance option with respect to the Notes, each
Guarantor under this Indenture shall be released from all of its obligations
with respect to its Note Guarantee in respect of the Notes.
In order to exercise either of the defeasance options with respect to the Notes,
the Issuer must irrevocably deposit in trust (the “defeasance trust”) with the
Trustee money or U.S. Government Obligations for the payment of principal and
interest on the Notes to redemption or maturity, as the case may be, and must
comply with certain other conditions, including delivery to the Trustee of an
Opinion of Counsel to the effect that the beneficial owners of the Notes will
not recognize income, gain or loss for federal income tax purposes as a result
of such deposit and defeasance and will be subject to federal income tax on the
same amounts and in the same manner and at the same times as would have been the
case if such deposit and defeasance had not occurred (and, in the case of legal
defeasance only, such Opinion of Counsel must be based on a ruling of the
Internal Revenue Service or other change in applicable federal income tax law);
provided, that upon any redemption that requires the payment of the Applicable
Premium, the amount deposited shall be sufficient for purposes of this Indenture
to the extent that an amount is deposited with the Trustee equal to the
Applicable Premium calculated as of the date of the notice of redemption, with
any deficit as of the date of the redemption only required to be deposited with
the Trustee on or prior to the date of the redemption.
Upon satisfaction of the conditions set forth herein and upon request of the
Issuer, the Trustee shall acknowledge in writing the discharge of those
obligations that the Issuer terminates.
(c)    Notwithstanding Section 8.01(a) and (b), the Issuer’s obligations in
Sections 2.04, 2.05, 2.06, 2.07, 2.08 and 2.09 and Article VII, including,
without limitation, Sections 7.07 and 7.08 and in this Article VIII and the
rights and immunities of the Trustee under this Indenture shall survive until
the Notes have been paid in full. Thereafter, the Issuer’s obligations in
Sections 7.07, 7.08, 8.05 and 8.06 and the rights and immunities of the Trustee
under this Indenture shall survive such satisfaction and discharge.
SECTION 8.02.    Conditions to Defeasance. The Issuer may exercise its legal
defeasance option or its covenant defeasance option only if:


-67-

--------------------------------------------------------------------------------





(1)    the Issuer irrevocably deposits in trust with the Trustee cash in U.S.
Dollars, U.S. Government Obligations or a combination thereof sufficient to pay
the principal of and premium (if any) and interest on the Notes when due at
maturity or redemption, as the case may be;
(2)    the Issuer delivers to the Trustee a certificate from a nationally
recognized firm of independent accountants expressing their opinion that the
payments of principal and interest when due and without reinvestment on the
deposited U.S. Government Obligations plus any deposited money without
investment will provide cash at such times and in such amounts as will be
sufficient to pay principal, premium, if any, and interest when due on all the
Notes to maturity or redemption, as the case may be;
(3)    no Default specified in Section 6.01(6) or (7) with respect to the Issuer
shall have occurred or is continuing on the date of such deposit;
(4)    the deposit does not constitute a default under any other material
agreement or instrument binding on the Issuer;
(5)    in the case of the legal defeasance option, the Issuer shall have
delivered to the Trustee an Opinion of Counsel stating that (1) the Issuer has
received from, or there has been published by, the Internal Revenue Service a
ruling, or (2) since the date of this Indenture there has been a change in the
applicable U.S. federal income tax law, in either case to the effect that, and
based thereon such Opinion of Counsel shall confirm that, the Holders of the
Notes will not recognize income, gain or loss for U.S. federal income tax
purposes as a result of such deposit and defeasance and will be subject to U.S.
federal income tax on the same amounts and in the same manner and at the same
times as would have been the case if such deposit and defeasance had not
occurred; provided that upon any redemption that requires the payment of the
Applicable Premium, the amount deposited shall be sufficient for purposes of
this Indenture to the extent that an amount is deposited with the Trustee equal
to the Applicable Premium calculated as of the date of the notice of redemption,
with any deficit as of the date of the redemption only required to be deposited
with the Trustee on or prior to the date of the redemption. Notwithstanding the
foregoing, the Opinion of Counsel required by the immediately preceding sentence
with respect to a legal defeasance need not be delivered if all of the Notes not
theretofore delivered to the Trustee for cancellation (x) have become due and
payable or (y) will become due and payable at their Stated Maturity within one
year under arrangements satisfactory to the Trustee for the giving of notice of
redemption by the Trustee in the name, and at the expense, of the Issuer;
(6)    such exercise does not impair the contractual right of any Holder to
receive payment of principal of, premium, if any, and interest on such Holder’s
Notes on or after the due dates thereof or to institute suit for the enforcement
of any payment on or with respect to such Holder’s Notes;
(7)    in the case of the covenant defeasance option, the Issuer shall have
delivered to the Trustee an Opinion of Counsel to the effect that the Holders
will not recognize income, gain or loss for U.S. federal income tax purposes as
a result of such deposit and defeasance and will be subject to U.S. federal
income tax on the same amounts, in the same manner and at the same times as
would have been the case if such deposit and defeasance had not occurred; and
(8)    the Issuer delivers to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent to the defeasance
and discharge of the Notes to be so defeased and discharged as contemplated by
this Article VIII have been complied with.
Before or after a deposit, the Issuer may make arrangements satisfactory to the
Trustee for the redemption of such Notes at a future date in accordance with
Article III.
SECTION 8.03.    Application of Trust Money. The Trustee shall hold in trust
money or U.S. Government Obligations (including proceeds thereof) deposited with
it pursuant to this Article VIII. The Trustee shall apply the deposited money
and the money from U.S. Government Obligations through each Paying Agent and in
accordance with this Indenture to the payment of principal of and interest on
the Notes so discharged or defeased; provided that,


-68-

--------------------------------------------------------------------------------





if there is a tender offer by the Issuer for outstanding Notes that is in
progress at the time of such deposit, such money deposited with the Trustee
pursuant to Section 8.01 or 8.02 may be applied to pay any cash consideration
for any Notes validly tendered into such tender offer and not validly withdrawn
so long as prior to any such application the Issuer delivers an Officers’
Certificate to the Trustee certifying that after giving effect to such
application, the amount remaining on deposit with the Trustee will be
sufficient, without consideration of any reinvestment of interest, to pay and
discharge the entire Indebtedness on the Notes (excluding Notes delivered to the
Trustee for cancellation and Notes to be repurchased in such tender offer) for
principal, premium, if any, and accrued interest to the date of maturity or
redemption, as the case may be.
SECTION 8.04.    Repayment to Issuer. Each of the Trustee and each Paying Agent
shall promptly turn over to the Issuer upon request any money or U.S. Government
Obligations held by it as provided in this Article VIII that, in the written
opinion of a nationally recognized firm of independent public accountants
delivered to the Trustee (which delivery shall only be required if U.S.
Government Obligations have been so deposited), are in excess of the amount
thereof that would then be required to be deposited to effect an equivalent
discharge or defeasance in accordance with this Article VIII.
Subject to any applicable abandoned property law, the Trustee and each Paying
Agent shall pay to the Issuer upon written request any money held by them for
the payment of principal or interest that remains unclaimed for two years, and,
thereafter, Holders entitled to the money must look to the Issuer for payment as
general creditors, and the Trustee and each Paying Agent shall have no further
liability with respect to such monies.
SECTION 8.05.    Indemnity for U.S. Government Obligations. The Issuer shall pay
and shall indemnify the Trustee against any tax, fee or other charge imposed on
or assessed against deposited U.S. Government Obligations or the principal and
interest received on such U.S. Government Obligations.
SECTION 8.06.    Reinstatement. If the Trustee or any Paying Agent is unable to
apply any money or U.S. Government Obligations in accordance with this Article
VIII by reason of any legal proceeding or by reason of any order or judgment of
any court or governmental authority enjoining, restraining or otherwise
prohibiting such application, the Issuer’s obligations under this Indenture and
the Notes so discharged or defeased shall be revived and reinstated as though no
deposit had occurred pursuant to this Article VIII until such time as the
Trustee or any Paying Agent is permitted to apply all such money or U.S.
Government Obligations in accordance with this Article VIII; provided, however,
that, if the Issuer has made any payment of principal of, or interest on, any
such Notes because of the reinstatement of its obligations, the Issuer shall be
subrogated to the rights of the Holders of such Notes to receive such payment
from the money or U.S. Government Obligations held by the Trustee or any Paying
Agent.
    

ARTICLE IX
AMENDMENTS AND WAIVERS
SECTION 9.01.    Without Consent of the Holders. Without the consent of any
Holder, the Issuer, the Guarantors and the Trustee may amend this Indenture:
(1)    to cure any ambiguity, omission, defect or inconsistency, as determined
by the Issuer in good faith;
(2)    to provide for the assumption by a successor Person of the obligations of
the Issuer or any Guarantor under this Indenture;
(3)    to provide for uncertificated Notes in addition to or in place of
certificated Notes (provided that the uncertificated Notes are issued in
registered form for purposes of Section 163(f) of the Code, or in a manner such
that the uncertificated Notes are described in Section 163(f)(2)(B) of the
Code);


-69-

--------------------------------------------------------------------------------





(4)    to add Guarantees with respect to the Notes, including any Note
Guarantees, or to secure the Notes;
(5)    to add to the covenants of the Issuer or a Restricted Subsidiary for the
benefit of the Holders or to surrender any right or power conferred upon the
Issuer or a Restricted Subsidiary;
(6)    to make any change that would provide any additional rights or benefits
to the Holders or that does not adversely affect the rights of any Holder in any
material respect;
(7)    to conform the text of this Indenture or the Notes (including the Note
Guarantees) to any provision of the “Description of Notes” in the Offering
Memorandum to the extent that such provision in the “Description of Notes” was
intended to be a verbatim recitation of a provision of this Indenture or the
Notes;
(8)    to make any amendment to the provisions of this Indenture relating to the
transfer and legending of Notes; provided, however, that (a) compliance with
this Indenture as so amended would not result in Notes being transferred in
violation of the Securities Act or any other applicable securities law and (b)
such amendment does not materially and adversely affect the rights of Holders to
transfer Notes; and
(9)    to provide for the issuance of Additional Notes in accordance with the
terms of this Indenture.
SECTION 9.02.    With Consent of the Holders. The Issuer, the Guarantors and the
Trustee may amend this Indenture, the Notes and the Note Guarantees with the
consent of the Holders of a majority in aggregate principal amount of the Notes
then outstanding (including consents obtained in connection with a purchase of,
or tender offer or exchange for, the Notes), including, without limitation, the
provisions related to a Change of Control, and any existing Default or Event of
Default or compliance with any provisions may also be waived with the consent of
the Holders of a majority in aggregate principal amount of the Notes then
outstanding (including consents obtained in connection with a purchase of, or
tender offer or exchange for, the Notes). However, without the consent of each
Holder affected thereby, an amendment or waiver may not, among other things:
(1)    reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;
(2)    reduce the rate of or extend the time for payment of interest on any
Note;
(3)    reduce the principal of or change the Stated Maturity of any Note;
(4)    reduce the amount payable upon the redemption of any Note;
(5)    make any Note payable in money other than that stated in the Note;
(6)    impair the contractual right of any Holder to receive payment of
principal of and interest on such Holder’s Notes on or after the due dates
therefor or to institute suit for the enforcement of any payment on or with
respect to such Holder’s Notes;
(7)    make any change in the amendment provisions that require each Holder’s
consent or in the waiver provisions;
(8)    expressly subordinate the Notes or any Note Guarantee in right of payment
to any other Indebtedness of the Issuer or any Guarantor; or
(9)    make any change in, or release other than in accordance with this
Indenture, any Note Guarantee that would adversely affect the Holders.


-70-

--------------------------------------------------------------------------------





The consent of the Holders is not necessary under this Indenture to approve the
particular form of any proposed amendment. It is sufficient if such consent
approves the substance of the proposed amendment.
After an amendment under this Section 9.02 becomes effective, the Issuer will be
required to send to Holders a notice briefly describing such amendment, with a
copy to the Trustee. However, the failure to give such notice to all Holders, or
any defect therein, will not impair or affect the validity of the amendment
under this Section 9.02.


SECTION 9.03.    Revocation and Effect of Consents and Waivers.
(a)    A consent to an amendment or a waiver by a Holder of a Note shall bind
the Holder and every subsequent Holder of that Note or portion of the Note that
evidences the same debt as the consenting Holder’s Note, even if notation of the
consent or waiver is not made on the Note. However, any such Holder or
subsequent Holder may revoke the consent or waiver as to such Holder’s Note or
portion of the Note if the Trustee receives the notice of revocation before the
date on which the Trustee receives an Officers’ Certificate from the Issuer
certifying that the requisite principal amount of Notes have consented. After an
amendment or waiver becomes effective, it shall bind every Holder. An amendment
or waiver becomes effective upon the (i) receipt by the Issuer or the Trustee of
consents by the Holders of the requisite principal amount of securities, (ii)
satisfaction of conditions to effectiveness as set forth in this Indenture and
any indenture supplemental hereto containing such amendment or waiver and (iii)
execution of such amendment or waiver (or supplemental indenture) by the Issuer,
the Guarantors and the Trustee.
(b)    The Issuer may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to give their consent or take any
other action described above or required or permitted to be taken pursuant to
this Indenture. If a record date is fixed, then notwithstanding Section 9.03(a),
those Persons who were Holders at such record date (or their duly designated
proxies), and only those Persons, shall be entitled to give such consent or to
revoke any consent previously given or to take any such action, whether or not
such Persons continue to be Holders after such record date. No such consent
shall be valid or effective for more than 120 days after such record date.
SECTION 9.04.    Notation or Exchange of Notes. If an amendment, supplement or
waiver changes the terms of a Note, the Issuer may require the Holder of the
Note to deliver it to the Trustee. The Trustee may place an appropriate notation
on the Note regarding the changed terms and return it to the Holder.
Alternatively, if the Issuer or the Trustee so determine, the Issuer in exchange
for the Note shall issue and, upon written order of the Issuer signed by an
Officer, the Trustee shall authenticate a new Note that reflects the changed
terms. Failure to make the appropriate notation or to issue a new Note shall not
affect the validity of such amendment, supplement or waiver.
SECTION 9.05.    Trustee to Sign Amendments. The Trustee shall sign any
amendment, supplement or waiver authorized pursuant to this Article IX if the
amendment does not adversely affect the rights, duties, liabilities or
immunities of the Trustee. If it does, the Trustee may but need not sign it. In
signing such amendment, the Trustee shall be entitled to receive indemnity or
security satisfactory to it and shall be provided with, and (subject to Section
7.01) shall be fully protected in relying upon, (i) an Officers’ Certificate and
(ii) an Opinion of Counsel stating that such amendment, supplement or waiver is
authorized or permitted by this Indenture.
SECTION 9.06.    Additional Voting Terms; Calculation of Principal Amount. All
Notes issued under this Indenture shall vote and consent together on all matters
(as to which any of such Notes may vote) as one class and no Notes will have the
right to vote or consent as a separate class on any matter. Determinations as to
whether Holders of the requisite aggregate principal amount of Notes have
concurred in any direction, waiver or consent shall be made in accordance with
this Article IX and Section 2.13.


ARTICLE X


-71-

--------------------------------------------------------------------------------





GUARANTEE
SECTION 10.01.    Note Guarantee.
(a)    Initially, the Issuer and each direct and indirect Restricted Subsidiary
that is a Domestic Subsidiary of the Issuer that Guarantees the obligations of
the Issuer under the Credit Agreement, as primary obligor and not merely as
surety, will jointly and severally irrevocably and unconditionally Guarantee, on
a senior unsecured basis, the performance and full and punctual payment when
due, whether at maturity, by acceleration or otherwise, of all obligations of
the Issuer under the Indenture and the Notes, whether for payment of principal
of, or interest on, the Notes, expenses, indemnification or otherwise, on the
terms set forth in the Indenture by executing the Indenture.
(b)    Each Guarantor hereby jointly and severally, irrevocably and
unconditionally guarantees, on a senior basis, as a primary obligor and not
merely as a surety, to each Holder and to the Trustee and its successors and
assigns (i) the performance and punctual payment when due, whether at Stated
Maturity, by acceleration or otherwise, of all obligations of the Issuer under
this Indenture and the Notes, whether for payment of principal of, premium, if
any, or interest on the Notes and all other monetary obligations of the Issuer
under this Indenture and the Notes and (ii) the full and punctual performance
within applicable grace periods of all other obligations of the Issuer whether
for fees, expenses, indemnification or otherwise under this Indenture and the
Notes (all the foregoing being hereinafter collectively called the “Guaranteed
Obligations”). The Guaranteed Obligations of all Guarantors shall be unsecured.
Each Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice or further assent from any
Guarantor, and that each Guarantor shall remain bound under this Article X
notwithstanding any extension or renewal of any Guaranteed Obligation.
(c)    Each Guarantor waives presentation to, demand of payment from and protest
to the Issuer of any of the Guaranteed Obligations and also waives notice of
protest for nonpayment. Each Guarantor waives notice of any default under the
Notes or the Guaranteed Obligations. The obligations of each Guarantor hereunder
shall not be affected by (i) the failure of any Holder or the Trustee to assert
any claim or demand or to enforce any right or remedy against the Issuer or any
other Person under this Indenture, the Notes or any other agreement or
otherwise; (ii) any extension or renewal of this Indenture, the Notes or any
other agreement; (iii) any rescission, waiver, amendment or modification of any
of the terms or provisions of this Indenture, the Notes or any other agreement;
(iv) the release of any security held by any Holder or the Trustee for the
Guaranteed Obligations or each Guarantor; (v) the failure of any Holder or the
Trustee to exercise any right or remedy against any other guarantor of the
Guaranteed Obligations; or (vi) any change in the ownership of each Guarantor,
except as provided in Section 10.02(b). Each Guarantor hereby waives any right
to which it may be entitled to have its obligations hereunder divided among the
Guarantors, such that such Guarantor’s obligations would be less than the full
amount claimed.
(d)    Each Guarantor hereby waives any right to which it may be entitled to
have the assets of the Issuer first be used and depleted as payment of the
Issuer’s or such Guarantor’s obligations hereunder prior to any amounts being
claimed from or paid by such Guarantor hereunder. Each Guarantor hereby waives
any right to which it may be entitled to require that the Issuer be sued prior
to an action being initiated against such Guarantor.
(e)    Each Guarantor further agrees that its Note Guarantee herein constitutes
a guarantee of payment, performance and compliance when due (and not a guarantee
of collection) and waives any right to require that any resort be had by any
Holder or the Trustee to any security held for payment of the Guaranteed
Obligations.
(f)    The Note Guarantee of each Guarantor is, to the extent and in the manner
set forth in this Article X, equal in right of payment to all Senior
Indebtedness and senior in right of payment to all Subordinated Indebtedness of
such Guarantor.
(g)    Except as expressly set forth in Sections 8.01(b), 10.02 and 10.06, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense of setoff, counterclaim, recoupment or termination whatsoever or
by reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations or otherwise. Without limiting the generality of the foregoing, the


-72-

--------------------------------------------------------------------------------





obligations of each Guarantor herein shall not be discharged or impaired or
otherwise affected by the failure of any Holder or the Trustee to assert any
claim or demand or to enforce any remedy under this Indenture, the Notes or any
other agreement, by any waiver or modification of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of any Guarantor
or would otherwise operate as a discharge of any Guarantor as a matter of law or
equity.
(h)    Each Guarantor agrees that its Note Guarantee shall remain in full force
and effect until payment in full of all the Guaranteed Obligations. Each
Guarantor further agrees that its Note Guarantee herein shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Guaranteed Obligation is
rescinded or must otherwise be restored by any Holder or the Trustee upon the
bankruptcy or reorganization of the Issuer or otherwise.
(i)    In furtherance of the foregoing and not in limitation of any other right
which any Holder or the Trustee has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Issuer to pay the principal of or
interest on any Guaranteed Obligation when and as the same shall become due,
whether at maturity, by acceleration, by redemption or otherwise, or to perform
or comply with any other Guaranteed Obligation, each Guarantor hereby promises
to and shall, upon receipt of written demand by the Trustee, forthwith pay, or
cause to be paid, in cash, to the Holders or the Trustee an amount equal to the
sum of (i) the unpaid principal amount of such Guaranteed Obligations, (ii)
accrued and unpaid interest on such Guaranteed Obligations (but only to the
extent not prohibited by applicable law) and (iii) all other monetary
obligations of the Issuer to the Holders and the Trustee.
(j)    Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Holders in respect of any Guaranteed Obligations
guaranteed hereby until payment in full of all Guaranteed Obligations. Each
Guarantor further agrees that, as between it, on the one hand, and the Holders
and the Trustee, on the other hand, (i) the maturity of the Guaranteed
Obligations guaranteed hereby may be accelerated as provided in Article VI for
the purposes of the Note Guarantee herein, notwithstanding any stay, injunction
or other prohibition preventing such acceleration in respect of the Guaranteed
Obligations guaranteed hereby, and (ii) in the event of any declaration of
acceleration of such Guaranteed Obligations as provided in Article VI, such
Guaranteed Obligations (whether or not due and payable) shall forthwith become
due and payable by the Guarantors for the purposes of this Section 10.01.
(k)    Each Guarantor also agrees to pay any and all costs and expenses
(including reasonable out-of-pocket attorneys’ fees and expenses) Incurred by
the Trustee or any Holder in enforcing any rights under this Section 10.01.
(l)    Upon request of the Trustee, each Guarantor shall execute and deliver
such further instruments and do such further acts as may be reasonably necessary
or proper to carry out more effectively the purpose of this Indenture.
SECTION 10.02.    Limitation on Liability.
(a)    The obligations of each Guarantor under its Note Guarantee are intended
to be limited as necessary to prevent that Guarantee from constituting a
fraudulent conveyance under applicable law. If, however, a Note Guarantee were
rendered voidable, it could be subordinated by a court to all other indebtedness
or other liabilities (including guarantees and other contingent liabilities) of
the applicable Guarantor, and, depending on the amount of such other
indebtedness, a Guarantor’s liability on its Note Guarantee could be reduced to
zero.
(b)    A Note Guarantee as to the Issuer or any Restricted Subsidiary that is
(or becomes) a party hereto on the date hereof or that executes a supplemental
indenture in accordance with Section 4.11 and provides a Guarantee of the Notes
shall terminate and be of no further force or effect and such Note Guarantee
shall be deemed to be automatically released from all obligations under this
Article X upon any of the following:


-73-

--------------------------------------------------------------------------------





(1)    with respect to a Guarantor, upon the sale, disposition, exchange or
other transfer (including through merger, consolidation, amalgamation or
otherwise) of the Capital Stock (including any sale, disposition or other
transfer following which the applicable Guarantor is no longer a Restricted
Subsidiary) of the applicable Guarantor if such sale, disposition, exchange or
other transfer is made in a manner not in violation of the Indenture;
(2)    with respect to a Guarantor, upon the designation of the Guarantor as an
Unrestricted Subsidiary under the Indenture;
(3)    with respect to a Guarantor, if the Guarantor is dissolved or liquidated;
(4)    upon the release or discharge of the Guarantee by a Guarantor of the
Credit Agreement or any other Indebtedness that resulted in the obligation to
provide a Note Guarantee, except a release or discharge by or as a result of
payment under such Guarantee; and
(5)    if the Issuer exercises its legal defeasance option or its covenant
defeasance option as described under Section 8.01(b) or if the Issuer’s
obligations under the Indenture are discharged in accordance with the terms of
the Indenture.
A Restricted Subsidiary’s Note Guarantee also will be automatically released
upon the applicable Subsidiary ceasing to be a Subsidiary as a result of any
foreclosure of any pledge or security interest securing amounts outstanding
under the Credit Agreement or other exercise of remedies in respect thereof.
As of September 30, 2019, the Issuer’s Subsidiaries that will not Guarantee the
Notes had no Indebtedness outstanding (excluding intercompany liabilities). The
Issuer’s Subsidiaries that will not Guarantee the Notes generated $129.3 million
and $14.2 million of our consolidated revenue and operating income,
respectively, in each case, for the nine months ended September 30, 2019, and
accounted for approximately 2.5% of our total assets (excluding all intercompany
balances), and approximately 1.5% of our total liabilities (excluding all
intercompany balances) as of September 30, 2019.
SECTION 10.03.    [Reserved].
SECTION 10.04.    Successors and Assigns. This Article X shall be binding upon
each Guarantor and its successors and assigns and shall inure to the benefit of
the successors and assigns of the Trustee and the Holders and, in the event of
any transfer or assignment of rights by any Holder or the Trustee, the rights
and privileges conferred upon that party in this Indenture and in the Notes
shall automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions of this Indenture.
SECTION 10.05.    No Waiver. Neither a failure nor a delay on the part of either
the Trustee or the Holders in exercising any right, power or privilege under
this Article X shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise of any right, power or
privilege. The rights, remedies and benefits of the Trustee and the Holders
herein expressly specified are cumulative and not exclusive of any other rights,
remedies or benefits which either may have under this Article X at law, in
equity, by statute or otherwise.
SECTION 10.06.    Modification. No modification, amendment or waiver of any
provision of this Article X, nor the consent to any departure by any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Trustee, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any Guarantor in any case shall entitle any Guarantor to any other
or further notice or demand in the same, similar or other circumstances.
SECTION 10.07.    Execution of Supplemental Indenture for Future Guarantors.
Each Subsidiary of the Issuer which is required to become a Guarantor of the
Notes pursuant to Section 4.11 shall promptly execute and deliver to the Trustee
a supplemental indenture in the form of Exhibit C hereto pursuant to which such
Subsidiary shall become a Guarantor under this Article X and shall Guarantee the
Notes. Concurrently with the execution and


-74-

--------------------------------------------------------------------------------





delivery of such supplemental indenture, the Issuer shall deliver to the Trustee
an Opinion of Counsel and an Officers’ Certificate stating that such
supplemental indenture is authorized or permitted by this Indenture.
SECTION 10.08.    Non-Impairment. The failure to endorse a Note Guarantee on any
Note shall not affect or impair the validity thereof.


ARTICLE XI
MISCELLANEOUS
SECTION 11.01.    Notices.
(a)    Any notice or communication required or permitted hereunder shall be in
writing and delivered in person, via facsimile or mailed by first-class mail
addressed as follows:
if to the Issuer or a Guarantor:
c/o ASGN Incorporated
26745 Malibu Hills Road
Calabasas, California 91301
Attention: Chief Legal Officer
Fax: #######
with copies to:
Latham & Watkins LLP
10250 Constellation Blvd. Suite 1100
Los Angeles, California 90067
Attention: Steven B. Stokdyk
E-mail: #######
Fax: #######
if to the Trustee:
U.S. Bank National Association
Corporate Trust Services
633 West 5th Street, 24th Floor
Los Angeles, CA 90071
Attention: #######
Fax: #######
(b)    Any notice or communication mailed to a Holder shall be mailed, first
class mail, to the Holder at the Holder’s address as it appears on the
registration books of the Registrar and shall be sufficiently given if so mailed
within the time prescribed.
(c)    Failure to mail a notice or communication to a Holder or any defect in it
shall not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it, except that notices to the Trustee are
effective only if received.
(d)    The Trustee may, in its sole discretion, agree to accept and act upon
instructions or directions pursuant to this Indenture sent by e-mail, facsimile
transmission or other similar electronic methods. If the party elects to give
the Trustee e-mail or facsimile instructions (or instructions by a similar
electronic method) and the


-75-

--------------------------------------------------------------------------------





Trustee in its discretion elects to act upon such instructions, the Trustee’s
understanding of such instructions shall be deemed controlling. The Trustee
shall not be liable for any losses, costs or expenses arising directly or
indirectly from the Trustee’s reliance upon and compliance with such
instructions notwithstanding such instructions conflict or are inconsistent with
a subsequent written instruction. The party providing electronic instructions
agrees to assume all risks arising out of the use of such electronic methods to
submit instructions and directions to the Trustee, including without limitation
the risk of the Trustee acting on unauthorized instructions, and the risk or
interception and misuse by third parties.
(e)    Notwithstanding anything to the contrary contained herein, as long as the
Notes are in the form of a Global Note, notice to the Holders may be made
electronically in accordance with procedures of the Depository.
SECTION 11.02.    Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Issuer to the Trustee to take or refrain from
taking any action under this Indenture, the Issuer shall furnish to the Trustee
at the request of the Trustee:
(a)    an Officers’ Certificate in form reasonably satisfactory to the Trustee
stating that, in the opinion of the signers, all conditions precedent, if any,
provided for in this Indenture relating to the proposed action have been
complied with; and
(b)    an Opinion of Counsel in form reasonably satisfactory to the Trustee
stating that, in the opinion of such counsel, all such conditions precedent have
been complied with.
SECTION 11.03.    Statements Required in Certificate or Opinion. Each
certificate or opinion with respect to compliance with a covenant or condition
provided for in this Indenture (other than pursuant to Section 4.10) shall
include:
(a)    a statement that the individual making such certificate or opinion has
read such covenant or condition;
(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(c)    a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
(d)    a statement as to whether or not, in the opinion of such individual, such
covenant or condition has been complied with; provided, however, that with
respect to matters of fact an Opinion of Counsel may rely on an Officers’
Certificate or certificates of public officials.
SECTION 11.04.    When Notes Disregarded. In determining whether the Holders of
the required principal amount of Notes have concurred in any direction, waiver
or consent, Notes owned by the Issuer, the Guarantors or by any Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with the Issuer or the Guarantors shall be disregarded and deemed not to
be outstanding, except that, for the purpose of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Notes which a Responsible Officer of the Trustee actually knows are so owned
shall be so disregarded. Subject to the foregoing, only Notes outstanding at the
time shall be considered in any such determination.
SECTION 11.05.    Rules by Trustee, Paying Agent and Registrar. The Trustee may
make reasonable rules for action by or a meeting of the Holders. The Registrar
and a Paying Agent may make reasonable rules for their functions.
SECTION 11.06.    Legal Holidays. If a payment date is not a Business Day,
payment shall be made on the next succeeding day that is a Business Day, and no
interest shall accrue on any amount that would have been


-76-

--------------------------------------------------------------------------------





otherwise payable on such payment date if it were a Business Day for the
intervening period. If a regular Record Date is not a Business Day, the Record
Date shall not be affected.
SECTION 11.07.    Governing Law. THIS INDENTURE AND THE NOTES SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 11.08.    No Recourse Against Others. No director, officer, employee,
incorporator or stockholder of the Issuer or any Guarantor will have any
liability for any obligations of the Issuer or any Guarantor under the Notes,
any Note Guarantee or this Indenture or for any claim based on, in respect of,
or by reason of, such obligations or their creation. Each Holder, by accepting a
Note, waives and releases all such liability. The waiver and release are part of
the consideration for issuance of the Notes. Such waiver and release may not be
effective to waive liabilities under the U.S. federal securities laws, and it is
the view of the SEC that such a waiver is against public policy.
SECTION 11.09.    Successors. All agreements of the Issuer and the Guarantors in
this Indenture and the Notes shall bind such person’s successors. All agreements
of the Trustee in this Indenture shall bind its successors.
SECTION 11.10.    Multiple Originals. The parties may sign any number of copies
of this Indenture. Each signed copy shall be an original (which may be delivered
in original form or facsimile or an electronic file thereof), but all of them
together represent the same agreement. One signed copy is enough to prove this
Indenture.
SECTION 11.11.    Table of Contents; Headings. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.
SECTION 11.12.    Indenture Controls. If and to the extent that any provision of
the Notes limits, qualifies or conflicts with a provision of this Indenture,
such provision of this Indenture shall control.
SECTION 11.13.    Severability. In case any provision in this Indenture shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby
and such provision shall be ineffective only to the extent of such invalidity,
illegality or unenforceability.
SECTION 11.14.    Waiver of Jury Trial. EACH OF THE ISSUER, THE GUARANTORS AND
THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
SECTION 11.15.    U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Trustee. The parties to this Indenture agree that they will
provide the Trustee with such information as it may request in order for the
Trustee to satisfy the requirements of the U.S.A. Patriot Act.
[Remainder of page intentionally left blank.]




-77-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Indenture on the date
first set forth above.
 
ASGN INCORPORATED, as Issuer
 
 
By:
/s/ Theodore S. Hanson
 
Name: Theodore S. Hanson
 
Title: President and Chief Executive Officer
 
 





[Signature Page to Indenture]

--------------------------------------------------------------------------------







APEX SYSTEMS, LLC 
OXFORD GLOBAL RESOURCES, LLC
ECS FEDERAL, LLC
KSH SOLUTIONS, INC.
DHA GROUP, INC.
INTERSYS CONSULTING, LLC
INTERSYS CONSULTING MEXICO, LLC
CREATIVE CIRCLE, LLC
INFORELIANCE LLC
 
 
 
 
By:
/s/ James L. Brill
 
Name: James L. Brill
 
Title: Treasurer
 
 



[Signature Page to Indenture]

--------------------------------------------------------------------------------







CYBERCODERS, INC.
CYBERCODERS STAFFING SERVICES, LLC
 
 
 
 
By:
/s/ Rose Cunningham
 
Name: Rose Cunningham
 
Title: Treasurer
 
 



[Signature Page to Indenture]

--------------------------------------------------------------------------------







DHA ENGINEERING SOLUTIONS, LLC
DHA PROFESSIONAL SERVICES, LLC
DHA SUPPORT SERVICES, LLC
 
 
 
 
By:
DHA Group, Inc., its sole member
 
 
 
 
 
 
By:
/s/ James L. Brill
 
Name: James L. Brill
 
Title: Treasurer
 
 



[Signature Page to Indenture]

--------------------------------------------------------------------------------







DHA AMERICAN OPERATIONS LLC
 
 
 
 
By:
/s/ Jennifer H. Painter
 
Name: Jennifer H. Painter
 
Title: Manager
 
 



[Signature Page to Indenture]

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as Trustee
 
 
 
 
By:
/s/ Paula Oswald
 
Name: Paula Oswald
 
Title: Vice President



[Signature Page to Indenture]

--------------------------------------------------------------------------------






APPENDIX A
PROVISIONS RELATING TO INITIAL NOTES AND ADDITIONAL NOTES
1.    Definitions.
1.1    Definitions.
For the purposes of this Appendix A the following terms shall have the meanings
indicated below:
“Definitive Note” means a certificated Initial Note or Additional Note (bearing
the Restricted Notes Legend if the transfer of such Note is restricted by
applicable law) that does not include the Global Notes Legend.
“Depository” means The Depository Trust Company, its nominees and their
respective successors.
“Global Notes Legend” means the legend set forth under that caption in the
applicable Exhibit to this Indenture.
“IAI” means an institutional “accredited investor” as described in Rule
501(a)(1), (2), (3) or (7) under the Securities Act.
“Notes Custodian” means the custodian with respect to a Global Note (as
appointed by the Depository) or any successor person thereto, who shall
initially be the Trustee.
“QIB” means a “qualified institutional buyer” as defined in Rule 144A.
“Regulation S” means Regulation S under the Securities Act.
“Regulation S Notes” means all Initial Notes offered and sold outside the United
States in reliance on Regulation S.
“Restricted Notes Legend” meas the legend set forth in Section 2.2(f)(i) herein.
“Restricted Period,” with respect to any Notes, means the period of 40
consecutive days beginning on and including the later of (a) the day on which
such Notes are first offered to persons other than distributors (as defined in
Regulation S under the Securities Act) in reliance on Regulation S, notice of
which day shall be promptly given by the Issuer to the Trustee, and (b) the
Issue Date, and with respect to any Additional Notes that are Transfer
Restricted Notes, it means the comparable period of 40 consecutive days.
“Rule 501” means Rule 501(a)(1), (2), (3) or (7) under the Securities Act.
“Rule 144A Notes” means all Initial Notes initially offered and sold to QIBs in
reliance on Rule 144A.
“Transfer Restricted Definitive Notes” means Definitive Notes that bear or are
required to bear or are subject to the Restricted Notes Legend.
“Transfer Restricted Global Notes” means Global Notes that bear or are required
to bear or are subject to the Restricted Notes Legend.
“Transfer Restricted Notes” means the Transfer Restricted Definitive Notes and
Transfer Restricted Global Notes.


Appendix A-1

--------------------------------------------------------------------------------





“Unrestricted Definitive Notes” means Definitive Notes that are not required to
bear, or are not subject to, the Restricted Notes Legend.
“Unrestricted Global Notes” means Global Notes that are not required to bear, or
are not subject to, the Restricted Notes Legend.
1.2    Other Definitions.
Term:
Defined in Section:
Agent Members
2.1(b)
Clearstream
2.1(b)
Euroclear
2.1(b)
Global Notes
2.1(b)
Regulation S Global Notes
2.1(b)
Regulation S Permanent Global Note
2.1(b)
Regulation S Temporary Global Note
2.1(b)
Rule 144A Global Notes
2.1(b)



2.    The Notes.
2.1    Form and Dating; Global Notes.
(a)    The Initial Notes issued on the date hereof will be (i) privately placed
by the Issuer pursuant to the Offering Memorandum and (ii) sold, initially only
to (1) QIBs in reliance on Rule 144A and (2) Persons other than U.S. Persons in
reliance on Regulation S. Such Initial Notes may thereafter be transferred to,
among others, QIBs, purchasers in reliance on Regulation S and, except as set
forth below, IAIs in accordance with Rule 501. Additional Notes offered after
the date hereof may be offered and sold by the Issuer from time to time pursuant
to one or more agreements in accordance with applicable law.
(b)    Global Notes. (i) Except as provided in clause (d) of Section 2.2 below,
Rule 144A Notes initially shall be represented by one or more Notes in
definitive, fully registered, global form without interest coupons
(collectively, the “Rule 144A Global Notes”).
Regulation S Notes initially shall be represented by one or more Notes in fully
registered, global form without interest coupons (collectively, the “Regulation
S Temporary Global Note” and, together with the Regulation S Permanent Global
Note (defined below), the “Regulation S Global Notes”) which shall be registered
in the name of the Depository or the nominee of the Depository for the accounts
of designated agents holding on behalf of Euroclear Bank S.A./N.V., as operator
of the Euroclear system (“Euroclear”) or Clearstream Banking, société anonyme
(“Clearstream”).
Following the termination of the Restricted Period, beneficial interests in the
Regulation S Temporary Global Note shall be exchanged for beneficial interests
in a permanent Global Note (the “Regulation S Permanent Global Note”) pursuant
to the applicable procedures of the Depository. Simultaneously with the
authentication of the Regulation S Permanent Global Note, the Trustee shall
cancel the Regulation S Temporary Global Note. The aggregate principal amount of
the Regulation S Temporary Global Note and the Regulation S Permanent Global
Note may from time to time be increased or decreased by adjustments made on the
records of the Trustee and the Depository or its nominee, as the case may be, in
connection with transfers of interest as hereinafter provided.
The provisions of the “Operating Procedures of the Euroclear System” and “Terms
and Conditions Governing Use of Euroclear” and the “General Terms and Conditions
of Clearstream Banking” and “Customer Handbook” of Clearstream shall be
applicable to transfers of beneficial interests in the Regulation S Temporary


Appendix A-2

--------------------------------------------------------------------------------





Global Note and the Regulation S Permanent Global Note that are held by
participants through Euroclear or Clearstream.
The term “Global Notes” means the Rule 144A Global Notes and the Regulation S
Global Notes. The Global Notes shall bear the Global Note Legend. The Global
Notes initially shall (i) be registered in the name of the Depository or the
nominee of such Depository, in each case for credit to an account of an Agent
Member, (ii) be delivered to the Trustee as custodian for such Depository and
(iii) bear the Restricted Notes Legend.
Members of, or direct or indirect participants in, the Depository (collectively,
the “Agent Members”) shall have no rights under this Indenture with respect to
any Global Note held on their behalf by the Depository, or the Trustee as its
custodian, or under the Global Notes. The Depository may be treated by the
Issuer, the Trustee and any agent of the Issuer or the Trustee as the absolute
owner of the Global Notes for all purposes whatsoever. Notwithstanding the
foregoing, nothing herein shall prevent the Issuer, the Trustee or any agent of
the Issuer or the Trustee from giving effect to any written certification, proxy
or other authorization furnished by the Depository, or impair, as between the
Depository and its Agent Members, the operation of customary practices governing
the exercise of the rights of a Holder of any Note.
(ii)    Transfers of Global Notes shall be limited to transfer in whole, but not
in part, to the Depository, its successors or their respective nominees.
Interests of beneficial owners in the Global Notes may be transferred or
exchanged for Definitive Notes only in accordance with the applicable rules and
procedures of the Depository and the provisions of Section 2.2. In addition, a
Global Note shall be exchangeable for Definitive Notes if (x) the Depository (1)
notifies the Issuer that it is unwilling or unable to continue as depository for
such Global Note and the Issuer thereupon fails to appoint a successor
depository or (2) has ceased to be a clearing agency registered under the
Exchange Act or (y) there shall have occurred and be continuing an Event of
Default with respect to such Global Note and a request has been made for such
exchange; provided that in no event shall the Regulation S Temporary Global Note
be exchanged by the Issuer for Definitive Notes prior to (x) the expiration of
the Restricted Period and (y) the receipt by the Registrar of any certificates
required pursuant to Rule 903(b)(3)(ii)(B) under the Securities Act. In all
cases, Definitive Notes delivered in exchange for any Global Note or beneficial
interests therein shall be registered in the names, and issued in any approved
denominations, requested by or on behalf of the Depository in accordance with
its customary procedures.
(iii)    In connection with the transfer of a Global Note as an entirety to
beneficial owners pursuant to subparagraph (i) of this Section 2.1(b), such
Global Note shall be deemed to be surrendered to the Trustee for cancellation,
and the Issuer shall execute, and, upon written order of the Issuer signed by an
Officer, the Trustee shall authenticate and make available for delivery, to each
beneficial owner identified by the Depository in writing in exchange for its
beneficial interest in such Global Note, an equal aggregate principal amount of
Definitive Notes of authorized denominations.
(iv)    Any Transfer Restricted Note delivered in exchange for an interest in a
Global Note pursuant to Section 2.2 shall, except as otherwise provided in
Section 2.2, bear the Restricted Notes Legend.
(v)    Notwithstanding the foregoing, through the Restricted Period, a
beneficial interest in a Regulation S Global Note may be held only through
Euroclear or Clearstream unless delivery is made in accordance with the
applicable provisions of Section 2.2.
(vi)    The Holder of any Global Note may grant proxies and otherwise authorize
any Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Notes.
2.2    Transfer and Exchange.
(a)    Transfer and Exchange of Global Notes. A Global Note may not be
transferred as a whole except as set forth in Section 2.1(b). Global Notes will
not be exchanged by the Issuer for Definitive Notes except under the
circumstances described in Section 2.1(b)(ii). Global Notes also may be
exchanged or replaced, in whole or in


Appendix A-3

--------------------------------------------------------------------------------





part, as provided in Section 2.08 of this Indenture. Beneficial interests in a
Global Note may be transferred and exchanged as provided in Section 2.2(b).
(b)    Transfer and Exchange of Beneficial Interests in Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depository, in accordance with the provisions of this
Indenture and the applicable rules and procedures of the Depository. Beneficial
interests in Transfer Restricted Global Notes shall be subject to restrictions
on transfer comparable to those set forth herein to the extent required by the
Securities Act. Beneficial interests in Global Notes shall be transferred or
exchanged only for beneficial interests in Global Notes. Transfers and exchanges
of beneficial interests in the Global Notes also shall require compliance with
either subparagraph (i) or (ii) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:
(i)    Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Transfer Restricted Global Note may be transferred to Persons
who take delivery thereof in the form of a beneficial interest in the same
Transfer Restricted Global Note in accordance with the transfer restrictions set
forth in the Restricted Notes Legend; provided, however, that prior to the
expiration of the Restricted Period, transfers of beneficial interests in a
Regulation S Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person. A beneficial interest in an Unrestricted Global Note
may be transferred to Persons who take delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note. No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this Section 2.2(b)(i).
(ii)    All Other Transfers and Exchanges of Beneficial Interests in Global
Notes. In connection with all transfers and exchanges of beneficial interests in
any Global Note that is not subject to Section 2.2(b)(i), the transferor of such
beneficial interest must deliver to the Registrar (1) a written order from an
Agent Member given to the Depository in accordance with the applicable rules and
procedures of the Depository directing the Depository to credit or cause to be
credited a beneficial interest in another Global Note in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given in
accordance with the applicable rules and procedures of the Depository containing
information regarding the Agent Member account to be credited with such
increase. Upon satisfaction of all of the requirements for transfer or exchange
of beneficial interests in Global Notes contained in this Indenture and the
Notes or otherwise applicable under the Securities Act, the Trustee shall adjust
the principal amount of the relevant Global Note pursuant to Section 2.2(g).
(iii)    Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in a Transfer Restricted Global Note may be transferred to a
Person who takes delivery thereof in the form of a beneficial interest in
another Transfer Restricted Global Note if the transfer complies with the
requirements of Section 2.2(b)(ii) above and the Registrar receives the
following:
(A)    if the transferee will take delivery in the form of a beneficial interest
in a Rule 144A Global Note, then the transferor must deliver a certificate in
the form attached to the applicable Note; and
(B)    if the transferee will take delivery in the form of a beneficial interest
in a Regulation S Global Note, then the transferor must deliver a certificate in
the form attached to the applicable Note.
(iv)    Transfer and Exchange of Beneficial Interests in a Transfer Restricted
Global Note for Beneficial Interests in an Unrestricted Global Note. A
beneficial interest in a Transfer Restricted Global Note may be exchanged by any
Holder thereof for a beneficial interest in an Unrestricted Global Note or
transferred to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Note if the exchange or transfer complies
with the requirements of Section 2.2(b)(ii) above and the Registrar receives the
following:


Appendix A-4

--------------------------------------------------------------------------------





(A)    if the Holder of such beneficial interest in a Transfer Restricted Global
Note proposes to exchange such beneficial interest for a beneficial interest in
an Unrestricted Global Note, a certificate from such Holder in the form attached
to the applicable Note; or
(B)    if the Holder of such beneficial interest in a Transfer Restricted Global
Note proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such Holder in the form attached to the applicable
Note,
and, in each such case, if the Issuer or the Registrar so request or if the
applicable rules and procedures of the Depository so require, an Opinion of
Counsel in form reasonably acceptable to the Issuer to the effect that such
exchange or transfer is in compliance with the Securities Act and that the
restrictions on transfer contained herein and in the Restricted Notes Legend are
no longer required in order to maintain compliance with the Securities Act. If
any such transfer or exchange is effected pursuant to this subparagraph (iv) at
a time when an Unrestricted Global Note has not yet been issued, the Issuer
shall issue and, upon receipt of a written order of the Issuer in the form of an
Officers’ Certificate in accordance with Section 2.01 of this Indenture, the
Trustee shall authenticate one or more Unrestricted Global Notes in an aggregate
principal amount equal to the aggregate principal amount of beneficial interests
transferred or exchanged pursuant to this subparagraph (iv).
(v)    Transfer and Exchange of Beneficial Interests in an Unrestricted Global
Note for Beneficial Interests in a Transfer Restricted Global Note. Beneficial
interests in an Unrestricted Global Note cannot be exchanged for, or transferred
to Persons who take delivery thereof in the form of, a beneficial interest in a
Transfer Restricted Global Note.
(c)    Transfer and Exchange of Beneficial Interests in Global Notes for
Definitive Notes. A beneficial interest in a Global Note may not be exchanged
for a Definitive Note except under the circumstances described in Section
2.1(b)(ii). A beneficial interest in a Global Note may not be transferred to a
Person who takes delivery thereof in the form of a Definitive Note except under
the circumstances described in Section 2.1(b)(ii). In any case, beneficial
interests in Global Notes shall be transferred or exchanged only for Definitive
Notes.
(d)    Transfer and Exchange of Definitive Notes for Beneficial Interests in
Global Notes. Transfers and exchanges of Definitive Notes for beneficial
interests in the Global Notes also shall require compliance with either
subparagraph (i), (ii) or (iii) below, as applicable:
(i)    Transfer Restricted Definitive Notes to Beneficial Interests in Transfer
Restricted Global Notes. If any Holder of a Transfer Restricted Definitive Note
proposes to exchange such Transfer Restricted Definitive Note for a beneficial
interest in a Transfer Restricted Global Note or to transfer such Transfer
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in a Transfer Restricted Global Note, then, upon receipt
by the Registrar of the following documentation:
(A)    if the Holder of such Transfer Restricted Definitive Note proposes to
exchange such Transfer Restricted Note for a beneficial interest in a Transfer
Restricted Global Note, a certificate from such Holder in the form attached to
the applicable Note;
(B)    if such Transfer Restricted Definitive Note is being transferred to a QIB
in accordance with Rule 144A under the Securities Act, a certificate from such
Holder in the form attached to the applicable Note;
(C)    if such Transfer Restricted Definitive Note is being transferred to a
non-U.S. Person in an offshore transaction in accordance with Rule 903 or Rule
904 under the Securities Act, a certificate from such Holder in the form
attached to the applicable Note;


Appendix A-5

--------------------------------------------------------------------------------





(D)    if such Transfer Restricted Definitive Note is being transferred pursuant
to an exemption from the registration requirements of the Securities Act in
accordance with Rule 144 under the Securities Act, a certificate from such
Holder in the form attached to the applicable Note;
(E)    if such Transfer Restricted Definitive Note is being transferred to an
IAI in reliance on an exemption from the registration requirements of the
Securities Act other than those listed in subparagraphs (B) through (D) above, a
certificate from such Holder in the form attached to the applicable Note,
including the certifications, certificates and Opinion of Counsel, if
applicable; or
(F)    if such Transfer Restricted Definitive Note is being transferred to the
Issuer or a Subsidiary thereof, a certificate from such Holder in the form
attached to the applicable Note,
the Trustee shall cancel the Transfer Restricted Definitive Note and increase or
cause to be increased the aggregate principal amount of the appropriate Transfer
Restricted Global Note.
(ii)    Transfer Restricted Definitive Notes to Beneficial Interests in
Unrestricted Global Notes. A Holder of a Transfer Restricted Definitive Note may
exchange such Transfer Restricted Definitive Note for a beneficial interest in
an Unrestricted Global Note or transfer such Transfer Restricted Definitive Note
to a Person who takes delivery thereof in the form of a beneficial interest in
an Unrestricted Global Note only if the Registrar receives the following:
(A)    if the Holder of such Transfer Restricted Definitive Note proposes to
exchange such Transfer Restricted Definitive Note for a beneficial interest in
an Unrestricted Global Note, a certificate from such Holder in the form attached
to the applicable Note; or
(B)    if the Holder of such Transfer Restricted Definitive Note proposes to
transfer such Transfer Restricted Definitive Note to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such Holder in the form attached to the applicable
Note,
and, in each such case, if the Issuer or the Registrar so request or if the
applicable rules and procedures of the Depository so require, an Opinion of
Counsel in form reasonably acceptable to the Issuer to the effect that such
exchange or transfer is in compliance with the Securities Act and that the
restrictions on transfer contained herein and in the Restricted Notes Legend are
no longer required in order to maintain compliance with the Securities Act. Upon
satisfaction of the conditions of this subparagraph (ii), the Trustee shall
cancel the Transfer Restricted Definitive Note and increase or cause to be
increased the aggregate principal amount of the Unrestricted Global Note. If any
such transfer or exchange is effected pursuant to this subparagraph (ii) at a
time when an Unrestricted Global Note has not yet been issued, the Issuer shall
issue and, upon receipt of a written order of the Issuer in the form of an
Officers’ Certificate, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of the Transfer Restricted Note transferred or exchanged pursuant to this
subparagraph (ii).
(iii)    Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such
Unrestricted Definitive Note for a beneficial interest in an Unrestricted Global
Note or transfer such Unrestricted Definitive Note to a Person who takes
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note at any time. Upon receipt of a request for such an exchange or transfer,
the Trustee shall cancel the applicable Unrestricted Definitive Note and
increase or cause to be increased the aggregate principal amount of one of the
Unrestricted Global Notes. If any such transfer or exchange is effected pursuant
to this subparagraph (iii) at a time when an Unrestricted Global Note has not
yet been issued, the Issuer shall issue and, upon receipt of a written order of
the Issuer in the form of an Officers’ Certificate, the Trustee


Appendix A-6

--------------------------------------------------------------------------------





shall authenticate one or more Unrestricted Global Notes in an aggregate
principal amount equal to the aggregate principal amount of the Unrestricted
Definitive Note transferred or exchanged pursuant to this subparagraph (iii).
(iv)    Unrestricted Definitive Notes to Beneficial Interests in Transfer
Restricted Global Notes. An Unrestricted Definitive Note cannot be exchanged
for, or transferred to a Person who takes delivery thereof in the form of, a
beneficial interest in a Transfer Restricted Global Note.
(e)    Transfer and Exchange of Definitive Notes for Definitive Notes. Upon
request by a Holder of Definitive Notes and such Holder’s compliance with the
provisions of this Section 2.2(e), the Registrar shall register the transfer or
exchange of Definitive Notes. Prior to such registration of transfer or
exchange, the requesting Holder shall present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. In addition, the requesting Holder
shall provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this Section
2.2(e).
(i)    Transfer Restricted Definitive Notes to Transfer Restricted Definitive
Notes. A Transfer Restricted Note may be transferred to and registered in the
name of a Person who takes delivery thereof in the form of a Transfer Restricted
Definitive Note if the Registrar receives the following:
(A)    if the transfer will be made pursuant to Rule 144A under the Securities
Act, then the transferor must deliver a certificate in the form attached to the
applicable Note;
(B)    if the transfer will be made pursuant to Rule 903 or Rule 904 under the
Securities Act, then the transferor must deliver a certificate in the form
attached to the applicable Note;
(C)    if the transfer will be made pursuant to an exemption from the
registration requirements of the Securities Act in accordance with Rule 144
under the Securities Act, a certificate in the form attached to the applicable
Note;
(D)    if the transfer will be made to an IAI in reliance on an exemption from
the registration requirements of the Securities Act other than those listed in
subparagraphs (A) through (C) above, a certificate in the form attached to the
applicable Note; and
(E)    if such transfer will be made to the Issuer or a Subsidiary thereof, a
certificate in the form attached to the applicable Note.
(ii)    Transfer Restricted Definitive Notes to Unrestricted Definitive Notes.
Any Transfer Restricted Definitive Note may be exchanged by the Holder thereof
for an Unrestricted Definitive Note or transferred to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note if the Registrar
receives the following:
(A)    if the Holder of such Transfer Restricted Definitive Note proposes to
exchange such Transfer Restricted Definitive Note for an Unrestricted Definitive
Note, a certificate from such Holder in the form attached to the applicable
Note; or
(B)    if the Holder of such Transfer Restricted Definitive Note proposes to
transfer such Notes to a Person who shall take delivery thereof in the form of
an Unrestricted Definitive Note, a certificate from such Holder in the form
attached to the applicable Note,
and, in each such case, if the Issuer or the Registrar so request, an Opinion of
Counsel in form reasonably acceptable to the Issuer to the effect that such
exchange or transfer is in compliance with the Securities Act


Appendix A-7

--------------------------------------------------------------------------------





and that the restrictions on transfer contained herein and in the Restricted
Notes Legend are no longer required in order to maintain compliance with the
Securities Act.
(iii)    Unrestricted Definitive Notes to Unrestricted Definitive Notes. A
Holder of an Unrestricted Definitive Note may transfer such Unrestricted
Definitive Notes to a Person who takes delivery thereof in the form of an
Unrestricted Definitive Note at any time. Upon receipt of a request to register
such a transfer, the Registrar shall register the Unrestricted Definitive Notes
pursuant to the instructions from the Holder thereof.
(iv)    Unrestricted Definitive Notes to Transfer Restricted Definitive Notes.
An Unrestricted Definitive Note cannot be exchanged for, or transferred to a
Person who takes delivery thereof in the form of, a Transfer Restricted
Definitive Note.
At such time as all beneficial interests in a particular Global Note have been
exchanged for Definitive Notes or a particular Global Note has been redeemed,
repurchased or canceled in whole and not in part, each such Global Note shall be
returned to or retained and canceled by the Trustee in accordance with Section
2.10 of this Indenture. At any time prior to such cancellation, if any
beneficial interest in a Global Note is exchanged for or transferred to a Person
who will take delivery thereof in the form of a beneficial interest in another
Global Note or for Definitive Notes, the principal amount of Notes represented
by such Global Note shall be reduced accordingly and an endorsement shall be
made on such Global Note by the Trustee or by the Depository at the direction of
the Trustee to reflect such reduction; and if the beneficial interest is being
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note, such other Global Note
shall be increased accordingly and an endorsement shall be made on such Global
Note by the Trustee or by the Depository at the direction of the Trustee to
reflect such increase.
(f)    Legend.
(i)    Except as permitted by the following subparagraph (iii), (iv) or (v),
each Note certificate evidencing the Global Notes and any Definitive Notes (and
all Notes issued in exchange therefor or in substitution thereof) shall bear a
legend in substantially the following form (each defined term in the legend
being defined as such for purposes of the legend only):
“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) SUCH SECURITY MAY
BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144


Appendix A-8

--------------------------------------------------------------------------------





THEREUNDER (IF APPLICABLE) OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL ACCEPTABLE TO THE COMPANY IF THE COMPANY SO REQUESTS), (2) TO THE
COMPANY OR ANY SUBSIDIARY THEREOF OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND (B)
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE
(A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”
Each Regulation S Note shall bear the following additional legend:
“THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
ORIGINALLY EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES
OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ALL APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN
TO THEM IN REGULATION S UNDER THE SECURITIES ACT”
Each Definitive Note shall bear the following additional legend:
“IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.”
(ii)    Upon any sale or transfer of a Transfer Restricted Definitive Note, the
Registrar shall permit the Holder thereof to exchange such Transfer Restricted
Note for a Definitive Note that does not bear the legends set forth above and
rescind any restriction on the transfer of such Transfer Restricted Definitive
Note if the Holder certifies in writing to the Registrar that its request for
such exchange was made in reliance on Rule 144 (such certification to be in the
form set forth on the reverse of the Initial Note).
(iii)    Upon a sale or transfer after the expiration of the Restricted Period
of any Initial Note acquired pursuant to Regulation S, all requirements that
such Initial Note bear the Restricted Notes Legend shall cease to apply and the
requirements requiring any such Initial Note be issued in global form shall
continue to apply.
(iv)    Any Additional Notes sold in a registered offering shall not be required
to bear the Restricted Notes Legend.
(g)    Cancellation or Adjustment of Global Note. At such time as all beneficial
interests in a particular Global Note have been exchanged for Definitive Notes
or a particular Global Note has been redeemed, repurchased or canceled in whole
and not in part, each such Global Note shall be returned to or retained and
canceled by the Trustee in accordance with Section 2.10 of this Indenture. At
any time prior to such cancellation, if any beneficial


Appendix A-9

--------------------------------------------------------------------------------





interest in a Global Note is exchanged for or transferred to a Person who will
take delivery thereof in the form of a beneficial interest in another Global
Note or for Definitive Notes, the principal amount of Notes represented by such
Global Note shall be reduced accordingly and an endorsement shall be made on
such Global Note by the Trustee or by the Depository at the direction of the
Trustee to reflect such reduction; and if the beneficial interest is being
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note, such other Global Note
shall be increased accordingly and an endorsement shall be made on such Global
Note by the Trustee or by the Depository at the direction of the Trustee to
reflect such increase.
(h)    Obligations with Respect to Transfers and Exchanges of Notes.
(i)    To permit registrations of transfers and exchanges, the Issuer shall
execute and the Trustee shall authenticate Definitive Notes and Global Notes at
the Registrar’s request.
(ii)    No service charge shall be made for any registration of transfer or
exchange of Notes, but the Issuer may require payment of a sum sufficient to
cover any transfer tax, assessments, or other governmental charge payable in
connection therewith (other than any such transfer taxes, assessments or similar
governmental charge payable upon exchanges pursuant to Sections 3.06, 4.06, 4.08
and 9.04 of this Indenture).
(iii)    Prior to the due presentation for registration of transfer of any Note,
the Issuer, the Trustee, a Paying Agent or the Registrar may deem and treat the
person in whose name a Note is registered as the absolute owner of such Note for
the purpose of receiving payment of principal of and interest on such Note and
for all other purposes whatsoever, whether or not such Note is overdue, and none
of the Issuer, the Trustee, the Paying Agent or the Registrar shall be affected
by notice to the contrary.
(iv)    All Notes issued upon any transfer or exchange pursuant to the terms of
this Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.
(i)    No Obligation of the Trustee.
(i)    The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Note, a member of, or a participant in the Depository or any
other Person with respect to the accuracy of the records of the Depository or
its nominee or of any participant or member thereof, with respect to any
ownership interest in the Notes or with respect to the delivery to any
participant, member, beneficial owner or other Person (other than the
Depository) of any notice (including any notice of redemption or repurchase) or
the payment of any amount, under or with respect to such Notes. All notices and
communications to be given to the Holder and all payments to be made to the
Holder under the Notes shall be given or made only to the registered Holder
(which shall be the Depository or its nominee in the case of a Global Note). The
rights of beneficial owners in any Global Note shall be exercised only through
the Depository subject to the applicable rules and procedures of the Depository.
The Trustee may rely and shall be fully protected in relying upon information
furnished by the Depository with respect to its members, participants and any
beneficial owners.
(ii)    The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depository participants,
members or beneficial owners in any Global Note) other than to require delivery
of such certificates and other documentation or evidence as are expressly
required by, and to do so if and when expressly required by, the terms of this
Indenture, and to examine the same to determine substantial compliance as to
form with the express requirements hereof.




Appendix A-10

--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF FACE OF INITIAL NOTE]
[Global Notes Legend]
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THIS INDENTURE
REFERRED TO ON THE REVERSE HEREOF.
[Restricted Notes Legend for Notes Offered in Reliance on Regulation S]
BY ITS ACQUISITION HEREOF, THE HOLDER HEREOF REPRESENTS THAT IT IS NOT A U.S.
PERSON, NOR IS IT PURCHASING FOR THE ACCOUNT OF A U.S. PERSON, AND IS ACQUIRING
THIS SECURITY IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER
THE SECURITIES ACT.
[Restricted Notes Legend]
THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER IF
THE ISSUER SO REQUESTS), (2) TO THE ISSUER, PARENT OR ANY SUBSIDIARY THEREOF OR
(3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS


A-1

--------------------------------------------------------------------------------





REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE
RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO
THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE
SECURITY EVIDENCED HEREBY.
[Definitive Notes Legend]
“IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.”


A-2

--------------------------------------------------------------------------------







[FORM OF INITIAL NOTE]
ASGN INCORPORATED.


No. ____
 
144A CUSIP No. 00191U AA0
 
 
144A ISIN No. US00191UAA07
 
 
REG S CUSIP No. U04405 AA1
 
 
REG S ISIN No. USU04405AA12
 
 
                      $_____________



4.625% Senior Note due 2028
ASGN INCORPORATED, a Delaware corporation (together with its successors and
assigns under the Indenture), promises to pay to Cede & Co., or registered
assigns, the principal sum set forth on the Schedule of Increases or Decreases
in Global Note attached hereto on May 15, 2028.
Interest Payment Dates: May 15 and November 15, commencing May 15, 2020.
Record Dates: May 1 and November 1
Additional provisions of this Note are set forth on the other side of this Note.


A-3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed.
Dated:
 
 
 
ASGN INCORPORATED
 
 
 
 
By:
 
 
 
Name:
 
 
Title:





A-4

--------------------------------------------------------------------------------







TRUSTEE’S CERTIFICATE OF
AUTHENTICATION
U.S. BANK NATIONAL ASSOCIATION
as Trustee, certifies that this is
one of the Notes
referred to in the Indenture.
By:
 
 
Authorized Signatory
Dated:
 

________________________
*/    If the Note is to be issued in global form, add the Global Notes Legend
and the attachment from Exhibit A captioned “TO BE ATTACHED TO GLOBAL NOTES -
SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE.”


A-5

--------------------------------------------------------------------------------







[FORM OF REVERSE SIDE OF INITIAL NOTE]
4.625% Senior Notes Due 2028
1.    Interest
ASGN Incorporated, a Delaware corporation (such corporation, and its successors
and assigns under the Indenture hereinafter referred to, being herein called the
“Issuer”), promises to pay interest on the principal amount of this Note at the
rate of 4.625% per annum. Interest on the Notes will be payable semi-annually in
arrears on May 15 and November 15 of each year, commencing on May 15, 2020.
Interest on the Notes will accrue from November 22, 2019. Interest will be
computed on the basis of a 360-day year comprised of twelve 30-day months. If
any interest payment date, any redemption date or the maturity date for the
Notes falls on a day that is not a Business Day, the required payment will be
made on the next succeeding Business Day and no interest on such payment will
accrue in respect of the delay.
2.    Method of Payment
The Issuer shall pay interest on the Notes (except defaulted interest) to the
Persons who are registered Holders of Notes at the close of business on the May
1 and November 1 (each a “Record Date”) immediately preceding the Interest
Payment Date even if Notes are canceled after the Record Date and on or before
the Interest Payment Date. Holders must surrender Notes to a Paying Agent to
collect principal payments. The Issuer shall pay principal, premium, if any, and
interest in money of the United States that at the time of payment is legal
tender for payment of public and private debts. Payments in respect of the Notes
represented by a Global Note (including principal, premium, if any, and
interest) shall be made by wire transfer of immediately available funds to the
accounts specified by the Depository. The Issuer shall make all payments in
respect of a certificated Note (including principal, premium, if any, and
interest) at the office of the Paying Agent, except that, at the option of the
Issuer, payment of interest may be made by mailing a check to the registered
address of each Holder thereof; provided, however, that payments on certificated
Notes shall be made by wire transfer to a U.S. dollar account maintained by the
payee with a bank in the United States if such Holder elects payment by wire
transfer by giving written notice to the Trustee or Paying Agent to such effect
designating such account no later than 30 days immediately preceding the
relevant due date for payment (or such other date as the Trustee may accept in
its discretion).
3.    Paying Agent and Registrar
U.S. Bank National Association will be the Trustee under the Indenture and will
appointed by the Issuer as the registrar (the “Registrar”) and paying agent (the
“Paying Agent”) with regard to the Notes. The Indenture will contain certain
limitations on the rights of the Trustee, should it become a creditor of the
Issuer, to obtain payment of claims in certain cases, or to realize on certain
Property received in respect of any such claim as security or otherwise.
4.    Indenture
The Issuer issued the Notes under an Indenture dated as of November 22, 2019
(the “Indenture”), among the Issuer, the Guarantors and the Trustee. Capitalized
terms used herein are used as defined in the Indenture, unless otherwise
indicated. The terms of the Notes include those stated in the Indenture. The
Notes are subject to all terms and provisions of the Indenture, and the Holders
(as defined in the Indenture) are referred to the Indenture for a statement of
such terms and provisions. If and to the extent that any provision of the Notes
limits, qualifies or conflicts with a provision of the Indenture, such provision
of the Indenture shall control.
The Notes are general unsecured obligations of the Issuer. [This Note is one of
the Initial Notes referred to in the Indenture.] The Notes include the Initial
Notes and any Additional Notes. The Initial Notes and any Additional Notes are
treated as a single class of securities under the Indenture. The Indenture
imposes certain


A-6

--------------------------------------------------------------------------------





limitations on the ability of the Issuer and its Restricted Subsidiaries to,
among other things, make certain Investments and other Restricted Payments,
Incur Indebtedness, enter into consensual restrictions upon the payment of
certain dividends and distributions by such Restricted Subsidiaries, issue or
sell shares of certain Capital Stock of the Issuer and such Restricted
Subsidiaries, enter into or permit certain transactions with Affiliates, create
or Incur Liens and make Asset Dispositions. The Indenture also imposes
limitations on the ability of the Issuer and each Guarantor to consolidate or
merge with or into any other Person or convey, transfer or lease all or
substantially all of its property.
5.    Optional Redemption
At any time and from time to time on and after May 15, 2023 (the “First Call
Date”), the Issuer will be entitled at its option to redeem all or a portion of
the Notes upon not less than 10 nor more than 60 days’ written notice (to the
Holders and the Trustee), at the redemption prices (expressed in percentages of
principal amount on the redemption date) set forth below, plus accrued and
unpaid interest, if any, to (but excluding) the redemption date (subject to the
right of Holders of record on the relevant record date to receive interest due
on the relevant interest payment date), if redeemed during the twelve month
period commencing on May 15 of the years set forth below:
Period
Redemption Price
2023
102.313%
2024
101.156%
2025 and thereafter
100.000%



In addition, at any time and from time to time prior to November 15, 2022, the
Issuer will be entitled at its option on one or more occasions to redeem Notes
(which includes Additional Notes, if any) in an aggregate principal amount not
to exceed 40% of the original aggregate principal amount of the Notes (which
includes Additional Notes, if any) issued at a redemption price (expressed as a
percentage of principal amount) of 104.625% of the principal amount thereof,
plus accrued and unpaid interest, if any, to (but excluding) the redemption date
(subject to the right of Holders of record on the relevant record date to
receive interest due on the relevant interest payment date), with the Net Cash
Proceeds from one or more Equity Offerings of the Issuer, or any direct or
indirect parent of the Issuer to the extent such Net Cash Proceeds are
contributed to the Issuer; provided, however, that:
(1)    at least 60% of such aggregate principal amount of the Notes (which
includes Additional Notes, if any) remains outstanding immediately after the
occurrence of each such redemption (other than the Notes held, directly or
indirectly, by the Issuer or its Affiliates); and
(2)    each such redemption occurs within 90 days after the date of the related
Equity Offering.
Prior to the First Call Date, the Issuer will be entitled at its option to
redeem all or a portion of the Notes at a redemption price equal to 100% of the
principal amount of the Notes redeemed plus the Applicable Premium as of, and
accrued and unpaid interest, if any, to, but excluding, the redemption date
(subject to the right of Holders on the relevant record date to receive interest
due on the relevant interest payment date).
The Trustee shall have no obligation to calculate or verify the calculation of
the Applicable Premium.
6.    Notice of Redemption
The Issuer will redeem Notes of $2,000 or less in whole and not in part. The
Issuer will cause notices of redemption to be mailed by first-class mail (or
with respect to Global Notes, to the extent permitted or required by applicable
DTC procedures or regulations, sent electronically) at least 10 but not more
than 60 days before the redemption date to each Holder of Notes to be redeemed
at its registered address (with a copy to the Trustee).


A-7

--------------------------------------------------------------------------------





If any Note is to be redeemed in part only, the notice of redemption that
relates to that Note will state the portion of the principal amount thereof to
be redeemed. The Issuer will issue a Note in a principal amount equal to the
unredeemed portion of the original Note in the name of the Holder upon
cancellation of the original Note. Notes called for redemption become due on the
date fixed for redemption. On and after the redemption date, interest ceases to
accrue on Notes or portions of them called for redemption unless the Issuer
defaults in the payment thereof.
Notice of any redemption upon any corporate transaction or other event
(including any Equity Offering, Incurrence of Indebtedness, Change of Control or
other transaction) may be given prior to the completion thereof, and any such
redemption or notice may, at the Issuer’s discretion, be subject to one or more
conditions precedent, including, but not limited to, completion of a corporate
transaction or other event. If such redemption is so subject to satisfaction of
one or more conditions precedent, such notice shall describe each such condition
and, if applicable, shall state that, in the Issuer’s discretion, the redemption
date may be delayed until such time as any or all such conditions shall be
satisfied, or such redemption may not occur and such notice may be rescinded if
any or all such conditions shall not have been satisfied by the redemption date,
or by the redemption date as so delayed. In addition, the Issuer may provide in
such notice that payment of the redemption price and performance of the Issuer’s
obligations with respect to such redemption may be performed by another Person.
7.    Repurchase of Notes at the Option of the Holders upon Change of Control
and Asset Dispositions
Upon a Change of Control, each Holder shall have the right, subject to certain
conditions specified in the Indenture, to cause the Issuer to repurchase all or
any part of the Notes of such Holder at a repurchase price in cash equal to 101%
of the principal amount of the Notes to be repurchased, plus accrued and unpaid
interest, if any, to (but excluding) the date of repurchase (subject to the
right of Holders of record on the relevant Record Date to receive interest due
on the related Interest Payment Date) as provided in, and subject to the terms
of, the Indenture.
In accordance with Section 4.08 of the Indenture, the Issuer will be required to
offer to purchase Notes upon the occurrence of certain events.
8.    Guarantee
The payment by the Issuer of the principal of and interest on the Notes is
unconditionally guaranteed on a joint and several senior unsecured basis by each
of the Guarantors to the extent set forth in the Indenture.
9.    Denominations; Transfer; Exchange
The Notes are in registered form without coupons in minimum denominations of
$2,000 principal amount and integral multiples of $1,000 in excess thereof. A
Holder shall transfer or exchange Notes in accordance with the Indenture. Upon
any registration of transfer or exchange, the Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements or
transfer documents and to pay any taxes and fees required by law or permitted by
the Indenture. The Registrar need not register the transfer of or exchange any
Notes (i) selected for redemption (except, in the case of a Note to be redeemed
in part, the portion of the Note not to be redeemed) or (ii) during a period of
15 days before a selection of Notes to be redeemed.
10.    Persons Deemed Owners
The registered Holder of this Note shall be treated as the owner of it for all
purposes.
11.    Unclaimed Money
Subject to any applicable abandoned property law, the Trustee and each Paying
Agent shall pay to the Issuer upon written request any money held by them for
the payment of principal or interest that remains unclaimed for two years, and,
thereafter, Holders entitled to the money must look to the Issuer for payment as
general creditors, and the Trustee and each Paying Agent shall have no further
liability with respect to such monies.


A-8

--------------------------------------------------------------------------------





12.    Discharge and Defeasance
Subject to certain conditions, the Issuer at any time shall be entitled to
terminate some or all of its obligations under the Notes and the Indenture if
the Issuer irrevocably deposits with the Trustee money or U.S. Government
Obligations for the payment of principal and interest on the Notes to redemption
or maturity, as the case may be.
13.    Amendment, Waiver
Subject to certain exceptions set forth in the Indenture, the Issuer, the
Guarantors and the Trustee may, with or without the consent of the Holders,
modify, amend or supplement the Indenture, the Notes or the Note Guarantees as
provided in Article IX of the Indenture.
14.    Defaults and Remedies
Under the Indenture, Events of Default include (1) a default in the payment of
interest on the Notes when due, continued for 30 days, (2) the Issuer (A)
defaults in the payment of principal of (and premium, if any, on) any Note when
due at its Stated Maturity, upon optional redemption, upon declaration of
acceleration or otherwise or (B) fails to purchase Notes when required pursuant
to this Indenture or the Notes, and (3) other Events of Default set forth in
Section 6.01 of the Indenture.
15.    Trustee Dealings with the Issuer
The Trustee under the Indenture, in its individual or any other capacity, may
become the owner or pledgee of Notes and may otherwise deal with and collect
obligations owed to it by the Issuer or its Affiliates and may otherwise deal
with the Issuer or its Affiliates with the same rights it would have if it were
not Trustee. Any Paying Agent, Registrar, co-Registrar or co-Paying Agent may do
the same with like rights.
16.    No Recourse Against Others
No director, officer, employee, incorporator or stockholder of the Issuer or any
Guarantor will have any liability for any obligations of the Issuer or any
Guarantor under the Notes, any Note Guarantee or this Indenture or for any claim
based on, in respect of, or by reason of, such obligations or their creation.
Each Holder, by accepting a Note, waives and releases all such liability. The
waiver and release are part of the consideration for issuance of the Notes. Such
waiver and release may not be effective to waive liabilities under the U.S.
federal securities laws, and it is the view of the SEC that such a waiver is
against public policy.
17.    Authentication
This Note shall not be valid until an authorized signatory of the Trustee (or an
authenticating agent) manually signs the certificate of authentication on the
other side of this Note.
18.    Abbreviations
Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).
19.    CUSIP Numbers; ISINs
The Issuer has caused CUSIP numbers and ISINs to be printed on the Notes and has
directed the Trustee to use CUSIP numbers and ISINs in notices of redemption as
a convenience to the Holders. No representation is made as to the accuracy of
such numbers either as printed on the Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.


A-9

--------------------------------------------------------------------------------





20.    Governing Law
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.


The Issuer will furnish to any Holder upon written request and without charge to
the Holder a copy of the Indenture, which has in it the text of the form of this
Note. Requests may be made to:
ASGN Incorporated
26745 Malibu Hills Road
Calabasas, California 91301
Attention: Chief Legal Officer


A-10

--------------------------------------------------------------------------------







ASSIGNMENT FORM
To assign this Note, fill in the form below:
I or we assign and transfer this Note to:
 
(Print or type assignee's name, address and zip code)

 
(Insert assignee's soc. sec or tax I.D. No.)

and irrevocably appoint _______________ agent to transfer this Note on the books
of the Issuer. The agent may substitute another to act for him.
Date:
 
Your Signature:
 

    
 
(Sign exactly as your name appears on the other side of this Note.)

Signature Guarantee:
 
Date:
 
 
 
 
 
Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor program reasonably acceptable to
the Trustee
 
Signature of Signature Guarantee























A-11

--------------------------------------------------------------------------------





CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR
REGISTRATION OF TRANSFER RESTRICTED NOTES
This certificate relates to $ ________________ principal amount of Notes held in
(check applicable space) ____ book-entry or _____ definitive form by the
undersigned.
The undersigned (check one box below):
☐    has requested the Trustee by written order to deliver in exchange for its
beneficial interest in the Global Note held by the Depository a Note or Notes in
definitive, registered form of authorized denominations and an aggregate
principal amount equal to its beneficial interest in such Global Note (or the
portion thereof indicated above);
☐    has requested the Trustee by written order to exchange or register the
transfer of a Note or Notes.
In connection with any transfer of any of the Notes evidenced by this
certificate occurring while this Note is still a Transfer Restricted Definitive
Note or a Transfer Restricted Global Note, the undersigned confirms that such
Notes are being transferred in accordance with its terms:
CHECK ONE BOX BELOW
(1)
☐    the Issuer or any Subsidiary thereof; or

(2)
☐    to the Registrar for registration in the name of the Holder, without
transfer; or

(3)
☐    pursuant to an effective registration statement under the Securities Act of
1933; or

(4)
☐    inside the United States to a “qualified institutional buyer” (as defined
in Rule 144A under the Securities Act of 1933) that purchases for its own
account or for the account of a qualified institutional buyer to whom notice is
given that such transfer is being made in reliance on Rule 144A, in each case
pursuant to and in compliance with Rule 144A under the Securities Act of 1933;
or

(5)
☐    outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act in compliance with Rule 904 under the
Securities Act of 1933 and such Note shall be held immediately after the
transfer through Euroclear or Clearstream until the expiration of the Restricted
Period (as defined in the Indenture); or

(6)
☐    to an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933) that has furnished to the
Trustee a signed letter containing certain representations and agreements; or

(7)
☐    pursuant to another available exemption from registration provided by Rule
144 under the Securities Act of 1933.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any Person other than the
registered Holder thereof; provided, however, that if box (5), (6) or (7) is
checked, the Issuer or the Trustee may require, prior to registering any such
transfer of the Notes, such legal opinions, certifications and other information
as the Issuer or the Trustee have reasonably requested to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act of 1933.
Date:
 
Your Signature:
 



A-12

--------------------------------------------------------------------------------





 
Sign exactly as your name appears on the other side of this note

Signature Guarantee:
 
Date:
 
 
 
 
 
Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor program reasonably acceptable to
the Trustee
 
Signature of Signature Guarantee





A-13

--------------------------------------------------------------------------------







TO BE COMPLETED BY PURCHASER IF (4) ABOVE IS CHECKED.
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Issuer as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
under-signed’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.


Date:
 
 
 
 
 
 
 
NOTICE: To be executed by an executive officer

    














A-14

--------------------------------------------------------------------------------







[TO BE ATTACHED TO GLOBAL SECURITIES]
SCHEDULE OF INCREASES OR DECREASES IN GLOBAL SECURITY
The initial principal amount of this Global Note is $___________. The following
increases or decreases in this Global Note have been made:
Date of Exchange
Amount of
decrease in
Principal amount
of this Global
Note
Amount of
increase in
Principal amount
of this Global
Note
Principal amount
of this Global
Note following
such decrease or
increase
Signature of
authorized
signatory of
Trustee or Notes
Custodian
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





A-15

--------------------------------------------------------------------------------







OPTION OF HOLDER TO ELECT PURCHASE
If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.06 (Asset Disposition) or 4.08 (Change of Control) of the Indenture,
check the box:
Asset Disposition ☐    Change of Control ☐
If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 4.06 (Asset Disposition) or 4.08 (Change of Control) of the
Indenture, state the amount ($2,000 or any integral multiple of $1,000 in excess
thereof):
$_____________________
Date:
 
 
Your Signature:
 
 
 
 
 
(Sign exactly as your name appears on the other side of this Note)

    
Signature Guarantee:
 
 
Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor program reasonably acceptable to
the Trustee









A-16

--------------------------------------------------------------------------------






EXHIBIT B
[FORM OF TRANSFEREE LETTER OF REPRESENTATION]
TRANSFEREE LETTER OF REPRESENTATION
ASGN Incorporated
U.S. Bank National Association
633 West 5th Street, 24th Floor
Los Angeles, CA 90071
Attention: P. Oswald (ASGN Incorporated)
Ladies and Gentlemen:
This certificate is delivered to request a transfer of $    principal amount of
the 4.625% Senior Notes due 2028 (the “Notes”) of ASGN INCORPORATED
(collectively with its successors and assigns, the “Issuer”).
Upon transfer, the Notes would be registered in the name of the new beneficial
owner as follows:
Name:
 
 
 
Address:
 
 
Taxpayer ID Number:
 

The undersigned represents and warrants to you that:
1.    We are an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act of 1933, as amended (the
“Securities Act”)), purchasing for our own account or for the account of such an
institutional “accredited investor” at least $100,000 principal amount of the
Notes, and we are acquiring the Notes not with a view to, or for offer or sale
in connection with, any distribution in violation of the Securities Act. We have
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of our investment in the Notes, and we invest
in or purchase securities similar to the Notes in the normal course of our
business. We, and any accounts for which we are acting, are each able to bear
the economic risk of our or its investment.
2.    We understand that the Notes have not been registered under the Securities
Act and, unless so registered, may not be sold except as permitted in the
following sentence. We agree on our own behalf and on behalf of any investor
account for which we are purchasing Notes to offer, sell or otherwise transfer
such Notes prior to the date that is one year after the later of the date of
original issue and the last date on which either of the Issuer or any affiliate
of the Issuer was the owner of such Notes (or any predecessor thereto) (the
“Resale Restriction Termination Date”) only (a) in the United States to a person
whom we reasonably believe is a qualified institutional buyer (as defined in
rule 144A under the Securities Act) in a transaction meeting the requirements of
Rule 144A, (b) outside the United States in an offshore transaction in
accordance with Rule 904 of Regulation S under the Securities Act, (c) pursuant
to an exemption from registration under the Securities Act provided by Rule 144
thereunder (if applicable) or (d) pursuant to an effective registration
statement under the Securities Act, in each of cases (a) through (d) in
accordance with any applicable securities laws of any state of the United
States. In addition, we will, and each subsequent Holder is required to, notify
any purchaser of the Note evidenced hereby of the resale restrictions set forth
above. The foregoing restrictions on resale will not apply subsequent to the
Resale Restriction Termination Date. If any resale or other transfer of the
Notes is proposed to be made to an institutional “accredited investor” prior to
the Resale Restriction Termination Date, the transferor shall deliver a letter
from the transferee substantially in the form of this letter to the Issuer and
the Trustee, which shall provide, among other things, that the transferee is an
institutional “accredited investor” within the


B-1

--------------------------------------------------------------------------------





meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act and that it
is acquiring such Notes for investment purposes and not for distribution in
violation of the Securities Act. Each purchaser acknowledges that the Issuer and
the Trustee reserve the right prior to the offer, sale or other transfer prior
to the Resale Restriction Termination Date of the Notes pursuant to clause (b),
(c) or (d) above to require the delivery of an opinion of counsel,
certifications or other information satisfactory to the Issuer and the Trustee.
Dated:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TRANSFEREE:
 
 
 
 
By:
 
 



            


B-2

--------------------------------------------------------------------------------






EXHIBIT C
[FORM OF SUPPLEMENTAL INDENTURE]
SUPPLEMENTAL INDENTURE
SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of [    ], among
[NEW GUARANTOR] (the “New Guarantor”), a subsidiary of ASGN INCORPORATED, a
Delaware corporation (the “Issuer”), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as trustee under the indenture referred to below
(the “Trustee”).
W I T N E S S E T H :
WHEREAS the Issuer and certain Guarantors and the Trustee have heretofore
executed an indenture, dated as of November 22, 2019 (as amended, supplemented
or otherwise modified, the “Indenture”), providing for the issuance of the
Issuer’s 4.625% Senior Notes due 2028 (the “Notes”), initially in the aggregate
principal amount of $550,000,000;
WHEREAS Sections 4.11 and 10.07 of the Indenture provide that under certain
circumstances the Issuer is required to cause the New Guarantor to execute and
deliver to the Trustee a supplemental indenture pursuant to which the New
Guarantor shall unconditionally guarantee all the Issuer’s Obligations under the
Notes and the Indenture pursuant to a Note Guarantee on the terms and conditions
set forth herein; and
WHEREAS pursuant to Section 9.01 of the Indenture, the Trustee and the Issuer
are authorized to execute and deliver this Supplemental Indenture without the
consent of the Holders;
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantor,
the Issuer and the Trustee mutually covenant and agree for the equal and ratable
benefit of the Holders of the Notes as follows:
1.    Defined Terms. As used in this Supplemental Indenture, terms defined in
the Indenture or in the preamble or recital hereto are used herein as therein
defined, except that the term “Holders” in this Supplemental Indenture shall
refer to the term “Holders” as defined in the Indenture and the Trustee acting
on behalf of and for the benefit of such Holders. The words “herein,” “hereof”
and “hereby” and other words of similar import used in this Supplemental
Indenture refer to this Supplemental Indenture as a whole and not to any
particular Section hereof.
2.    Agreement to Guarantee. The New Guarantor hereby agrees, jointly and
severally with all existing Guarantors (if any), to unconditionally guarantee
the Issuer’s Obligations under the Notes and the Indenture on the terms and
subject to the conditions set forth in Article X of the Indenture and to be
bound by all other applicable provisions of the Indenture and the Notes and to
perform all of the obligations and agreements of a Guarantor under the
Indenture.
3.    Notices. All notices or other communications to the New Guarantor shall be
given as provided in Section 11.01 of the Indenture.
4.    Ratification of Indenture; Supplemental Indentures Part of Indenture.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder of Notes heretofore or hereafter
authenticated and delivered shall be bound hereby.


C-1

--------------------------------------------------------------------------------





5.    Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.
6.    Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this Supplemental Indenture.
7.    Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
8.    Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction thereof.
[Remainder of page intentionally left blank.]


C-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date first written above.
ASGN INCORPORATED
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 

[NEW GURANTOR], as a Guarantor 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 

U.S BANK NATIONAL ASSOCATION, not its individual capacity, but solely as Trustee
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 



C-3